


Exhibit 10.212

Execution Copy

BXG TIMESHARE TRUST I,
as Issuer

BLUEGREEN CORPORATION,
as Servicer

VACATION TRUST, INC.,
as Club Trustee

CONCORD SERVICING CORPORATION,
as Backup Servicer

U.S. BANK NATIONAL ASSOCIATION,
as Indenture Trustee, Paying Agent and Custodian

and

BRANCH BANKING AND TRUST COMPANY,
as Agent



--------------------------------------------------------------------------------

AMENDED AND RESTATED INDENTURE

Dated as of March 1, 2008



--------------------------------------------------------------------------------

Timeshare Loan-Backed VFN Notes, Series I

--------------------------------------------------------------------------------




TABLE OF CONTENTS

 

 

 

 

 

Page

 

 

--------------------------------------------------------------------------------

 

 

 

ARTICLE I. DEFINITIONS AND OTHER PROVISIONS OF GENERAL

 

 

APPLICATION

3

 

 

 

SECTION 1.1.

General Definitions and Usage of Terms

3

 

 

 

SECTION 1.2.

Compliance Certificates and Opinions

3

 

 

 

SECTION 1.3.

Form of Documents Delivered to Indenture Trustee

4

 

 

 

SECTION 1.4.

Acts of Noteholders, etc.

5

 

 

 

SECTION 1.5.

Notice to Noteholders; Waiver

6

 

 

 

SECTION 1.6.

Effect of Headings and Table of Contents

6

 

 

 

SECTION 1.7.

Successors and Assigns

6

 

 

 

SECTION 1.8.

GOVERNING LAW

6

 

 

 

SECTION 1.9.

Legal Holidays

7

 

 

 

SECTION 1.10.

Execution in Counterparts

7

 

 

 

SECTION 1.11.

Inspection

7

 

 

 

SECTION 1.12.

Survival of Representations and Warranties

7

 

 

 

SECTION 1.13.

Effective Date

7

 

 

 

 

 

 

ARTICLE II. THE NOTES

8

 

 

 

SECTION 2.1.

General Provisions

8

 

 

 

SECTION 2.2.

Definitive Notes

9

 

 

 

SECTION 2.3.

[RESERVED]

9

 

 

 

SECTION 2.4.

Registration, Transfer and Exchange of Notes

9

 

 

 

SECTION 2.5.

Mutilated, Destroyed, Lost and Stolen Notes

10

i

--------------------------------------------------------------------------------




 

 

 

SECTION 2.6.

Payment of Interest and Principal; Rights Preserved

11

 

 

 

SECTION 2.7.

Persons Deemed Owners

12

 

 

 

SECTION 2.8.

Cancellation

12

 

 

 

SECTION 2.9.

Noteholder Lists

12

 

 

 

SECTION 2.10.

Treasury Notes

12

 

 

 

SECTION 2.11.

[RESERVED]

13

 

 

 

SECTION 2.12.

Confidentiality

13

 

 

 

 

 

 

ARTICLE III. ACCOUNTS; COLLECTION AND APPLICATION OF MONEYS;

 

 

REPORTS

13

 

 

 

SECTION 3.1.

Trust Accounts; Investments by Indenture Trustee

13

 

 

 

SECTION 3.2.

Establishment and Administration of the Trust Accounts

15

 

 

 

SECTION 3.3.

[Reserved]

16

 

 

 

SECTION 3.4.

Distributions

16

 

 

 

SECTION 3.5.

Reports to Noteholders

18

 

 

 

SECTION 3.6.

[RESERVED]

19

 

 

 

SECTION 3.7.

Withholding Taxes

19

 

 

 

 

 

 

ARTICLE IV. THE TRUST ESTATE

19

 

 

 

SECTION 4.1.

Acceptance by Indenture Trustee

19

 

 

 

SECTION 4.2.

Acquisition of Timeshare Loans

20

 

 

 

SECTION 4.3.

[RESERVED]

20

 

 

 

SECTION 4.4.

Tax Treatment

20

 

 

 

SECTION 4.5.

Further Action Evidencing Grant of Security Interest and Assignments

21

 

 

 

SECTION 4.6.

Substitution and Repurchase of Timeshare Loans

21

 

 

 

SECTION 4.7.

Release of Lien

23

ii

--------------------------------------------------------------------------------




 

 

 

SECTION 4.8.

Appointment of Custodian and Paying Agent

24

 

 

 

 

 

 

ARTICLE V. SERVICING OF TIMESHARE LOANS

24

 

 

 

SECTION 5.1.

Appointment of Servicer and Backup Servicer; Servicing Standard

24

 

 

 

SECTION 5.2.

Payments on the Timeshare Loans

24

 

 

 

SECTION 5.3.

Duties and Responsibilities of the Servicer

25

 

 

 

SECTION 5.4.

Servicer Events of Default

29

 

 

 

SECTION 5.5.

Accountings; Statements and Reports

31

 

 

 

SECTION 5.6.

Records

32

 

 

 

SECTION 5.7.

Fidelity Bond and Errors and Omissions Insurance

33

 

 

 

SECTION 5.8.

Merger or Consolidation of the Servicer

33

 

 

 

SECTION 5.9.

Sub-Servicing

34

 

 

 

SECTION 5.10.

Servicer Resignation

34

 

 

 

SECTION 5.11.

Fees and Expenses

34

 

 

 

SECTION 5.12.

Access to Certain Documentation

35

 

 

 

SECTION 5.13.

No Offset

35

 

 

 

SECTION 5.14.

Account Statements

35

 

 

 

SECTION 5.15.

Indemnification; Third Party Claim

35

 

 

 

SECTION 5.16.

Backup Servicer

36

 

 

 

SECTION 5.17.

Aruba Notices

37

 

 

 

SECTION 5.18.

Recordation

37

 

 

 

 

 

 

ARTICLE VI. EVENTS OF DEFAULT; REMEDIES

37

 

 

 

SECTION 6.1.

[RESERVED]

37

 

 

 

SECTION 6.2.

Acceleration of Maturity; Rescission and Annulment

37

 

 

 

SECTION 6.3.

Remedies

39

iii

--------------------------------------------------------------------------------




 

 

 

SECTION 6.4.

Indenture Trustee May File Proofs of Claim

40

 

 

 

SECTION 6.5.

Indenture Trustee May Enforce Claims Without Possession of Notes

41

 

 

 

SECTION 6.6.

Application of Money Collected

41

 

 

 

SECTION 6.7.

Limitation on Suits

44

 

 

 

SECTION 6.8.

Unconditional Right of Noteholders to Receive Principal and Interest

45

 

 

 

SECTION 6.9.

Restoration of Rights and Remedies

45

 

 

 

SECTION 6.10.

Rights and Remedies Cumulative

45

 

 

 

SECTION 6.11.

Delay or Omission Not Waiver

46

 

 

 

SECTION 6.12.

Control by Agent

46

 

 

 

SECTION 6.13.

Waiver of Events of Default

46

 

 

 

SECTION 6.14.

Undertaking for Costs

47

 

 

 

SECTION 6.15.

Waiver of Stay or Extension Laws

47

 

 

 

SECTION 6.16.

Sale of Trust Estate

47

 

 

 

SECTION 6.17.

Action on Notes

48

 

 

 

SECTION 6.18.

Performance and Enforcement of Certain Obligations

48

 

 

 

 

 

 

ARTICLE VII. THE INDENTURE TRUSTEE

49

 

 

 

SECTION 7.1.

Certain Duties

49

 

 

 

SECTION 7.2.

Notice of Events of Default

50

 

 

 

SECTION 7.3.

Certain Matters Affecting the Indenture Trustee

50

 

 

 

SECTION 7.4.

Indenture Trustee Not Liable for Notes or Timeshare Loans

51

 

 

 

SECTION 7.5.

Indenture Trustee May Own Notes

52

 

 

 

SECTION 7.6.

Indenture Trustee’s Fees and Expenses

52

 

 

 

SECTION 7.7.

Eligibility Requirements for Indenture Trustee

52

 

 

 

SECTION 7.8.

Resignation or Removal of Indenture Trustee

53

 

 

 

SECTION 7.9.

Successor Indenture Trustee

53

iv

--------------------------------------------------------------------------------




 

 

 

SECTION 7.10.

Merger or Consolidation of Indenture Trustee

55

 

 

 

SECTION 7.11.

Appointment of Co-Indenture Trustee or Separate Indenture Trustee

55

 

 

 

SECTION 7.12.

Paying Agent and Note Registrar Rights

56

 

 

 

SECTION 7.13.

Authorization

56

 

 

 

SECTION 7.14.

Maintenance of Office or Agency

57

 

 

 

 

 

 

ARTICLE VIII. COVENANTS OF THE ISSUER

57

 

 

 

SECTION 8.1.

Payment of Principal, Interest and Other Amounts

57

 

 

 

SECTION 8.2.

Eligible Timeshare Loans

57

 

 

 

SECTION 8.3.

Money for Payments to Noteholders to Be Held in Trust

57

 

 

 

SECTION 8.4.

Existence; Merger; Consolidation, etc.

59

 

 

 

SECTION 8.5.

Protection of Trust Estate; Further Assurances

59

 

 

 

SECTION 8.6.

Additional Covenants

61

 

 

 

SECTION 8.7.

Taxes

63

 

 

 

SECTION 8.8.

Restricted Payments

63

 

 

 

SECTION 8.9.

Treatment of Notes as Debt for Tax Purposes

63

 

 

 

SECTION 8.10.

Further Instruments and Acts

63

 

 

 

 

 

 

ARTICLE IX. SUPPLEMENTAL INDENTURES

63

 

 

 

SECTION 9.1.

Supplemental Indentures

64

 

 

 

SECTION 9.2.

Supplemental Indentures with Consent of Noteholders

64

 

 

 

SECTION 9.3.

Execution of Supplemental Indentures

65

 

 

 

SECTION 9.4.

Effect of Supplemental Indentures

65

 

 

 

SECTION 9.5.

Reference in Notes to Supplemental Indentures

66

 

 

 

 

 

 

ARTICLE X. BORROWINGS

66

 

 

 

SECTION 10.1.

Optional Borrowings

66

v

--------------------------------------------------------------------------------




 

 

 

ARTICLE XI. SATISFACTION AND DISCHARGE

67

 

 

 

SECTION 11.1.

Satisfaction and Discharge of Indenture

67

 

 

 

SECTION 11.2.

Application of Trust Money; Repayment of Money Held by Paying Agent

68

 

 

 

SECTION 11.3.

Trust Termination Date

68

 

 

 

 

 

 

ARTICLE XII. REPRESENTATIONS AND WARRANTIES AND COVENANTS

68

 

 

 

SECTION 12.1.

Representations and Warranties of the Issuer

68

 

 

 

SECTION 12.2.

Representations and Warranties of the Servicer

70

 

 

 

SECTION 12.3.

Representations and Warranties of the Indenture Trustee

73

 

 

 

SECTION 12.4.

Multiple Roles

74

 

 

 

SECTION 12.5.

[Reserved]

74

 

 

 

SECTION 12.6.

Covenants of the Club Trustee

74

 

 

 

SECTION 12.7.

Representations and Warranties of the Backup Servicer

76

 

 

 

 

 

 

ARTICLE XIII. MISCELLANEOUS

79

 

 

 

SECTION 13.1.

Officer’s Certificate and Opinion of Counsel as to Conditions Precedent

79

 

 

 

SECTION 13.2.

Statements Required in Certificate or Opinion

79

 

 

 

SECTION 13.3.

Notices

80

 

 

 

SECTION 13.4.

No Proceedings

82

 

 

 

SECTION 13.5.

Limitation of Liability of Owner Trustee

82

 

 

 

 

 

 

ARTICLE XIV. REDEMPTION OF NOTES

83

 

 

 

SECTION 14.1.

Clean-up Call; Optional Redemption; Election to Redeem

83

 

 

 

SECTION 14.2.

Notice to Indenture Trustee

83

 

 

 

SECTION 14.3.

Notice of Redemption by the Servicer

83

 

 

 

SECTION 14.4.

Deposit of Redemption Price

83

vi

--------------------------------------------------------------------------------




 

 

 

SECTION 14.5.

Notes Payable on Redemption Date

84

 

 

 

 

 

 

ARTICLE XV. NON-PETITION AND LIMITED RECOURSE

84

 

 

 

SECTION 15.1.

Limited Recourse Against A Structured Purchaser

84

 

 

 

SECTION 15.2.

No Bankruptcy Petition Against A Structured Purchaser

84


 

 

Exhibit A

Form of Notes

 

 

Exhibit B

Form of Investor Representation Letter

 

 

Exhibit C

Reserved

 

 

Exhibit D

Form of Monthly Servicer Report

 

 

Exhibit E

Servicing Officer’s Certificate

 

 

Exhibit F

Form of Investor Certification

 

 

Exhibit G

Form of ROAP Waiver Letter

 

 

Exhibit H

Form of Aruba Notice

 

 

Exhibit I

Resort Ratings

 

 

Exhibit J

Collection Policy

 

 

Exhibit K

Credit Policy

 

 

Annex A

Amended and Restated Standard Definitions

 

 

Schedule I

Schedule of Timeshare Loans

 

 

Schedule 12.2(e)

Pending Litigation/Proceedings

vii

--------------------------------------------------------------------------------




INDENTURE

                    This AMENDED AND RESTATED INDENTURE, dated as of March 1,
2008 (this “Indenture”), is among BXG TIMESHARE TRUST I, a statutory trust
formed under the laws of the State of Delaware, as issuer (the “Issuer”),
BLUEGREEN CORPORATION (“Bluegreen”), a Massachusetts corporation, in its
capacity as servicer (the “Servicer”), VACATION TRUST, INC., a Florida
corporation, as trustee under the Club Trust Agreement (the “Club Trustee”),
CONCORD SERVICING CORPORATION, an Arizona corporation, as backup servicer (the
“Backup Servicer”), U.S. BANK NATIONAL ASSOCIATION, a national banking
association, as indenture trustee (the “Indenture Trustee”), paying agent (the
“Paying Agent”) and as custodian (the “Custodian”) and BRANCH BANKING AND TRUST
COMPANY, a North Carolina corporation, as agent of the Purchasers pursuant to
the Note Funding Agreement (the “Agent”) and hereby amends and restates in its
entirety that certain indenture, dated as of May 1, 2006 (the “Original
Indenture”), among the parties hereto.

RECITALS OF THE ISSUER

                    WHEREAS, the parties hereto desire to amend and restate in
its entirety the Original Indenture as provided herein, and all actions required
to do so under the Original Indenture have been taken;

                    WHEREAS, the Issuer had duly authorized the execution and
delivery of the Original Indenture to provide for the issuance of five classes
of variable funding notes designated as the Timeshare Loan-Backed VFN Notes,
Series I, Class A (the “Original Class A Notes”), the Timeshare Loan-Backed VFN
Notes, Series I, Class B (the “Original Class B Notes”), the Timeshare
Loan-Backed VFN Notes, Series I, Class C (the “Original Class C Notes”), the
Timeshare Loan-Backed VFN Notes, Series I, Class D (the “Original Class D
Notes”) and the Timeshare Loan-Backed VFN Notes, Series I, Class E (the
“Original Class E Notes”, and together with the Original Class A Notes, the
Original Class B Notes, the Original Class C Notes and the Original Class D
Notes, the “Original Notes”);

                    WHEREAS, the Issuer has duly authorized (a) the execution
and delivery of this Indenture to provide for the issuance of five classes of
variable funding notes designated as the Timeshare Loan-Backed VFN Notes, Series
I, Class A (the “Class A Notes”), the Timeshare Loan-Backed VFN Notes, Series I,
Class B (the “Class B Notes”), the Timeshare Loan-Backed VFN Notes, Series I,
Class C (the “Class C Notes”), the Timeshare Loan-Backed VFN Notes, Series I,
Class D (the “Class D Notes”) and the Timeshare Loan-Backed VFN Notes, Series I,
Class E (the “Class E Notes”, and together with the Class A Notes, the Class B
Notes, the Class C Notes and the Class D Notes, the “Notes”) and (b) the
exchange of the Original Notes for the Notes;

                    WHEREAS, the Notes will evidence Borrowings made from time
to time prior to the Facility Termination Date by the Issuer in accordance with
the terms described herein and in the Note Funding Agreement;

1

--------------------------------------------------------------------------------




                    WHEREAS, the Servicer has agreed to service and administer
the Timeshare Loans securing the Notes and the Backup Servicer has agreed to,
among other things, service and administer the Timeshare Loans if the Servicer
shall no longer be the Servicer hereunder;

                    WHEREAS, the Club Trustee is a limited purpose entity which,
on behalf of Beneficiaries of the Club, holds title to the Timeshare Properties
related to the Club Loans;

                    WHEREAS, the Agent, as nominee of the Purchasers shall, as
sole Noteholder of each Class of Notes, be entitled to exercise certain rights
and remedies under this Indenture; and

                    WHEREAS, all things necessary to make the Notes, when
executed by the Issuer and authenticated and delivered by the Indenture Trustee
hereunder, the valid recourse obligations of the Issuer, and to make this
Indenture a valid agreement of the Issuer, in accordance with its terms, have
been done.

                         NOW, THEREFORE, THIS INDENTURE WITNESSETH:

                    For and in consideration of the premises and the purchase of
the Notes by the holders thereof, it is mutually covenanted and agreed, for the
benefit of the Noteholders, as follows:

GRANTING CLAUSE

                    To secure the payment of the principal of and interest on
the Notes in accordance with their terms, the payment of all of the sums payable
under this Indenture and the performance of the covenants contained in this
Indenture, the Issuer hereby Grants to the Indenture Trustee, for the benefit of
the Noteholders, all of the Issuer’s right, title and interest in and to the
following whether now owned or hereafter acquired and any and all benefits
accruing to the Issuer from, (i) all Timeshare Loans acquired by the Issuer from
time to time pursuant to the Sale Agreement, (ii) any Qualified Substitute
Timeshare Loans, (iii) the Receivables in respect of each Timeshare Loan due
after the related Cut-Off Date, (iv) the related Timeshare Loan Documents
(excluding any rights as developer or declarant under the Timeshare Declaration,
the Timeshare Program Consumer Documents or the Timeshare Program Governing
Documents), (v) all Related Security in respect of each Timeshare Loan, (vi) all
rights and remedies under the Purchase Agreement, the Sale Agreement, the
Lockbox Agreement, the Backup Servicing Agreement, the Administration Agreement,
the Custodial Agreement or any Hedge Agreement, (vii) all amounts in or to be
deposited to the Lockbox Account, the Collection Account, the Credit Card
Account and the General Reserve Account, and (viii) proceeds of the foregoing
(including, without limitation, all cash proceeds, accounts, accounts
receivable, notes, drafts, acceptances, chattel paper, checks, deposit accounts,
insurance proceeds (as applicable), condemnation awards, rights to payment of
any and every kind, and other forms of obligations and receivables which at any
time constitute all or part or are included in the proceeds of any of the
foregoing) (collectively, the “Trust Estate”). Notwithstanding the foregoing,
the Trust Estate shall not include (i) any Timeshare Loan released from the Lien
of this Indenture in accordance with the terms hereof and any Related Security,
Timeshare Loan Documents, income or proceeds related to such released Timeshare
Loan, (ii) any amount distributed pursuant to Section 3.4 or Section 6.6 hereof
or (iii) any Misdirected Deposits.

2

--------------------------------------------------------------------------------




                    Such Grant is made in trust to secure (i) the payment of all
amounts due on the Notes in accordance with their terms, equally and ratably
except as otherwise may be provided in this Indenture, without prejudice,
priority, or distinction between any Note of the same Class and any other Note
of the same Class by reason of differences in time of issuance or otherwise, and
(ii) the payment of all other sums payable under the Notes and this Indenture.

                    The Indenture Trustee acknowledges such Grant, accepts the
trusts hereunder in accordance with the provisions hereof, and agrees to perform
the duties herein required to the best of its ability and to the end that the
interests of the Noteholders may be adequately and effectively protected as
hereinafter provided.

                    The Custodian shall hold the Timeshare Loan Files in trust,
for the use and benefit of the Issuer and all present and future Noteholders,
and shall retain possession thereof. The Custodian further agrees and
acknowledges that each other item making up the Trust Estate that is physically
delivered to the Custodian will be held by the Custodian in the State of
Minnesota or in any other location acceptable to the Indenture Trustee and the
Servicer.

                    The Indenture Trustee further acknowledges (a) that in the
event the conveyance of the Timeshare Loans by the Depositor to the Issuer
pursuant to the Sale Agreement is determined to constitute a loan and not a sale
as it is intended by all the parties hereto, the Custodian will be holding each
of the Timeshare Loans as bailee of the Issuer; provided, however, that with
respect to the Timeshare Loans, the Custodian will not act at the direction of
the Issuer without the written consent of the Indenture Trustee; and (b) receipt
of the Original Notes in connection with the authentication and delivery of the
Notes.

ARTICLE I.

DEFINITIONS AND OTHER PROVISIONS
OF GENERAL APPLICATION

          SECTION 1.1.     General Definitions and Usage of Terms.

                    (a)     In addition to the terms defined elsewhere in this
Indenture, capitalized terms shall have the meanings given them in the “Amended
and Restated Standard Definitions” attached hereto as Annex A.

                    (b)     With respect to all terms in this Indenture, the
singular includes the plural and the plural the singular; words importing any
gender including the other genders; references to “writing” include printing,
typing, lithography and other means of reproducing words in a visible form;
references to agreements and other contractual instruments include all
amendments, modifications and supplements thereto or any changes therein entered
into in accordance with their respective terms and not prohibited by this
Indenture; references to Persons include their successors and assigns; and the
term “including” means “including without limitation.”

          SECTION 1.2.     Compliance Certificates and Opinions.

                    Upon any written application or request (or oral application
with prompt written or telecopied confirmation) by the Issuer to the Indenture
Trustee to take any action under any

3

--------------------------------------------------------------------------------




provision of this Indenture, other than any request that (a) the Indenture
Trustee authenticate the Notes specified in such request, (b) the Indenture
Trustee invest moneys in any of the Trust Accounts pursuant to the written
directions specified in such request or (c) the Indenture Trustee pay moneys due
and payable to the Issuer hereunder to the Issuer’s assignee specified in such
request, the Indenture Trustee shall require the Issuer to furnish to the
Indenture Trustee an Officer’s Certificate stating that all conditions
precedent, if any, provided for in this Indenture relating to the proposed
action have been complied with and that the request otherwise is in accordance
with the terms of this Indenture, and an Opinion of Counsel stating that in the
opinion of such counsel all such conditions precedent, if any, have been
complied with, except that, in the case of any such requested action as to which
other evidence of satisfaction of the conditions precedent thereto is
specifically required by any provision of this Indenture, no additional
certificate or opinion need be furnished.

          SECTION 1.3.     Form of Documents Delivered to Indenture Trustee.

                    In any case where several matters are required to be
certified by, or covered by an opinion of, any specified Person, it is not
necessary that all such matters be certified by, or covered by the opinion of,
only one such Person, or that they be so certified or covered by only one
document, but one such Person may certify or give an opinion with respect to
some matters and one or more other such Persons as to other matters, and any
such Person may certify or give an opinion as to such matters in one or several
documents.

                    Any certificate or opinion of an officer of the Issuer
delivered to the Indenture Trustee may be based, insofar as it relates to legal
matters, upon an Opinion of Counsel, unless such officer knows that the opinion
with respect to the matters upon which his/her certificate or opinion is based
is erroneous. Any such officer’s certificate or opinion and any Opinion of
Counsel may be based, insofar as it relates to factual matters, upon a
certificate or opinion of, or representations by, an officer or officers of the
Issuer as to such factual matters unless such officer or counsel knows that the
certificate or opinion or representations with respect to such matters is
erroneous. Any Opinion of Counsel may be based on the written opinion of other
counsel, in which event such Opinion of Counsel shall be accompanied by a copy
of such other counsel’s opinion and shall include a statement to the effect that
such other counsel believes that such counsel and the Indenture Trustee may
reasonably rely upon the opinion of such other counsel.

                    Where any Person is required to make, give or execute two or
more applications, requests, consents, certificates, statements, opinions or
other instruments under this Indenture, they may, but need not, be consolidated
and form one instrument.

                    Wherever in this Indenture, in connection with any
application or certificate or report to the Indenture Trustee, it is provided
that the Issuer shall deliver any document as a condition of the granting of
such application, or as evidence of compliance with any term hereof, it is
intended that the truth and accuracy, at the time of the granting of such
application or at the effective date of such certificate or report (as the case
may be), of the facts and opinions stated in such document shall in such case be
conditions precedent to the right of the Issuer to have such application granted
or to the sufficiency of such certificate or report. The foregoing shall not,
however, be construed to affect the Indenture Trustee’s right to rely upon the
truth and accuracy

4

--------------------------------------------------------------------------------




of any statement or opinion contained in any such document as provided in
Section 7.1(b) hereof.

                    Whenever in this Indenture it is provided that the absence
of the occurrence and continuation of a Default, Event of Default or Servicer
Event of Default is a condition precedent to the taking of any action by the
Indenture Trustee at the request or direction of the Issuer, then,
notwithstanding that the satisfaction of such condition is a condition precedent
to the Issuer’s right to make such request or direction, the Indenture Trustee
shall be protected in acting in accordance with such request or direction if it
does not have knowledge of the occurrence and continuation of such event. For
all purposes of this Indenture, the Indenture Trustee shall not be deemed to
have knowledge of any Default, Event of Default or Servicer Event of Default nor
shall the Indenture Trustee have any duty to monitor or investigate to determine
whether a default has occurred (other than an Event of Default of the kind
described in subparagraph (a) of the definition of Event of Default) or Servicer
Event of Default has occurred unless a Responsible Officer of the Indenture
Trustee shall have actual knowledge thereof or shall have been notified in
writing thereof by the Issuer, the Servicer or any secured party.

          SECTION 1.4.     Acts of Noteholders, etc.

                    (a)     Any request, demand, authorization, direction,
notice, consent, waiver or other action provided by this Indenture to be given
or taken by Noteholders may be embodied in and evidenced by one or more
instruments of substantially similar tenor signed by such Noteholders in person
or by agents duly appointed in writing; and, except as herein otherwise
expressly provided, such action shall become effective when such instrument or
instruments are delivered to the Indenture Trustee and, where it is hereby
expressly required, to the Issuer. Such instrument or instruments (and the
action embodied therein and evidenced thereby) are herein sometimes referred to
as the “Act” of the Noteholders signing such instrument or instruments. Proof of
execution of any such instrument or of a writing appointing any such agent shall
be sufficient for any purpose of this Indenture and (subject to Section 7.1
hereof) conclusive in favor of the Indenture Trustee and the Issuer, if made in
the manner provided in this Section 1.4.

                    (b)     The fact and date of the execution by any Person of
any such instrument or writing may be proved by the affidavit of a witness of
such execution or by a certificate of a notary public or other officer
authorized by law to take acknowledgments of deeds, certifying that the
individual signing such instrument or writing acknowledged to him the execution
thereof. Where such execution is by a signer acting in a capacity other than his
individual capacity, such certificate or affidavit shall also constitute
sufficient proof of his authority. The fact and date of the execution of any
such instrument or writing, or the authority of the Person executing the same,
may also be proved in any other manner which the Indenture Trustee deems
sufficient.

                    (c)     Any request, demand, authorization, direction,
notice, consent, waiver or other Act of the holder of any Note shall bind every
future holder of the same Note and the holder of every Note issued upon the
registration of transfer thereof or in exchange therefore or in lieu thereof in
respect of anything done, omitted or suffered to be done by the Indenture
Trustee or the Issuer in reliance thereon, whether or not notation of such
action is made upon such Note.

5

--------------------------------------------------------------------------------




                    (d)     By accepting the Notes issued pursuant to this
Indenture, each Noteholder irrevocably appoints the Indenture Trustee hereunder
as the special attorney-in-fact for such Noteholder vested with full power on
behalf of such Noteholder to effect and enforce the rights of such Noteholder
for the benefit of such Noteholder; provided, that nothing contained in this
Section 1.4(d) shall be deemed to confer upon the Indenture Trustee any duty or
power to vote on behalf of the Noteholders with respect to any matter on which
the Noteholders have a right to vote pursuant to the terms of this Indenture.

          SECTION 1.5.     Notice to Noteholders; Waiver.

                    (a)     Where this Indenture provides for notice to
Noteholders of any event, or the mailing of any report to Noteholders, such
notice or report shall be sufficiently given (unless otherwise herein expressly
provided) if in writing and mailed, via first class mail, or sent by private
courier or confirmed telecopy to each Noteholder affected by such event or to
whom such report is required to be mailed, at its address as it appears in the
Note Register, not later than the latest date, and not earlier than the earliest
date, prescribed for the giving of such notice or the mailing of such report. In
any case where a notice or report to Noteholders is mailed, neither the failure
to mail such notice or report, nor any defect in any notice or report so mailed,
to any particular Noteholder shall affect the sufficiency of such notice or
report with respect to other Noteholders. Where this Indenture provides for
notice in any manner, such notice may be waived in writing by the Person
entitled to receive such notice, either before or after the event, and such
waiver shall be the equivalent of such notice. Waivers of notice by Noteholders
shall be filed with the Indenture Trustee, but such filing shall not be a
condition precedent to the validity of any action taken in reliance upon such
waiver.

                    (b)     In case by reason of the suspension of regular mail
service or by reason of any other cause it shall be impracticable to mail or
send notice to Noteholders, in accordance with Section 1.5(a) hereof, of any
event or any report to Noteholders when such notice or report is required to be
delivered pursuant to any provision of this Indenture, then such notification or
delivery as shall be made with the approval of the Indenture Trustee shall
constitute a sufficient notification for every purpose hereunder.

          SECTION 1.6.     Effect of Headings and Table of Contents.

                    The Article and Section headings herein and in the Table of
Contents are for convenience only and shall not affect the construction hereof.

          SECTION 1.7.     Successors and Assigns.

                    All covenants and agreements in this Indenture by each of
the parties hereto shall bind its respective successors and permitted assigns,
whether so expressed or not.

          SECTION 1.8.     GOVERNING LAW.

                    THIS INDENTURE AND THE NOTES SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT
GIVING EFFECT TO PRINCIPLES OF CONFLICTS OF LAW OTHER THAN SECTIONS 5-1401 AND
5-1402 OF THE GENERAL

6

--------------------------------------------------------------------------------




OBLIGATIONS LAW OF THE STATE OF NEW YORK. UNLESS MADE APPLICABLE IN A SUPPLEMENT
HERETO, THIS INDENTURE IS NOT SUBJECT TO THE TRUST INDENTURE ACT OF 1939, AS
AMENDED, AND SHALL NOT BE GOVERNED THEREBY AND CONSTRUED IN ACCORDANCE
THEREWITH.

          SECTION 1.9.     Legal Holidays.

                    In any case where any Payment Date or the Stated Maturity or
any other date on which principal of or interest on any Note is proposed to be
paid shall not be a Business Day, then (notwithstanding any other provision of
this Indenture or of the Notes) such payment need not be made on such date, but
may be made on the next succeeding Business Day with the same force and effect
as if made on such Payment Date, Stated Maturity or other date on which
principal of or interest on any Note is proposed to be paid; provided, that no
penalty interest shall accrue for the period from and after such Payment Date,
Stated Maturity, or any other date on which principal of or interest on any Note
is proposed to be paid, as the case may be, until such next succeeding Business
Day.

          SECTION 1.10.     Execution in Counterparts.

                    This Indenture may be executed in any number of
counterparts, each of which so executed shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same instrument.

          SECTION 1.11.     Inspection.

                    The Issuer agrees that, on ten Business Days’ prior notice
(or, one Business Day’s prior notice after the occurrence and during the
occurrence of an Event of Default or a Servicer Event of Default), it will
permit the representatives of the Indenture Trustee or any Noteholder, during
the Issuer’s normal business hours, to examine all of the books of account,
records, reports and other papers of the Issuer, to make copies thereof and
extracts therefrom, and to discuss its affairs, finances and accounts with its
designated officers, employees and independent accountants in the presence of
such designated officers and employees (and by this provision the Issuer hereby
authorizes its independent accountants to discuss with such representatives such
affairs, finances and accounts), all at such reasonable times and as often as
may be reasonably requested for the purpose of reviewing or evaluating the
financial condition or affairs of the Issuer or the performance of and
compliance with the covenants and undertakings of the Issuer and the Servicer in
this Indenture or any of the other documents referred to herein or therein. Any
reasonable expense incident to the exercise by the Indenture Trustee at any time
or any Noteholder during the continuance of any Default or Event of Default, of
any right under this Section 1.11 shall be borne by the Issuer and distributed
in accordance with Section 3.4 or Section 6.6, as applicable. Nothing contained
herein shall be construed as a duty of the Indenture Trustee to perform such
inspection.

          SECTION 1.12.     Survival of Representations and Warranties.

                    The representations, warranties and certifications of the
Issuer made in this Indenture or in any certificate or other writing delivered
by the Issuer pursuant hereto shall survive the authentication and delivery of
the Notes hereunder.

7

--------------------------------------------------------------------------------




          SECTION 1.13.     Effective Date.

                    This Indenture shall be effective as of March 31, 2008.

ARTICLE II.

THE NOTES

          SECTION 2.1.     General Provisions.

                    (a)     Form of Notes. The Notes shall be designated as the
“BXG Timeshare Trust I, Timeshare Loan-Backed VFN Notes, Series I”. The Notes
shall be issued in five Classes and, together with their certificates of
authentication, shall be in substantially the form set forth in Exhibit A
attached hereto, with such appropriate insertions, omissions, substitutions and
other variations as are required or are permitted by this Indenture, and may
have such letters, numbers or other marks of identification and such legends or
endorsements placed thereon, as may consistently herewith, be determined by the
officer executing such Notes, as evidenced by such officer’s execution of such
Notes.

                    (b)     Maximum Outstanding Note Balance and Denominations.
The Outstanding Note Balance of the Class A Notes, the Class B Notes, the Class
C Notes, the Class D Notes and the Class E Notes shall not exceed the Maximum
Outstanding Class A Note Balance, the Maximum Outstanding Class B Note Balance,
the Maximum Outstanding Class C Note Balance, the Maximum Outstanding Class D
Note Balance and the Maximum Outstanding Class E Note Balance, respectively. The
Notes shall be issuable only as registered Notes, without interest coupons, in
the denominations of at least $50,000 and in integral multiples of $1,000;
provided, however, that the foregoing shall not restrict or prevent the transfer
in accordance with Section 2.4 hereof of any Note with a remaining Outstanding
Note Balance of less than $50,000.

                    (c)     Execution, Authentication, Delivery and Dating. The
Original Notes are hereby exchanged for the Notes. For the avoidance of doubt,
the indebtedness evidenced by the Original Notes remains outstanding and is
consolidated with the indebtedness evidenced by the Notes. The Notes shall be
manually executed by an Authorized Officer of the Owner Trustee on behalf of the
Issuer. Any Note bearing the signature of an individual who was at the time of
execution thereof an Authorized Officer of the Owner Trustee on behalf of the
Issuer shall bind the Issuer, notwithstanding that such individual ceases to
hold such office prior to the authentication and delivery of such Note or did
not hold such office at the date of such Note. No Note shall be entitled to any
benefit under this Indenture or be valid or obligatory for any purpose unless
there appears on such Note a certificate of authentication substantially in the
form set forth in Exhibit A hereto, executed by the Indenture Trustee by manual
signature, and such certificate upon any Note shall be conclusive evidence, and
the only evidence, that such Note has been duly authenticated and delivered
hereunder. Each Note shall be dated the date of its authentication. The Notes
may from time to time be executed by the Issuer and delivered to the Indenture
Trustee for authentication together with an Issuer Order to the Indenture
Trustee directing the authentication and delivery of such Notes and thereupon
the same shall be authenticated and delivered by the Indenture Trustee in
accordance with such Issuer Order.

8

--------------------------------------------------------------------------------




          SECTION 2.2.     Definitive Notes.

                    The Notes shall be issued in definitive form only.

          SECTION 2.3.     [RESERVED]

          SECTION 2.4.     Registration, Transfer and Exchange of Notes.

                    (a)     The Issuer shall cause to be kept at the Corporate
Trust Office a register (the “Note Register”) for the registration, transfer and
exchange of Notes. The Indenture Trustee is hereby appointed “Note Registrar”
for purposes of registering Notes and transfers of Notes as herein provided. The
names and addresses of all Noteholders and the names and addresses of the
transferees of any Notes shall be registered in the Note Register. The Person in
whose name any Note is so registered shall be deemed and treated as the sole
owner and Noteholder thereof for all purposes of this Indenture and the Note
Registrar, the Issuer, the Indenture Trustee, the Servicer and any agent of any
of them shall not be affected by any notice or knowledge to the contrary. The
Notes are transferable or exchangeable only upon the surrender of such Note to
the Note Registrar at the Corporate Trust Office together with an assignment and
transfer (executed by the Noteholder or his duly authorized attorney), subject
to the applicable requirements of this Section 2.4. Upon request of the
Indenture Trustee, the Note Registrar shall provide the Indenture Trustee with
the names and addresses of the Noteholders.

                    (b)     Upon surrender for registration of transfer of any
Note, subject to the applicable requirements of this Section 2.4, the Issuer
shall execute and the Indenture Trustee shall duly authenticate in the name of
the designated transferee or transferees, one or more new Notes in denominations
of a like aggregate denomination as the Note being surrendered. Each Note
surrendered for registration of transfer shall be canceled and subsequently
destroyed by the Note Registrar. Each new Note issued pursuant to this Section
2.4 shall be registered in the name of any Person as the transferring Noteholder
may request, subject to the applicable provisions of this Section 2.4. All Notes
issued upon any registration of transfer or exchange of Notes shall be entitled
to the same benefits under this Indenture as the Notes surrendered upon such
registration of transfer or exchange.

                    (c)     The issuance of the Notes will not be registered or
qualified under the Securities Act or the securities laws of any state. No
resale or transfer of any Note may be made unless such resale or transfer is
made in accordance with this Indenture and only if (i) in the United States to a
person whom the transferor reasonably believes is a “qualified institutional
buyer” (as defined in Rule 144A) that is purchasing for its own account or for
the account of a qualified institutional buyer in a transaction meeting the
requirements of Rule 144A as certified by the transferee (other than the Agent)
in a letter in the form of Exhibit B hereto, (ii) pursuant to an exemption from
registration under the Securities Act provided by Rule 144 (if available) or
(iii) pursuant to an effective registration statement under the Securities Act,
in each of cases (i) through (iii) in accordance with any applicable securities
laws of any state of the United States. Each transferee and each subsequent
transferee will be required to notify any subsequent purchaser of such Notes
from it of the resale restrictions described herein. None of the Issuer, the
Servicer or the Indenture Trustee is obligated to register or qualify the Notes
under the

9

--------------------------------------------------------------------------------




Securities Act or any other securities law or to take any action not otherwise
required under this Indenture to permit the transfer of any Note without
registration.

                    (d)     No resale or other transfer of any Note may be made
to any transferee unless (i) such transferee is not, and will not acquire such
Note on behalf or with the assets of, any Benefit Plan or (ii) no “prohibited
transaction” under ERISA or section 4975 of the Code or Similar Law that is not
subject to a statutory, regulatory or administrative exemption will occur in
connection with purchaser’s or such transferee’s acquisition or holding of such
Note. In addition, the Notes may not be purchased by or transferred to any
Benefit Plan or person acting on behalf of or with assets of any Benefit Plan,
unless it represents that it is not sponsored (within the meaning of Section
3(16)(B) of ERISA) by the Issuer, the Depositor, the Originators, the Servicer,
the Indenture Trustee, the Owner Trustee, the Administrator, the Paying Agent,
the Custodian, the Backup Servicer, the Lockbox Bank or the Agent, or by any
affiliate of any such person. In addition to the applicable provisions of this
Section 2.4, the exchange, transfer and registration of transfer of Notes shall
only be made in accordance with Section 2.4(c) and this Section 2.4(d).

                    (e)     No fee or service charge shall be imposed by the
Note Registrar for its services in respect of any registration of transfer or
exchange referred to in this Section 2.4. The Note Registrar may require payment
by each transferor of a sum sufficient to cover any tax, expense or other
governmental charge payable in connection with any such transfer.

                    (f)     None of the Issuer, the Indenture Trustee, the
Servicer or the Note Registrar is obligated to register or qualify the Notes
under the Securities Act or any other securities law or to take any action not
otherwise required under this Indenture to permit the transfer of such Notes
without registration or qualification. Any such Noteholder desiring to effect
such transfer shall, and does hereby agree to, indemnify the Issuer, the
Indenture Trustee, the Servicer and the Note Registrar against any loss,
liability or expense that may result if the transfer is not so exempt or is not
made in accordance with such federal and state laws.

                    (g)     The Servicer agrees to cause the Issuer, and the
Issuer agrees to provide, such information as required under Rule 144A under the
Securities Act so as to allow resales of Notes to “qualified institutional
buyers” (as defined therein) in accordance herewith.

                    (h)     The Notes represent the sole obligation of the
Issuer payable from the Trust Estate and do not represent the obligations of the
Originators, the Servicer, the Depositor, the Backup Servicer, the Owner
Trustee, the Indenture Trustee, the Administrator or the Custodian.

                    (i)     Notwithstanding anything in this Section 2.4 or
elsewhere in this Indenture or the Notes, the transfer restrictions described
herein shall apply only to the Noteholders and shall not apply to the Purchasers
whose rights to transfer interests in the Notes are governed solely by Section 8
of the Note Funding Agreement.

          SECTION 2.5.     Mutilated, Destroyed, Lost and Stolen Notes.

                    (a)     If any mutilated Note is surrendered to the
Indenture Trustee, the Issuer shall execute and the Indenture Trustee shall
authenticate and deliver in exchange therefore a

10

--------------------------------------------------------------------------------




replacement Note of like tenor and principal amount and bearing a number not
contemporaneously outstanding.

                    (b)     If there shall be delivered to the Issuer and the
Indenture Trustee (i) evidence to their satisfaction of the destruction, loss or
theft of any Note and (ii) such security or indemnity as may be reasonably
required by them to save each of them and any agent of either of them harmless
(which security and indemnity shall be provided by the Agent to the extent such
loss or theft occurs while it holds the Note on behalf of a Noteholder), then,
in the absence of actual notice to the Issuer or the Indenture Trustee that such
Note has been acquired by a bona fide purchaser, the Issuer shall execute and
upon its request the Indenture Trustee shall authenticate and deliver, in lieu
of any such destroyed, lost or stolen Note, a replacement Note of like tenor and
principal amount and bearing a number not contemporaneously outstanding.

                    (c)     In case the final installment of principal on any
such mutilated, destroyed, lost or stolen Note has become or will at the next
Payment Date become due and payable, the Issuer, in its discretion, may, instead
of issuing a replacement Note, pay such Note.

                    (d)     Upon the issuance of any replacement Note under this
Section 2.5, the Issuer or the Indenture Trustee may require the payment by the
Noteholder of a sum sufficient to cover any Tax or other governmental charge
that may be imposed as a result of the issuance of such replacement Note.

                    (e)     Every replacement Note issued pursuant to this
Section 2.5 in lieu of any destroyed, lost or stolen Note shall constitute an
original additional contractual obligation of the Issuer, whether or not the
destroyed, lost or stolen Note shall be at any time enforceable by anyone, and
shall be entitled to all the benefits of this Indenture equally and
proportionately with any and all other Notes duly issued hereunder.

                    (f)     The provisions of this Section 2.5 are exclusive and
shall preclude (to the extent lawful) all other rights and remedies with respect
to the replacement or payment of mutilated, destroyed, lost or stolen Notes.

          SECTION 2.6.     Payment of Interest and Principal; Rights Preserved.

                    (a)     Any installment of interest or principal, payable on
any Note that is punctually paid or duly provided for by or on behalf of the
Issuer on the applicable Payment Date shall be paid to the Person in whose name
such Note was registered at the close of business on the Record Date for such
Payment Date by check mailed to the address specified in the Note Register (or,
if the Noteholder is the Agent, at such addresses as the Agent shall specify in
writing), or if a Noteholder has provided wire transfer instructions to the
Indenture Trustee at least five Business Days prior to the applicable Payment
Date, upon the request of a Noteholder, by wire transfer of federal funds to the
accounts and numbers specified in the Note Register (or, if the Noteholder is
the Agent, at such accounts and numbers as the Agent shall specify in writing),
in each case on such Record Date for such Person.

                    (b)     All reductions in the principal amount of a Note
affected by payments of principal made on any Payment Date shall be binding upon
all Noteholders of such Note and of any Note issued upon the registration of
transfer thereof or in exchange therefore or in lieu

11

--------------------------------------------------------------------------------




thereof, whether or not such payment is noted on such Note. All payments on the
Notes shall be paid without any requirement of presentment, but each Noteholder
shall be deemed to agree, by its acceptance of the same, to surrender such Note
at the Corporate Trust Office within 30 days after receipt of the final
principal payment of such Note.

          SECTION 2.7.     Persons Deemed Owners.

                    Prior to due presentment of a Note for registration of
transfer, the Issuer, the Indenture Trustee, and any agent of the Issuer or the
Indenture Trustee may treat the registered Noteholder as the owner of such Note
for the purpose of receiving payment of principal of and interest on such Note
and for all other purposes whatsoever, whether or not such Note is overdue, and
neither the Issuer, the Indenture Trustee, nor any agent of the Issuer or the
Indenture Trustee shall be affected by notice to the contrary.

          SECTION 2.8.     Cancellation.

                    All Notes surrendered for registration of transfer or
exchange or following final payment shall, if surrendered to any Person other
than the Indenture Trustee, be delivered to the Indenture Trustee and shall be
promptly canceled by it. The Issuer may at any time deliver to the Indenture
Trustee for cancellation any Notes previously authenticated and delivered
hereunder which the Issuer may have acquired in any manner whatsoever, and all
Notes so delivered shall be promptly canceled by the Indenture Trustee. No Notes
shall be authenticated in lieu of or in exchange for any Notes canceled as
provided in this Section 2.8, except as expressly permitted by this Indenture.
All canceled Notes held by the Indenture Trustee may be disposed of in the
normal course of its business or as directed by an Issuer Order.

          SECTION 2.9.     Noteholder Lists.

                    The Indenture Trustee shall preserve in as current a form as
is reasonably practicable the most recent list available to it of the names and
addresses of the Noteholders. In the event the Indenture Trustee no longer
serves as the Note Registrar, the Issuer (or any other obligor upon the Notes)
shall furnish to the Indenture Trustee at least five Business Days before each
Payment Date (and in all events in intervals of not more than six months) and at
such other times as the Indenture Trustee may request in writing a list in such
form and as of such date as the Indenture Trustee may reasonably require of the
names and addresses of the Noteholders.

          SECTION 2.10.     Treasury Notes.

                    In determining whether the Noteholders of the required
Outstanding Note Balance of the Notes have concurred in any direction, waiver or
consent, Notes held or redeemed by the Issuer or any other obligor in respect of
the Notes or held by an Affiliate of the Issuer or such other obligor shall be
considered as though not Outstanding, except that for the purposes of
determining whether the Indenture Trustee shall be protected in relying on any
such direction, waiver or consent, only Notes which a Responsible Officer of the
Indenture Trustee knows are so owned shall be so disregarded.

12

--------------------------------------------------------------------------------




          SECTION 2.11.     [RESERVED].

          SECTION 2.12.     Confidentiality.

                    Each Noteholder covenants and agrees that any information
obtained pursuant to, or otherwise in connection with, this Indenture or the
other Transaction Documents shall be held in confidence (it being understood
that documents provided to the Agent hereunder may in all cases be distributed
by the Agent to the Purchasers) except that the Noteholder (or Purchasers) may
disclose such information (i) to its officers, directors, members, employees,
agents, counsel, accountants, auditors, advisors or representatives who have an
obligation to maintain the confidentiality of such information, (ii) to the
extent such information has become available to the public other than as a
result of a disclosure by or through the Noteholder, Agent or such Purchaser,
(iii) to the extent such information was available to the Noteholder, Agent or
such Purchaser on a non-confidential basis prior to its disclosure to the
Noteholder, Agent or such Purchaser in connection with this transaction, (iv)
with the consent of the Servicer, (v) to the extent the Noteholder, Agent or
such Purchaser should be (A) required in connection with any legal or regulatory
proceeding or (B) requested by any Governmental Authority to disclose such
information; provided, that, in the case of this clause (v), the Noteholder, the
Agent or such Purchaser, as the case may be, will (unless otherwise prohibited
by law or in connection with regular regulatory reviews) notify the Issuer and
the Servicer of its intention to make any such disclosure as early as
practicable prior to making such disclosure and cooperate with the Servicer in
connection with any action to obtain a protective order with respect to such
disclosure; or (vi) in the case of a Structured Purchaser, to any rating agency
rating or proposing to rate any commercial paper issued by such Structured
Purchaser or a related Liquidity Institution.

ARTICLE III.

ACCOUNTS; COLLECTION AND
APPLICATION OF MONEYS; REPORTS

          SECTION 3.1.     Trust Accounts; Investments by Indenture Trustee.

                    (a)          The Indenture Trustee has established in the
name of the Indenture Trustee for the benefit of the Noteholders as provided in
this Indenture, the Trust Accounts, which accounts (other than the Lockbox
Account and the Credit Card Account) are Eligible Bank Accounts maintained at
the Corporate Trust Office.

                    Subject to the further provisions of this Section 3.1(a),
the Indenture Trustee shall, upon receipt or upon transfer from another account,
as the case may be, deposit into such Trust Accounts all amounts received by it
which are required to be deposited therein in accordance with the provisions of
this Indenture. All such amounts and all investments made with such amounts,
including all income and other gain from such investments, shall be held by the
Indenture Trustee in such accounts as part of the Trust Estate as herein
provided, subject to withdrawal by the Indenture Trustee in accordance with, and
for the purposes specified in the provisions of, this Indenture.

13

--------------------------------------------------------------------------------




                    (b)          The Indenture Trustee shall assume that any
amount remitted to it in respect of the Trust Estate is to be deposited into the
Collection Account pursuant to Section 3.2(a) hereof unless a Responsible
Officer of the Indenture Trustee receives written instructions from the Servicer
to the contrary.

                    (c)          None of the parties hereto shall have any right
of set-off with respect to any Trust Account or any investment therein.

                    (d)          So long as no Event of Default shall have
occurred and be continuing, all or a portion of the amounts in any Trust Account
(other than the Lockbox Account and the Credit Card Account) shall be invested
and reinvested by the Indenture Trustee pursuant to an Issuer Order in one or
more Eligible Investments. Subject to the restrictions on the maturity of
investments set forth in Section 3.1(f) hereof, each such Issuer Order may
authorize the Indenture Trustee to make the specific Eligible Investments set
forth therein, to make Eligible Investments from time to time consistent with
the general instructions set forth therein, in each case, in such amounts as
such Issuer Order shall specify.

                    (e)          In the event that either (i) the Issuer shall
have failed to give investment directions to the Indenture Trustee by 9:30 A.M.,
New York City time on any Business Day on which there may be uninvested cash or
(ii) an Event of Default shall be continuing, the Indenture Trustee shall
promptly invest and reinvest the funds then in the designated Trust Account to
the fullest extent practicable in those obligations or securities described in
clause (e) of the definition of “Eligible Investments”. All investments made by
the Indenture Trustee shall mature no later than the maturity date therefor
permitted by Section 3.1(f) hereof.

                    (f)          No investment of any amount held in any Trust
Account shall mature later than the Business Day immediately preceding the
Payment Date which is scheduled to occur immediately following the date of
investment. All income or other gains (net of losses) from the investment of
moneys deposited in any Trust Account shall be deposited by the Indenture
Trustee in such account immediately upon receipt.

                    (g)          Subject to Section 3.1(d) hereof, any
investment of any funds in any Trust Account shall be made under the following
terms and conditions:

 

 

 

          (i)          each such investment shall be made in the name of the
Indenture Trustee, in each case in such manner as shall be necessary to maintain
the identity of such investments as assets of the Trust Estate; and

 

 

 

          (ii)          any certificate or other instrument evidencing such
investment shall be delivered directly to the Indenture Trustee, and the
Indenture Trustee shall have sole possession of such instrument, and all income
on such investment.

                    (h)          The Indenture Trustee shall not in any way be
held liable by reason of any insufficiency in any Trust Account resulting from
losses on investments made in accordance with the provisions of this Section 3.1
including, but not limited to, losses resulting from the sale or depreciation in
the market value of such investments (but the institution serving as Indenture
Trustee shall at all times remain liable for its own obligations, if any,
constituting part of such investments). The Indenture Trustee shall not be
liable for any investment or liquidation of an

14

--------------------------------------------------------------------------------




investment made by it in accordance with this Section 3.1 on the grounds that it
could have made a more favorable investment or a more favorable selection for
sale of an investment.

          SECTION 3.2.     Establishment and Administration of the Trust
Accounts.

                    (a)          Collection Account. The Issuer hereby directs
and the Indenture Trustee hereby agrees to continue to maintain an account (the
“Collection Account”) for the benefit of the Noteholders. The Collection Account
is an Eligible Bank Account initially established at the corporate trust
department of the Indenture Trustee, bearing the following designation “BXG
Timeshare Trust I, Timeshare Loan-Backed VFN Notes, Series I — Collection
Account, U.S. Bank National Association, as Indenture Trustee for the benefit of
the Noteholders”. The Indenture Trustee on behalf of the Noteholders shall
possess all right, title and interest in all funds on deposit from time to time
in the Collection Account and in all proceeds thereof. The Collection Account
shall be under the sole dominion and control of the Indenture Trustee for the
benefit of the Noteholders as their interests appear in the Trust Estate. If, at
any time, the Collection Account ceases to be an Eligible Bank Account, the
Indenture Trustee shall within two Business Days establish a new Collection
Account which shall be an Eligible Bank Account, transfer any cash and/or any
investments to such new Collection Account, and from the date such new
Collection Account is established, it shall be the “Collection Account”. The
Indenture Trustee agrees to immediately deposit any amounts received by it into
the Collection Account. Amounts on deposit in the Collection Account shall be
invested in accordance with Section 3.1 hereof. Withdrawals and payments from
the Collection Account will be made on each Payment Date as provided in Section
3.4 or Section 6.6 hereof, as applicable. The Indenture Trustee, at the written
direction of the Servicer, shall withdraw (no more than once per calendar week)
from the Collection Account and return to the Servicer or as directed by the
Servicer, any amounts which (i) were mistakenly deposited in the Collection
Account, including, without limitation, amounts representing Misdirected
Payments and (ii) represent Additional Servicing Compensation. The Indenture
Trustee may conclusively rely on such written direction.

                    (b)          General Reserve Account. The Issuer hereby
directs and the Indenture Trustee hereby agrees to continue to maintain an
account (the “General Reserve Account”) for the benefit of the Noteholders. The
General Reserve Account is an Eligible Bank Account initially established at the
corporate trust department of the Indenture Trustee, bearing the following
designation “BXG Timeshare Trust I, Timeshare Loan-Backed VFN Notes, Series I —
General Reserve Account, U.S. Bank National Association, as Indenture Trustee
for the benefit of the Noteholders”. The Indenture Trustee on behalf of the
Noteholders shall possess all right, title and interest in all funds on deposit
from time to time in the General Reserve Account and in all proceeds thereof.
The General Reserve Account shall be under the sole dominion and control of the
Indenture Trustee for the benefit of the Noteholders as their interests appear
in the Trust Estate. If, at any time, the General Reserve Account ceases to be
an Eligible Bank Account, the Indenture Trustee shall within two Business Days
establish a new General Reserve Account which shall be an Eligible Bank Account,
transfer any cash and/or any investments to such new General Reserve Account and
from the date such new General Reserve Account is established, it shall be the
“General Reserve Account”. Amounts on deposit in the General Reserve Account
shall be invested in accordance with Section 3.1 hereof. Deposits to the General
Reserve Account shall be made in accordance with Section 3.4 hereof. Withdrawals
and payments from the General Reserve Account shall be made in the following
manner:

15

--------------------------------------------------------------------------------




 

 

 

          (i)          Withdrawals. Subject to Sections 3.2(b)(ii) and (iii)
hereof, if on any Payment Date, Available Funds (without giving effect to any
deposit from the General Reserve Account) would be insufficient to pay any
portion of the Required Payments on such Payment Date, the Indenture Trustee
shall, based on the Monthly Servicer Report, withdraw from the General Reserve
Account an amount equal to the lesser of such insufficiency and the amount on
deposit in the General Reserve Account and deposit such amount in the Collection
Account.

 

 

 

          (ii)          Sequential Pay Event. Upon the occurrence of a
Sequential Pay Event, the Indenture Trustee shall withdraw all amounts on
deposit in the General Reserve Account and shall deposit such amounts to the
Collection Account for distribution in accordance with Section 6.6 hereof.

 

 

 

          (iii)          Stated Maturity or Payment in Full. On the earlier to
occur of the Stated Maturity and the Payment Date on which the Outstanding Note
Balance of all Classes of Notes will be reduced to zero, the Indenture Trustee
shall withdraw all amounts on deposit in the General Reserve Account and shall
deposit such amounts to the Collection Account for distribution in accordance
with Section 3.4 or Section 6.6, as applicable.

          SECTION 3.3.     [Reserved].

          SECTION 3.4.     Distributions.

                    (a)          So long as no Sequential Pay Event has
occurred, on each Payment Date, to the extent of Available Funds and based on
the Monthly Servicer Report, the Indenture Trustee shall withdraw funds from the
Collection Account to make the following disbursements and distributions to the
following parties, in the following order of priority:

 

 

 

          (i)          to the Indenture Trustee, the Indenture Trustee Fee, plus
any accrued and unpaid Indenture Trustee Fees with respect to prior Payment
Dates, and any extraordinary out-of-pocket expenses of the Indenture Trustee (up
to $10,000 per Payment Date and no more than a cumulative total of $100,000 for
Servicer Termination Costs) incurred and not reimbursed in connection with its
obligations and duties under this Indenture;

 

 

 

          (ii)         to the Owner Trustee, the Owner Trustee Fee, if due, plus
any accrued and unpaid Owner Trustee Fees with respect to prior Payment Dates;

 

 

 

          (iii)        to the Administrator, the Administrator Fee, plus any
accrued and unpaid Administrator Fees with respect to prior Payment Dates;

 

 

 

          (iv)        to the Custodian, the Custodian Fee, plus any accrued and
unpaid Custodian Fees with respect to prior Payment Dates;

 

 

 

          (v)          to the Lockbox Bank, the Lockbox Fee, plus any accrued
and unpaid Lockbox Fees with respect to prior Payment Dates;

16

--------------------------------------------------------------------------------




 

 

 

          (vi)          to the Trust Owner, the Trust Owner Fee, if due, plus
any accrued and unpaid Trust Owner Fees with respect to prior Payment Dates;

 

 

 

          (vii)         to the Servicer, the Servicing Fee, plus any accrued and
unpaid Servicing Fees with respect to prior Payment Dates;

 

 

 

          (viii)        to the Backup Servicer, the Backup Servicing Fee, plus
any accrued and unpaid Backup Servicing Fees with respect to prior Payment Dates
(less any amounts received from the Indenture Trustee, as successor Servicer);

 

 

 

          (ix)          to the Agent and the Placement Agent, any Fees, plus any
accrued and unpaid Fees with respect to prior Payment Dates;

 

 

 

          (x)           on a pari passu basis, to the Class A Noteholders
holding LIBOR Notes and CP Notes, the Class A LIBOR Interest Distribution Amount
and Class A CP Interest Distribution Amount, respectively;

 

 

 

          (xi)          on a pari passu basis, to the Class B Noteholders
holding LIBOR Notes and CP Notes, the Class B LIBOR Interest Distribution Amount
and the Class B CP Interest Distribution Amount, respectively;

 

 

 

          (xii)          on a pari passu basis, to the Class C Noteholders
holding LIBOR Notes and CP Notes, the Class C LIBOR Interest Distribution Amount
and the Class C CP Interest Distribution Amount, respectively;

 

 

 

          (xiii)         on a pari passu basis, to the Class D Noteholders
holding LIBOR Notes and CP Notes, the Class D LIBOR Interest Distribution Amount
and the Class D CP Interest Distribution Amount, respectively;

 

 

 

          (xiv)         on a pari passu basis, to the Class E Noteholders
holding LIBOR Notes and CP Notes, the Class E LIBOR Interest Distribution Amount
and the Class E CP Interest Distribution Amount, respectively;

 

 

 

          (xv)          to the Class A Noteholders, the Class A Principal
Distribution Amount;

 

 

 

          (xvi)         to the Class B Noteholders, the Class B Principal
Distribution Amount

 

 

 

          (xvii)        to the Class C Noteholders, the Class C Principal
Distribution Amount

 

 

 

          (xviii)       to the Class D Noteholders, the Class D Principal
Distribution Amount;

 

 

 

          (xix)         to the Class E Noteholders, the Class E Principal
Distribution Amount;

17

--------------------------------------------------------------------------------




 

 

 

          (xx)         to the Class A Noteholders, the Class B Noteholders, the
Class C Noteholders, the Class D Noteholders and the Class E Noteholders, to the
extent applicable, amounts specified by the Agent and the Servicer as payable to
such Noteholders pursuant to Sections 6.1, 6.2 and 6.3 of the Note Funding
Agreement;

 

 

 

          (xxi)         if a Cash Accumulation Event or an Event of Default
shall have occurred and is continuing, to the General Reserve Account, all
remaining Available Funds;

 

 

 

          (xxii)         to the Indenture Trustee, any extraordinary
out-of-pocket expenses of the Indenture Trustee not paid in accordance with
clause (i) above;

 

 

 

          (xxiii)        any amounts due and payable by the Issuer under the
Transaction Documents, but not paid above (including, but not limited to,
amounts owed by the Issuer in respect of its indemnification obligations); and

 

 

 

          (xxiv)         any remaining Available Funds to the Certificate
Distribution Account for distribution pursuant to the Trust Agreement.

                    (b)          On and after the Assumption Date, the Indenture
Trustee, as successor Servicer, shall pay the Backup Servicing Fee from amounts
received in respect of the Servicing Fee.

                    (c)          Upon the occurrence of a Sequential Pay Event,
distributions shall be made in accordance with Section 6.6 hereof.

          SECTION 3.5.     Reports to Noteholders.

                    On each Payment Date, the Indenture Trustee shall account to
the Agent and each Noteholder the portion of payments then being made which
represents principal and the amount which represents interest, and shall
contemporaneously advise the Issuer of all such payments. The Indenture Trustee
may satisfy its obligations under this Section 3.5 by making available
electronically the Monthly Servicer Report to the Agent, the Noteholders and the
Issuer; provided, however, the Indenture Trustee shall have no obligation to
provide such information described in this Section 3.5 until it has received the
requisite information from the Issuer or the Servicer. On or before the fifth
day prior to the final Payment Date with respect to any Class, the Indenture
Trustee shall send notice of such Payment Date to the Agent and the Noteholders
of such Class. Such notice shall include a statement that if such Notes are paid
in full on the final Payment Date, interest shall cease to accrue as of the day
immediately preceding such final Payment Date. In addition, the Indenture
Trustee shall deliver to the Noteholders, all notices, compliance reports and
other certificates delivered by the Servicer or the Issuer pursuant to this
Indenture. At a Noteholder’s request, the Indenture Trustee agrees to provide
such Noteholder an accounting of balances in the General Reserve Account.

                    The Indenture Trustee may make available to the Noteholders
and the Agent, via the Indenture Trustee’s internet website, the Monthly
Servicer Report available each month and, with the consent or at the direction
of the Issuer, such other information regarding the Notes and/or the Timeshare
Loans as the Indenture Trustee may have in its possession, but only with

18

--------------------------------------------------------------------------------




the use of a password provided by the Indenture Trustee or its agent to such
Person upon receipt by the Indenture Trustee from such Person of a certification
in the form of Exhibit F; provided, however, that the Indenture Trustee or its
agent shall provide such password to the parties to this Indenture and the Agent
without requiring such certification. The Indenture Trustee will make no
representation or warranties as to the accuracy or completeness of such
documents and will assume no responsibility therefor.

                    The Indenture Trustee’s internet website shall be specified
by the Indenture Trustee from time to time in writing to the Issuer, the
Servicer and the Noteholders. For assistance with this service, Noteholders may
call the customer service desk at (800) 934-6802. In connection with providing
access to the Indenture Trustee’s internet website, the Indenture Trustee may
require registration and the acceptance of a disclaimer. The Indenture Trustee
shall not be liable for the dissemination of information in accordance with this
Indenture.

                    The Indenture Trustee shall have the right to change the way
Monthly Servicer Reports are distributed in order to make such distribution more
convenient and/or more accessible to the above parties and the Indenture Trustee
shall provide timely and adequate notification to all above parties regarding
any such changes.

                    Annually (and more often, if required by applicable law),
the Indenture Trustee shall distribute to the Noteholders any Form 1099 or
similar information returns required by applicable tax law to be distributed to
the Noteholders. The Paying Agent shall prepare or cause to be prepared all such
information for distribution by the Indenture Trustee to the Noteholders.

          SECTION 3.6.     [RESERVED].

          SECTION 3.7.     Withholding Taxes.

                    The Indenture Trustee, on behalf of the Issuer, shall comply
with all requirements of the Code and applicable Treasury Regulations and
applicable state and local law with respect to the withholding from any
distributions made by it to any Noteholder of any applicable withholding taxes
imposed thereon and with respect to any applicable reporting requirements in
connection therewith.

ARTICLE IV.

THE TRUST ESTATE

          SECTION 4.1.     Acceptance by Indenture Trustee.

                    (a)          The Indenture Trustee does hereby
re-acknowledge and re-confirm its acceptance of the conveyance by the Issuer of
the assets constituting the Trust Estate. The Indenture Trustee shall hold the
Trust Estate in trust for the benefit of the Noteholders, subject to the terms
and provisions hereof. Prior to each Funding Date and in accordance with the
Custodial Agreement, the Issuer will deliver or cause to be delivered to the
Custodian, the Timeshare Loan Files for all related Timeshare Loans to be
conveyed on such Funding Date. On or prior to each Funding Date, the Issuer will
deliver or cause to be delivered to the Servicer, the

19

--------------------------------------------------------------------------------




Timeshare Loan Servicing Files, for all related Timeshare Loans or Qualified
Substitute Timeshare Loans to be conveyed on such Funding Date.

                    (b)          The Indenture Trustee shall perform its duties
under this Section 4.1 and hereunder on behalf of the Trust Estate and for the
benefit of the Noteholders in accordance with the terms of this Indenture and
applicable law and, in each case, taking into account its other obligations
hereunder, but without regard to:

 

 

 

          (i)          any relationship that the Indenture Trustee or any
Affiliate of the Indenture Trustee may have with an Obligor;

 

 

 

          (ii)         the ownership of any Note by the Indenture Trustee or any
Affiliate of the Indenture Trustee;

 

 

 

          (iii)        the Indenture Trustee’s right to receive compensation for
its services hereunder or with respect to any particular transaction; or

 

 

 

          (iv)         the ownership, or holding in trust for others, by the
Indenture Trustee of any other assets or property.

          SECTION 4.2.     Acquisition of Timeshare Loans.

                    The Issuer covenants that it shall only acquire Timeshare
Loans in accordance with the provisions of the Sale Agreement and, without
limiting the generality of the Granting Clause, upon any such acquisition, such
Timeshare Loans shall be deemed to be a part of the Trust Estate.

          SECTION 4.3.     [RESERVED].

          SECTION 4.4.     Tax Treatment.

                    (a)          The conveyance by the Issuer of the Timeshare
Loans to the Indenture Trustee shall not constitute and is not intended to
result in an assumption by the Indenture Trustee or any Noteholder of any
obligation of the Issuer or the Servicer to the Obligors, the insurers under any
insurance policies, or any other Person in connection with the Timeshare Loans.

                    (b)          It is the intention of the parties hereto that,
with respect to all taxes, the Notes will be treated as indebtedness of the
Issuer to the Noteholders secured by the Timeshare Loans (the “Intended Tax
Characterization”). The provisions of this Indenture shall be construed in
furtherance of the Intended Tax Characterization. Each of the Issuer, the
Servicer, the Indenture Trustee, the Club Trustee and the Backup Servicer by
entering into this Indenture, and each Noteholder by the purchase of a Note,
agree to report such transactions for purposes of all taxes in a manner
consistent with the Intended Tax Characterization, unless otherwise required by
applicable law.

                    (c)          None of the Issuer, the Servicer, the Club
Trustee or the Backup Servicer shall take any action inconsistent with the
Indenture Trustee’s interest in the Timeshare Loans

20

--------------------------------------------------------------------------------




and shall indicate or shall cause to be indicated in its books and records held
on its behalf that each Timeshare Loan and the other Timeshare Loans
constituting the Trust Estate has been assigned to the Indenture Trustee on
behalf of the Noteholders.

          SECTION 4.5.     Further Action Evidencing Grant of Security Interest
and Assignments.

                    (a)          The Issuer and the Indenture Trustee each
agrees that, from time to time, it will promptly execute and deliver all further
instruments and documents, and take all further action, that may be necessary or
appropriate, or that the Noteholders representing a majority of the Outstanding
Note Balance of each Class of Notes may reasonably request, in order to perfect,
protect or more fully evidence the security interest in the Timeshare Loans or
to enable the Indenture Trustee to exercise or enforce any of its rights
hereunder. Without limiting the generality of the foregoing, the Issuer will,
without the necessity of a request and upon the request of the Indenture
Trustee, execute and file or record (or cause to be executed and filed or
recorded) such Assignments of Mortgage, financing or continuation statements, or
amendments thereto or assignments thereof, and such other instruments or
notices, as may be necessary or appropriate to create and maintain in the
Indenture Trustee a first priority perfected security interest, at all times, in
the Trust Estate, including, without limitation, recording and filing UCC-1
financing statements, amendments or continuation statements prior to the
effective date of any change of the name, identity or structure or relocation of
its chief executive office or any change that would or could affect the
perfection pursuant to any financing statement or continuation statement or
assignment previously filed or make any UCC-1 or continuation statement
previously filed pursuant to this Indenture seriously misleading within the
meaning of applicable provisions of the UCC (and the Issuer shall give the
Indenture Trustee at least 30 Business Days prior notice of the expected
occurrence of any such circumstance). The Issuer shall deliver promptly to the
Indenture Trustee file-stamped copies of any such filings.

                    (b)          (i) The Issuer hereby grants to each of the
Servicer and the Indenture Trustee a power of attorney to execute, file and
record all documents including, but not limited to, Assignments of Mortgage,
UCC-1 financing statements, amendments or continuation statements, on behalf of
the Issuer as may be necessary or desirable to effectuate the foregoing and (ii)
the Servicer hereby grants to the Indenture Trustee a power of attorney to
execute, file and record all documents on behalf of the Servicer as may be
necessary or desirable to effectuate the foregoing; provided, however, that such
grant shall not create a duty on the part of the Indenture Trustee or the
Servicer to file, prepare, record or monitor, or any responsibility for the
contents or adequacy of, any such documents.

          SECTION 4.6.     Substitution and Repurchase of Timeshare Loans.

                    (a)          Mandatory Substitution and Repurchase of
Timeshare Loans for Breach of Representation or Warranty. If at any time, any
party hereto obtains knowledge, discovers, or is notified by any other party
hereto, that any of the representations and warranties of the Depositor in the
Sale Agreement were incorrect at the time such representations and warranties
were made, then the party discovering such defect, omission, or circumstance
shall promptly notify the other parties to this Indenture, the Depositor and the
Club Originator. In the event any such representation or warranty of the
Depositor is incorrect and materially and adversely affects the

21

--------------------------------------------------------------------------------




value of a Timeshare Loan or the interests of the Noteholders therein, then the
Issuer and the Indenture Trustee shall require the Depositor, within 30 days
(or, if the Depositor shall have provided satisfactory evidence to the Agent (at
its sole discretion) that (1) such breach can not be cured within the 30 day
period, (2) such breach can be cured within an additional 30 day period and (3)
it is diligently pursuing a cure, then 60 days) after the date it is first
notified of, or otherwise obtains Knowledge of such breach, to eliminate or
otherwise cure in all material respects the circumstance or condition which has
caused such representation or warranty to be incorrect or if the breach relates
to a particular Timeshare Loan and is not cured in all material respects (such
Timeshare Loan, a “Defective Timeshare Loan”), either (i) repurchase the
Issuer’s interest in such Defective Timeshare Loan at the Repurchase Price or
(ii) provide one or more Qualified Substitute Timeshare Loans and pay the
Substitution Shortfall Amounts, if any. The Indenture Trustee is hereby
appointed attorney-in-fact, which appointment is coupled with an interest and is
therefore irrevocable, to act on behalf and in the name of the Issuer to enforce
the Depositor’s repurchase or substitution obligations if the Depositor has not
complied with its repurchase or substitution obligations under the Sale
Agreement within the aforementioned 30 day or 60-day period.

                    (b)          Optional Purchase or Substitution of Club
Loans. Pursuant to the Purchase Agreement, with respect to any Original Club
Loan, on any date, the Club Originator, as designee of the Depositor, will (at
its option), if the related Obligor has elected to effect and the Club
Originator has agreed to effect an Upgrade, either (i) pay to the Collection
Account the Repurchase Price for such Original Club Loan or (ii) substitute one
or more Qualified Substitute Timeshare Loans for such Original Club Loan and pay
the related Substitution Shortfall Amounts, if any; provided, however, that the
option to substitute one or more Qualified Substitute Timeshare Loans for an
Original Club Loan is limited on any date to (A) 20% of the sum of the Aggregate
Initial Loan Balance, less (B) the Loan Balances of Original Club Loans
previously substituted by the Club Originator pursuant to this Section 4.6(b) on
the related substitution dates. The Club Originator, as designee of the
Depositor, shall deposit the related Repurchase Price and Substitution Shortfall
Amounts, if any, in the Collection Account as set forth in Section 4.6(d) below.
The Issuer acknowledges that the Club Originator has agreed to use best efforts
to exercise its substitution option with respect to Original Club Loans prior to
exercise of its repurchase option, and to the extent that the Club Originator
shall elect to substitute Qualified Substitute Timeshare Loans for an Original
Club Loan, the Club Originator shall use best efforts to cause each such
Qualified Substitute Timeshare Loan to be, in the following order of priority,
(i) the Upgrade Club Loan related to such Original Club Loan (in which case,
clause (rr) of Schedule I to the Purchase Agreement and the Sale Agreement shall
not apply as an eligibility requirement) and (ii) an Upgrade Club Loan unrelated
to such Original Club Loan.

                    (c)          Optional Purchase or Substitution of Defaulted
Timeshare Loans. Pursuant to the Purchase Agreement, with respect to any
Defaulted Timeshare Loans, on any date, the Club Originator, as designee of the
Depositor shall have the option, but not the obligation, to either (i) purchase
the Defaulted Timeshare Loan at the Repurchase Price for such Defaulted
Timeshare Loan or (ii) substitute one or more Qualified Substitute Timeshare
Loans for such Defaulted Timeshare Loan and pay the related Substitution
Shortfall Amounts, if any; provided, however, that the option to repurchase a
Defaulted Timeshare Loan or to substitute one or more Qualified Substitute
Timeshare Loans for a Defaulted Timeshare Loan is limited on any

22

--------------------------------------------------------------------------------




date to the Optional Purchase Limit and the Optional Substitution Limit,
respectively. The Club Originator, as designee of the Depositor, shall purchase
or substitute Defaulted Timeshare Loans as provided herein and the Club
Originator shall deposit the related Repurchase Price and Substitution Shortfall
Amounts, if any, in the Collection Account as set forth in Section 4.6(d)
hereof. The Club Originator, may irrevocably waive the Club Originator’s option
to purchase or substitute a Defaulted Timeshare Loan by delivering or causing to
be delivered to the Indenture Trustee a Waiver Letter in the form of Exhibit G
attached hereto.

                    (d)          Payment of Repurchase Prices and Substitution
Shortfall Amounts. The Issuer and the Indenture Trustee shall direct that the
Depositor remit or cause to be remitted all amounts in respect of Repurchase
Prices and Substitution Shortfall Amounts payable during the related Due Period
in immediately available funds to the Indenture Trustee on the Funding Date for
deposit in the Collection Account.

                    (e)          Schedule of Timeshare Loans. The Issuer and
Indenture Trustee shall direct the Depositor to provide or cause to be provided
to the Indenture Trustee on any date on which a Timeshare Loan is purchased,
repurchased or substituted with an electronic supplement to the Schedule of
Timeshare Loans reflecting the removal and/or substitution of Timeshare Loans
and subjecting any Qualified Substitute Timeshare Loans to the provisions
thereof.

                    (f)          Officer’s Certificate. No substitution of a
Timeshare Loan shall be effective unless the Issuer and the Indenture Trustee
shall have received an Officer’s Certificate from the Club Originator indicating
that (i) the new Timeshare Loan meets all the criteria of the definition of
“Qualified Substitute Timeshare Loan”, (ii) the Timeshare Loan Files for such
Qualified Substitute Timeshare Loan have been delivered to the Custodian or
shall be delivered within five Business Days, and (iii) the Timeshare Loan
Servicing Files for such Qualified Substitute Timeshare Loan have been delivered
to the Servicer.

                    (g)          Qualified Substitute Timeshare Loans. Within
five Business Days after a Transfer Date, the Issuer and the Indenture Trustee
shall direct the Depositor to deliver or cause the delivery of the Timeshare
Loan Files of the related Qualified Substitute Timeshare Loans to the Custodian
in accordance with the provisions of this Indenture and the Custodial Agreement.

          SECTION 4.7.     Release of Lien.

                    (a)          The Issuer shall be entitled to obtain a
release from the Lien of the Indenture for any Timeshare Loan purchased,
repurchased or substituted under Section 4.6 hereof, (i) upon satisfaction of
each of the applicable provisions of Section 4.6 hereof, (ii) in the case of any
purchase or repurchase, after a payment by the Depositor of the Repurchase Price
of the Timeshare Loan, and (iii) in the case of any substitution, after payment
by the Depositor of the applicable Substitution Shortfall Amounts, if any,
pursuant to Section 4.6 hereof.

                    (b)          The Issuer shall be entitled to obtain a
release from the Lien of the Indenture for any Timeshare Loan which has been
paid in full.

                    (c)          In connection with (a) and (b) above, the
Issuer and Indenture Trustee will execute and deliver such releases,
endorsements and assignments as are provided to it by the Depositor, in each
case, without recourse, representation or warranty, as shall be necessary to

23

--------------------------------------------------------------------------------




vest in the Depositor or its designee, the legal and beneficial ownership of
each Timeshare Loan being released pursuant to this Section 4.7. The Servicer
shall deliver a Request for Release to the Custodian with respect to the related
Timeshare Loan Files and Timeshare Loan Servicing Files being released pursuant
to this Section 4.7, and such files shall be transferred to the Depositor or its
designee.

          SECTION 4.8.     Appointment of Custodian and Paying Agent.

                    (a)          The Indenture Trustee may appoint a Custodian
to hold all or a portion of the Timeshare Loan Files as agent for the Indenture
Trustee. Each Custodian shall be a depository institution supervised and
regulated by a federal or state banking authority, shall have combined capital
and surplus of at least $100,000,000, shall be qualified to do business in the
jurisdiction in which it holds any Timeshare Loan File and shall not be the
Issuer or an Affiliate of the Issuer. The Indenture Trustee has appointed U.S.
Bank National Association as the Custodian. The Indenture Trustee shall not be
responsible for paying the Custodian Fee or any other amounts owed to the
Custodian.

                    (b)          The Issuer has appointed the Indenture Trustee
as a Paying Agent. The Issuer may appoint other Paying Agents from time to time.
Any such other Paying Agent shall be appointed by Issuer Order with written
notice thereof to the Indenture Trustee. Any Paying Agent appointed by the
Issuer shall be a Person who would be eligible to be Indenture Trustee hereunder
as provided in Section 7.7 hereof.

ARTICLE V.

SERVICING OF TIMESHARE LOANS

          SECTION 5.1.     Appointment of Servicer and Backup Servicer;
Servicing Standard.

                    (a)          Subject to the terms and conditions herein, the
Issuer and the Indenture Trustee has appointed Bluegreen as the initial Servicer
hereunder. The Servicer shall service and administer the Timeshare Loans and
perform all of its duties hereunder in accordance with the Servicing Standard.

                    (b)          Subject to the terms and conditions herein and
in the Backup Servicing Agreement, the Issuer has appointed Concord Servicing
Corporation to act as the initial Backup Servicer hereunder. The Backup Servicer
shall service and administer the Timeshare Loans and perform all of its duties
hereunder and under the Backup Servicing Agreement in accordance with the
Servicing Standard.

          SECTION 5.2.     Payments on the Timeshare Loans.

                    (a)          The Servicer shall, in a manner consistent with
the Servicing Standard, collect all payments made under each Timeshare Loan and
direct each applicable Obligor to timely make all payments in respect of his or
her Timeshare Loan to the Lockbox Account maintained at the Lockbox Bank and,
with respect to Credit Card Timeshare Loans, direct each applicable credit card
vendor to deposit all payments in respect of such Credit Card Timeshare Loans to
the Credit Card Account.

24

--------------------------------------------------------------------------------




                    (b)          On each Funding Date, the Servicer shall cause
to be deposited to the Collection Account all amounts collected and received in
respect of the related Timeshare Loans after the related Cut-Off Date (without
deduction for any Liquidation Expenses).

                    (c)          Subject to subsection (d) below, the Indenture
Trustee shall direct the Lockbox Bank to remit all collections in respect of the
Timeshare Loans on deposit in the Lockbox Account to the Collection Account on
each Business Day via automated repetitive wire.

                    (d)          Liquidation Expenses shall be reimbursed as
Additional Servicing Compensation to the Servicer in accordance with Section
3.2(a) hereof. To the extent that the Servicer has received any Liquidation
Expenses as Additional Servicing Compensation and shall subsequently recover any
portion of such Liquidation Expenses from the related Obligor, the Servicer
shall deposit such amounts into the Collection Account in accordance with
Section 5.3(b) hereof.

                    (e)          The Servicer agrees that to the extent it
receives any amounts in respect of any insurance policies which are not payable
to the Obligor or otherwise necessary for the intended use, or any other
collections relating to the Trust Estate, it shall deposit such amounts to the
Collection Account within two Business Days of receipt thereof (unless otherwise
expressly provided herein).

          SECTION 5.3.     Duties and Responsibilities of the Servicer.

                    (a)          In addition to any other customary services
which the Servicer may perform or may be required to perform hereunder, the
Servicer shall perform or cause to be performed through sub-servicers, the
following servicing and collection activities in accordance with the Servicing
Standard:

 

 

 

          (i)          perform standard accounting services and general record
keeping services with respect to the Timeshare Loans;

 

 

 

          (ii)          respond to telephone or written inquiries of Obligors
concerning the Timeshare Loans;

 

 

 

          (iii)          keep Obligors informed of the proper place and method
for making payment with respect to the Timeshare Loans;

 

 

 

          (iv)          contact Obligors to effect collections and to discourage
delinquencies in the payment of amounts owed under the Timeshare Loans and doing
so by any lawful means;

 

 

 

          (v)          report tax information to Obligors and taxing authorities
to the extent required by law;

 

 

 

          (vi)          take such other action as may be necessary or
appropriate in the Servicer’s judgment (which shall be consistent with the
Servicing Standard) for the purpose of collecting and transferring to the
Indenture Trustee for deposit into the Collection Account all payments received
by the Servicer or remitted to the

25

--------------------------------------------------------------------------------




 

 

 

Lockbox Account or the Credit Card Account in respect of the Timeshare Loans
(except as otherwise expressly provided herein), and to carry out the duties and
obligations imposed upon the Servicer pursuant to the terms of this Indenture;

 

 

 

          (vii)          arranging for Liquidations of Timeshare Properties
related to Defaulted Timeshare Loans and the remarketing of such Timeshare
Properties as provided in Section 5.3(a)(xiii) hereof;

 

 

 

          (viii)          use reasonable best efforts to enforce the purchase
and substitution obligations of the Club Originator under the Purchase Agreement
and the Depositor under the Sale Agreement with respect to breaches of
representations and warranties related to the Timeshare Loans;

 

 

 

          (ix)          refrain from modifying, waiving or amending the terms of
any Timeshare Loan; provided, however, the Servicer may modify, waive or amend a
Timeshare Loan for which a default on such Timeshare Loan has occurred or is
imminent and such modification, amendment or waiver will not (i) materially
alter the interest rate on or the principal balance of such Timeshare Loan, (ii)
shorten the final maturity of, lengthen the timing of payments of either
principal or interest, or any other terms of, such Timeshare Loan in any manner
which would have a material adverse affect on the Noteholders, (iii) adversely
affect the Timeshare Property underlying such Timeshare Loan or (iv) reduce
materially the likelihood that payments of interest and principal on such
Timeshare Loan shall be made when due; provided, further, the Servicer may grant
a single extension of the final maturity of a Timeshare Loan if the Servicer, in
its reasonable discretion, determines that (A) such Timeshare Loan is in default
or a default on such Timeshare Loan is likely to occur in the foreseeable future
and (B) the value of such Timeshare Loan will be enhanced by such extension;
provided, further, the Servicer shall not be permitted to modify, waive or amend
the terms of any Timeshare Loan if the sum of the Cut-Off Date Loan Balance of
such Timeshare Loan and the Cut-Off Date Loan Balances of all other Timeshare
Loans for which the Servicer has modified, waived or amended the terms thereof
exceeds 1% of the Aggregate Initial Loan Balance;

 

 

 

          (x)          work with Obligors in connection with any transfer of
ownership of a Timeshare Property by an Obligor to another Person (to the extent
permitted), whereby the Servicer may, only if required by law, consent to the
assumption by such Person of the Timeshare Loan related to such Timeshare
Property (to the extent permitted); provided, however, in connection with any
such assumption, the rate of interest borne by, the maturity date of, the
principal amount of, the timing of payments of principal and interest in respect
of, and all other material terms of, the related Timeshare Loan shall not be
changed other than as permitted in (ix) above;

 

 

 

          (xi)          to the extent that the Custodian Fees or the Lockbox
Fees are, in the Servicer’s reasonable business judgment, no longer commercially
reasonable, use commercially reasonable efforts to exercise its rights under the
Custodial Agreement or the Lockbox Agreement to replace the Custodian or Lockbox
Bank,

26

--------------------------------------------------------------------------------




 

 

 

as applicable. Any such successor shall be reasonably acceptable to the
Indenture Trustee;

 

 

 

          (xii)          delivery of such information and data to the Backup
Servicer as is required under the Backup Servicing Agreement; and

 

 

 

          (xiii)          in the event that a Defaulted Timeshare Loan is not or
cannot be released from the Lien of the Indenture pursuant to Section 4.7
hereof, the Servicer shall, in accordance with the Servicing Standard, promptly
institute collection procedures, which may include, but is not limited to,
cancellation, forfeiture, termination or foreclosure proceedings or obtaining a
deed-in-lieu of foreclosure (each, a “Foreclosure Property”). Upon the Timeshare
Property becoming a Foreclosure Property, the Servicer shall cause the
Remarketing Agent to promptly attempt to remarket such Foreclosure Property in
accordance with and pursuant to the Remarketing Agreement. The Remarketing Fees
due under the Remarketing Agreement shall constitute Liquidation Expenses and
upon reimbursement to the Servicer shall be paid by the Servicer to the
Remarketing Agent.

                    (b)          The Servicer shall, at least once each week,
for each applicable Credit Card Timeshare Loan, deposit to the Credit Card
Account, the service charge imposed by the applicable credit card vendor for
processing the payment due from the Obligor (such amount, the “Servicer Credit
Card Processing Cost”) and shall immediately cause all amounts on deposit
therein to be transferred to the Lockbox Account. The Agent may, at any time
direct the Indenture Trustee to cause the Lockbox Bank to restrict the
Servicer’s access and rights to the Credit Card Account, and shall instruct the
Indenture Trustee to instruct the Lockbox Bank to sweep all amounts on deposit
in the Credit Card Account to be transferred to the Lockbox Account on a daily
basis. The Servicer hereby agrees that if such direction is given by the Agent,
the Servicer shall not provide any contrary instruction to the Lockbox Bank with
respect to the Credit Card Account.

                    (c)          For so long as Bluegreen or any of its
Affiliates controls the Resorts, the Servicer shall use commercially reasonable
best efforts to cause the Club Managing Entity to maintain or cause to maintain
the Resorts in good repair, working order and condition (ordinary wear and tear
excepted).

                    (d)          For so long as Bluegreen or any of its
Affiliates controls the Resorts, the manager, related management contract and
master marketing and sale contract (if applicable) for each Resort at all times
shall be reasonably satisfactory to the Noteholders representing a majority of
the Outstanding Note Balance of each Class of Notes. For so long as Bluegreen or
any of its Affiliates controls the Association for a Resort, and Bluegreen or an
Affiliate thereof is the manager, (i) if an amendment or modification to the
related management contract and master marketing and sale contract materially
and adversely affects the Noteholders, then it may only be amended or modified
with the prior written consent of the Noteholders representing a majority of the
Outstanding Note Balance of each Class of Notes, which consent shall not be
unreasonably withheld or delayed and (ii) if an amendment or modification to the
related management contract and master marketing and sale contract does not
materially and adversely affect the Noteholders,

27

--------------------------------------------------------------------------------




Bluegreen shall send a copy of such amendment or modification to the Agent with
the Monthly Report to be delivered subsequent to the effective date of such
amendment or modification.

                    (e)          In the event any Lien (other than a Permitted
Lien) attaches to any Timeshare Loan or related collateral from any Person
claiming from and through Bluegreen or one of its Affiliates which materially
adversely affects the Issuer’s interest in such Timeshare Loan, Bluegreen shall,
within the earlier to occur of ten Business Days after such attachment or the
respective lienholders’ action to foreclose on such lien, either (i) cause such
Lien to be released of record, (ii) provide the Indenture Trustee with a bond in
accordance with the applicable laws of the state in which the Timeshare Property
is located, issued by a corporate surety acceptable to the Indenture Trustee, in
an amount and in form reasonably acceptable to the Indenture Trustee or (iii)
provide the Indenture Trustee with such other security as the Indenture Trustee
may reasonably require.

                    (f)          The Servicer shall: (i) promptly notify the
Indenture Trustee of (A) any claim, action or proceeding which may be reasonably
expected to have a material adverse effect on the Trust Estate, or any material
part thereof, and (B) any action, suit, proceeding, order or injunction of which
Servicer becomes aware after the date hereof pending or threatened against or
affecting Servicer or any Affiliate which may be reasonably expected to have a
material adverse effect on the Trust Estate or the Servicer’s ability to service
the same; (ii) at the request of Indenture Trustee with respect to a claim or
action or proceeding which arises from or through the Servicer or one of its
Affiliates, appear in and defend, at Servicer’s expense, any such claim, action
or proceeding which would have a material adverse effect on the Timeshare Loans
or the Servicer’s ability to service the same; and (iii) comply in all respects,
and shall cause all Affiliates to comply in all respects, with the terms of any
orders imposed on such Person by any governmental authority the failure to
comply with which would have a material adverse effect on the Timeshare Loans or
the Servicer’s ability to service the same.

                    (g)          Except as contemplated by the Transaction
Documents, the Servicer shall not, and shall not permit the Club Managing Entity
to, encumber, pledge or otherwise grant a Lien or security interest in and to
the Reservation System (including, without limitation, all hardware, software
and data in respect thereof) and furthermore agrees, and shall cause the Club
Managing Entity, to use commercially reasonable efforts to keep the Reservation
System operational, not to dispose of the same and to allow the Club the use of,
and access to, the Reservation System in accordance with the terms of the Club
Management Agreement. Notwithstanding the foregoing, should the Club Managing
Entity determine that it is desirable to replace the existing hardware and
software related to the Reservation System, it will be allowed to enter into a
lease or finance arrangement in connection with the lease or purchase of such
hardware and software.

                    (h)          The Servicer shall comply in all material
respects with the Collection Policy and the Credit Policy attached hereto as
Exhibit J and Exhibit K, respectively, in regard to each Timeshare Loan. The
Servicer shall (i) notify the Agent ten days prior to any material amendment or
change to the Collection Policy or the Credit Policy and (ii) obtain the Agent’s
prior written consent (which consent will not be unreasonably withheld or
delayed) if such amendment or change has a material and adverse affect on the
Noteholders; provided, that the Servicer may immediately implement any changes
(and provide notice to the Agent subsequent

28

--------------------------------------------------------------------------------




thereto) as may be required under applicable law from time to time upon the
reasonable determination of the Servicer; and provided, further, that the
Servicer shall deliver a copy of any non-material amendments or changes to the
Collection Policy or the Credit Policy to the Agent with the Monthly Report to
be delivered subsequent to the effective date of such amendments or changes.

                    (i)          The Servicer shall comply in all material
respects with the terms of the Timeshare Loans.

          SECTION 5.4.     Servicer Events of Default.

                    (a)          If any Servicer Event of Default shall have
occurred and not been waived hereunder, the Indenture Trustee may, and upon
notice from Noteholders representing a majority of the Outstanding Note Balance
of each Class of Notes shall, terminate, on behalf of the Noteholders, by notice
in writing to the Servicer, all of the rights and obligations of the Servicer,
as Servicer under this Indenture. The Indenture Trustee shall immediately give
written notice of such termination to the Backup Servicer. Unless consented to
by the Noteholders representing a majority of the Outstanding Note Balance of
each Class of Notes, the Issuer may not waive any Servicer Event of Default.

                    (b)          Replacement of Servicer. From and after the
receipt by the Servicer of such written termination notice or the resignation of
the Servicer pursuant to Section 5.10 hereof, all authority and power of the
Servicer under this Indenture, whether with respect to the Timeshare Loans or
otherwise, shall, pass to and be vested in the Indenture Trustee, and the
Indenture Trustee shall be the successor Servicer hereunder and the duties and
obligations of the Servicer shall terminate. The Servicer shall perform such
actions as are reasonably necessary to assist the Indenture Trustee and the
Backup Servicer in such transfer. If the Servicer fails to undertake such action
as is reasonably necessary to effectuate such a transfer, the Indenture Trustee
is hereby authorized and empowered to execute and deliver, on behalf of and at
the expense of the Servicer, as attorney-in-fact or otherwise, any and all
documents and other instruments, and to do or accomplish all other acts or
things reasonably necessary to effect the purposes of such notice of
termination. The Servicer agrees that if it is terminated pursuant to this
Section 5.4, it shall promptly (and, in any event, no later than five Business
Days subsequent to its receipt of the notice of termination from the Indenture
Trustee) provide the Indenture Trustee, the Backup Servicer or their respective
designees (with reasonable costs being borne by the Servicer) with all documents
and records (including, without limitation, those in electronic form) reasonably
requested by it to enable the Indenture Trustee to assume the Servicer’s
functions hereunder and for the Backup Servicer to assume the functions required
by the Backup Servicing Agreement, and the Servicer shall cooperate with the
Indenture Trustee in effecting the termination of the Servicer’s
responsibilities and rights hereunder and the assumption by a successor of the
Servicer’s obligations hereunder, including, without limitation, the transfer
within one Business Day to the Indenture Trustee or its designee for
administration by it of all cash amounts which shall at the time or thereafter
received by it with respect to the Timeshare Loans (provided, however, that the
Servicer shall continue to be entitled to receive all amounts accrued or owing
to it under this Indenture on or prior to the date of such termination). The
Indenture Trustee shall be entitled to renegotiate the Servicing Fee; provided,
however, no change to the Servicing Fee may be made unless the Indenture Trustee
shall have received the

29

--------------------------------------------------------------------------------




written consent of Noteholders representing a majority of the Outstanding Note
Balance of each Class of Notes. Notwithstanding anything herein to the contrary,
in no event shall the Indenture Trustee or Bluegreen be liable for any Servicing
Fee or for any differential in the amount of the Servicing Fee paid hereunder
and the amount necessary to induce any successor Servicer to assume the
obligations of Servicer under this Indenture.

                    The Indenture Trustee shall be entitled to be reimbursed by
the Servicer, (or by the Trust Estate to the extent set forth in Section
3.4(a)(i) or Section 6.6(a)(i) hereof) if the Servicer is unable to fulfill its
obligations hereunder for all Servicer Termination Costs.

                    The successor Servicer shall have (i) no liability with
respect to any obligation which was required to be performed by the terminated
Servicer prior to the date that the successor Servicer becomes the Servicer or
any claim of a third party based on any alleged action or inaction of the
terminated Servicer, (ii) no obligation to perform any repurchase obligations,
if any, of the Servicer, (iii) no obligation to pay any taxes required to be
paid by the Servicer, (iv) no obligation to pay any of the fees and expenses of
any other party involved in this transaction that were incurred by the prior
Servicer and (v) no liability or obligation with respect to any Servicer
indemnification obligations of any prior Servicer including the original
Servicer.

                    Notwithstanding anything contained in the Indenture to the
contrary, any successor Servicer is authorized to accept and rely on all of the
accounting, records (including computer records) and work of the prior Servicer
relating to the Timeshare Loans (collectively, the “Predecessor Servicer Work
Product”), without any audit or other examination thereof, and such successor
Servicer shall have no duty, responsibility, obligation or liability for the
acts and omissions of the prior Servicer. If any error, inaccuracy, omission or
incorrect or non-standard practice or procedure (collectively, “Errors”) exist
in any Predecessor Servicer Work Product and such Errors make it materially more
difficult to service or should cause or materially contribute to the successor
Servicer making or continuing any Errors (collectively, “Continued Errors”), the
successor Servicer shall have no duty, responsibility, obligation or liability
for such Continued Errors; provided, however, that each successor Servicer shall
agree to use its best efforts to prevent further Continued Errors. In the event
that the successor Servicer becomes aware of Errors or Continued Errors, the
successor Servicer shall, with the prior consent of the Indenture Trustee, use
its best efforts to reconstruct and reconcile such data as is commercially
reasonable to correct such Errors and Continued Errors and to prevent future
Continued Errors and to recover its costs thereby.

                    The Indenture Trustee may appoint an Affiliate as the
successor Servicer and the provisions of this Section 5.4(b) related to the
Indenture Trustee shall apply to such Affiliate.

                    (c)          Any successor Servicer, including the Indenture
Trustee, shall not be deemed to be in default or to have breached its duties as
successor Servicer hereunder if the predecessor Servicer shall fail to deliver
any required deposit to the Collection Account or otherwise fail to cooperate
with, or take any actions required by such successor Servicer related to the
transfer of servicing hereunder.

30

--------------------------------------------------------------------------------




          SECTION 5.5.     Accountings; Statements and Reports.

                    (a)          Monthly Servicer Report. Not later than four
Business Days prior to the Payment Date, the Servicer shall deliver to the
Issuer, the Indenture Trustee and the Agent, a report (the “Monthly Servicer
Report”) substantially in the form of Exhibit D hereto, detailing certain
activity relating to the Timeshare Loans. The Monthly Servicer Report shall be
completed with the information specified therein for the related Due Period and
shall contain such other information as may be reasonably requested by the
Issuer, the Indenture Trustee or the Agent in writing at least five Business
Days prior to such Determination Date. Each such Monthly Servicer Report shall
be accompanied by an Officer’s Certificate of the Servicer in the form of
Exhibit E hereto, certifying the accuracy of the computations reflected in such
Monthly Servicer Report. The Servicer agrees to consult and cooperate with the
Agent in the preparation of the Monthly Servicer Report.

                    (b)          Certification as to Compliance. The Servicer
shall deliver to the Issuer, the Indenture Trustee and the Agent, an Officer’s
Certificate on or before April 30 of each year commencing in 2009: (x) to the
effect that a review of the activities of the Servicer during the preceding
calendar year, and of its performance under this Indenture during such period
has been made under the supervision of the officers executing such Officer’s
Certificate with a view to determining whether during such period, to the best
of such officer’s knowledge, the Servicer had performed and observed all of its
obligations under this Indenture, and (y) either (A) stating that based on such
review, no Servicer Event of Default is known to have occurred and is
continuing, or (B) if such a Servicer Event of Default is known to have occurred
and is continuing, specifying such Servicer Event of Default and the nature and
status thereof.

                    (c)          Annual Accountants’ Reports. On or before each
April 30 of each year commencing in 2009, the Servicer shall (i) cause a firm of
independent public accountants to furnish a certificate or statement (and the
Servicer shall provide a copy of such certificate or statement to the Issuer,
the Indenture Trustee and the Agent) to the effect that (1) such firm has
examined and audited the Servicer’s servicing controls and procedures for the
previous calendar year and that such independent public accountants have
examined certain documents and records (including computer records) and
servicing procedures of the Servicer relating to the Timeshare Loans, (2) they
have examined the most recent Monthly Servicer Report prepared by the Servicer
and three other Monthly Servicer Reports chosen at random by such firm and
compared such Monthly Servicer Reports with the information contained in such
documents and records, (3) their examination included such tests and procedures
as they considered necessary in the circumstances, (4) their examinations and
comparisons described under clauses (1) and (2) above disclosed no exceptions
which, in their opinion, were material, relating to such Timeshare Loans or such
Monthly Servicer Reports, or, if any such exceptions were disclosed thereby,
setting forth such exceptions which, in their opinion, were material, and (5) on
the basis of such examinations and comparisons, such firm is of the opinion that
the Servicer has, during the relevant period, serviced the Timeshare Loans in
compliance with this Indenture and the other Transaction Documents in all
material respects and that such documents and records have been maintained in
accordance with this Indenture and the other Transaction Documents in all
material respects, except in each case for (A) such exceptions as such firm
shall believe to be immaterial and (B) such other exceptions as shall be set
forth in such written report. The report will also indicate that such firm is
independent of the Servicer within the meaning of the Code of

31

--------------------------------------------------------------------------------




Professional Ethics of the American Institute of Certified Public Accountants.
The Agent shall agree (prior to the delivery of any report) to the procedures to
be performed by independent public accountants in any of the reports required to
be prepared pursuant to this Section 5.5(c).

                    (d)          Report on Proceedings and Servicer Event of
Default. (i) Promptly upon a Responsible Officer of the Servicer’s obtaining
Knowledge of any proposed or pending investigation of it by any Governmental
Authority or any court or administrative proceeding which involves or is
reasonably likely to involve the possibility of materially and adversely
affecting the properties, business, prospects, profits or conditions (financial
or otherwise) of the Servicer and its subsidiaries, as a whole, the Servicer
shall send written notice specifying the nature of such investigation or
proceeding and what action the Servicer is taking or proposes to take with
respect thereto and evaluating its merits, or (ii) immediately upon obtaining
Knowledge of the existence of any condition or event which constitutes a
Servicer Event of Default, the Servicer shall send written notice to the Issuer,
the Indenture Trustee and the Agent describing its nature and period of
existence and what action the Servicer is taking or proposes to take with
respect thereto.

                    (e)          Quarterly Financial Reports. Within 45 days
after the end of each of Servicer’s (provided the Servicer is Bluegreen or an
Affiliate thereof) first three fiscal calendar periods each year (or, if later,
that date by which Bluegreen is required to file financial statements with the
Securities and Exchange Commission), the Servicer shall deliver to the Agent,
unaudited financial statements of Servicer (provided the Servicer is Bluegreen
or an Affiliate thereof) certified by its chief financial officer as well as, to
the extent requested by the Agent and available to Servicer (provided the
Servicer is Bluegreen or an Affiliate thereof), unaudited bi-annual financial
statements of the Association managed by the Club Managing Entity.

                    (f)          Audit Reports. To the extent Bluegreen or its
Affiliate is the Servicer, the Servicer shall deliver to the Indenture Trustee
and the Agent promptly upon receipt thereof, one copy of each other report
submitted to the Servicer by its independent public accountants in connection
with any annual, interim or special audit made by them of the books of the
Servicer.

                    (g)          Other Reports. To the extent Bluegreen
Corporation or its Affiliate is the Servicer, the Servicer shall deliver to the
Indenture Trustee and the Agent, such other reports, statements, notices or
written communications relating to the Servicer, the Associations, the Resorts
or the Additional Approved Resorts as are available to Servicer and as the Agent
may reasonably require.

          SECTION 5.6.     Records.

                    The Servicer shall maintain all data for which it is
responsible (including, without limitation, computerized tapes or disks)
relating directly to or maintained in connection with the servicing of the
Timeshare Loans (which data and records shall be clearly marked to reflect that
the Timeshare Loans have been Granted to the Indenture Trustee on behalf of the
Noteholders and constitute property of the Trust Estate) at the address
specified in Section 13.3 hereof or, upon 15 days’ notice to the Issuer and the
Indenture Trustee, at such other place where any

32

--------------------------------------------------------------------------------




Servicing Officer of the Servicer is located (or upon 24 hours’ written notice
if an Event of Default or Servicer Event of Default shall have occurred).

          SECTION 5.7.     Fidelity Bond and Errors and Omissions Insurance.

                    The Servicer shall maintain or cause to be maintained
fidelity bond and errors and omissions insurance with respect to the Servicer in
such form and in amounts as is customary for institutions acting as custodian of
funds in respect of timeshare loans or receivables on behalf of institutional
investors; provided that such insurance shall be in a minimum amount of
$1,000,000 per policy and shall name the Indenture Trustee as an additional
insured. No provision of this Section 5.7 requiring such fidelity bond or errors
and omissions insurance shall diminish or relieve the Servicer from its duties
and obligations as set forth in this Indenture. The Servicer shall be deemed to
have complied with this provision if one of its respective Affiliates has such
fidelity bond or errors and omissions insurance coverage and, by the terms of
such fidelity bond or errors and omissions insurance policy, the coverage
afforded thereunder extends to the Servicer. Upon a request of the Indenture
Trustee, the Servicer shall deliver to the Indenture Trustee, a certification
evidencing coverage under such fidelity bond and the errors and omissions
insurance. Any such fidelity bond or errors and omissions insurance policy shall
not be canceled or modified in a materially adverse manner without 30 days’
prior written notice to the Indenture Trustee; provided, that the Servicer
agrees to use commercially reasonable efforts to require the applicable insurer
to provide 10 days’ prior written notice of any cancellation or materially
adverse modification initiated by such insurer.

          SECTION 5.8.     Merger or Consolidation of the Servicer.

                    (a)          The Servicer shall promptly provide written
notice to the Indenture Trustee and the Agent of any merger or consolidation of
the Servicer. The Servicer shall keep in full effect its existence, rights and
franchise as a corporation under the laws of the state of its incorporation
except as permitted herein, and shall obtain and preserve its qualification to
do business as a foreign corporation in each jurisdiction in which such
qualification is or shall be necessary to protect the validity and
enforceability of this Indenture or any of the Timeshare Loans and to perform
its duties under this Indenture.

                    (b)          Any Person into which the Servicer may be
merged or consolidated, or any corporation resulting from any merger, conversion
or consolidation to which the Servicer shall be a party, or any Person
succeeding to the business of the Servicer, shall be the successor of the
Servicer hereunder, without the execution or filing of any paper or any further
act on the part of any of the parties hereto, anything herein to the contrary
notwithstanding; provided, however, that the successor or surviving Person (i)
is a company whose business includes the servicing of assets similar to the
Timeshare Loans and shall be authorized to lawfully transact business in the
state or states in which the related Timeshare Properties it is to service are
situated; (ii) is a U.S. Person, and (iii) delivers to the Indenture Trustee (A)
an agreement, in form and substance reasonably satisfactory to the Indenture
Trustee, which contains an assumption by such successor entity of the due and
punctual performance and observance of each covenant and condition to be
performed or observed by the Servicer under this Indenture and the other
Transaction Documents to which the Servicer is a party and (B) an opinion of
counsel as to the enforceability of such agreement.

33

--------------------------------------------------------------------------------




          SECTION 5.9.       Sub-Servicing.

                    (a)          The Servicer may enter into one or more
sub-servicing agreements with a sub-servicer upon the consent of the Agent that
the execution of such sub-servicing agreement and the retention of such
sub-servicer would not result in a qualification, downgrade or withdrawal of any
rating assigned to a Class of Notes. References herein to actions taken or to be
taken by the Servicer in servicing the Timeshare Loans include actions taken or
to be taken by a sub-servicer on behalf of the Servicer. Any sub-servicing
agreement will be upon such terms and conditions as the Servicer may reasonably
agree and as are not inconsistent with this Indenture. The Servicer shall be
solely responsible for any sub-servicing fees due and payable to such
sub-servicer.

                    (b)          Notwithstanding any sub-servicing agreement,
the Servicer shall remain obligated and liable for the servicing and
administering of the Timeshare Loans in accordance with this Indenture, without
diminution of such obligation or liability by virtue of such sub-servicing
agreement, and to the same extent and under the same terms and conditions as if
the Servicer alone were servicing and administering the Timeshare Loans.

          SECTION 5.10.     Servicer Resignation.

                    The Servicer shall not resign from the duties and
obligations hereby imposed on it under this Indenture unless and until (i) a
successor servicer, acceptable to the Issuer, the Indenture Trustee and the
Noteholders representing a majority of the Outstanding Note Balance of each
Class of Notes, enters into an agreement in form and substance satisfactory to
the Indenture Trustee and the Noteholders representing a majority of the
Outstanding Note Balance of each Class of Notes, which contains an assumption by
such successor servicer of the due and punctual performance and observance of
each covenant and condition to be performed or observed by the Servicer under
this Indenture from and after the date of assumption, and (ii) the Issuer, the
Indenture Trustee and Noteholders representing a majority of the Outstanding
Note Balance of each Class of Notes consent to the assumption of the duties,
obligations and liabilities of this Indenture by such successor Servicer. Upon
such resignation, the Servicer shall comply with Section 5.4(b) hereunder.

                    Except as provided in the immediately preceding paragraph or
elsewhere in this Indenture, or as provided with respect to the survival of
indemnifications herein, the duties and obligations of a Servicer under this
Indenture shall continue until this Indenture shall have been terminated as
provided herein. The duties and obligations of a Servicer hereunder shall
survive the exercise by the Indenture Trustee of any right or remedy under this
Indenture or the enforcement by the Indenture Trustee of any provision of this
Indenture.

          SECTION 5.11.     Fees and Expenses.

                    As compensation for the performance of its obligations under
this Indenture, the Servicer shall be entitled to receive on each Payment Date,
from amounts on deposit in the Collection Account and in the priorities
described in Sections 3.2(a) and 3.4 hereof, the Servicing Fee and any
Additional Servicing Compensation. Other than Liquidation Expenses,

34

--------------------------------------------------------------------------------




the Servicer shall pay all expenses incurred by it in connection with its
servicing activities hereunder.

          SECTION 5.12.     Access to Certain Documentation.

                    Upon ten Business Days’ prior written notice (or, one
Business Day’s prior written notice after the occurrence and during the
continuance of an Event of Default or a Servicer Event of Default), the Servicer
will, from time to time during regular business hours, as requested by the
Issuer, the Indenture Trustee or any Noteholder and, prior to the occurrence of
a Servicer Event of Default, at the expense of the Issuer or such Noteholder and
upon the occurrence and continuance of a Servicer Event of Default, at the
expense of the Servicer, permit the Issuer, the Indenture Trustee or any
Noteholder or its agents or representatives (i) to examine and make copies of
and abstracts from all books, records and documents (including, without
limitation, computer tapes and disks) in the possession or under the control of
the Servicer relating to the servicing of the Timeshare Loans serviced by it and
(ii) to visit the offices and properties of the Servicer for the purpose of
examining such materials described in clause (i) above, and to discuss matters
relating to the Timeshare Loans with any of the officers, employees or
accountants of the Servicer having knowledge of such matters. Nothing in this
Section 5.12 shall affect the obligation of the Servicer to observe any
applicable law prohibiting disclosure of information regarding the Obligors, and
the failure of the Servicer to provide access to information as a result of such
obligation shall not constitute a breach of this Section 5.12.

          SECTION 5.13.     No Offset.

                    Prior to the termination of this Indenture, the obligations
of Servicer under this Indenture shall not be subject to any defense,
counterclaim or right of offset which the Servicer has or may have against the
Issuer, the Indenture Trustee or any Noteholder, whether in respect of this
Indenture, any Timeshare Loan or otherwise.

          SECTION 5.14.     Account Statements.

                    In connection with the Servicer’s preparation of the Monthly
Servicer Reports, the Indenture Trustee agrees to deliver to the Servicer a
monthly statement providing account balances of each of the Trust Accounts.

          SECTION 5.15.     Indemnification; Third Party Claim.

                    The Servicer agrees to indemnify the Issuer, the Indenture
Trustee and the Noteholders from and against any and all actual damages
(excluding economic losses related to the collectibility of any Timeshare Loan),
claims, reasonable attorneys’ fees and related costs, judgments, and any other
costs, fees and expenses that each may sustain because of the failure of the
Servicer to service the Timeshare Loans in accordance with the Servicing
Standard or otherwise perform its obligations and duties hereunder in compliance
with the terms of this Indenture, or because of any act or omission by the
Servicer due to its negligence or willful misconduct in connection with its
maintenance and custody of any funds, documents and records under this
Indenture, or its release thereof except as contemplated by this Indenture. The
Servicer shall immediately notify the Issuer and the Indenture Trustee if it has
Knowledge of a claim made by a third party with respect to the Timeshare Loans,
and, if such claim relates to the

35

--------------------------------------------------------------------------------




servicing of the Timeshare Loans by the Servicer, the Servicer shall assume,
with the consent of the Indenture Trustee, the defense of any such claim and pay
all expenses in connection therewith, including reasonable counsel fees, and
promptly pay, discharge and satisfy any judgment or decree which may be entered
against it. This Section 5.15 shall survive the termination of this Indenture or
the resignation or removal of the Servicer hereunder.

          SECTION 5.16.     Backup Servicer.

                    (a)          Backup Servicing Agreement. The Issuer, the
Indenture Trustee, the Servicer, the Depositor and the Backup Servicer have
executed the Backup Servicing Agreement. The Backup Servicer shall be
responsible for each of the duties and obligations imposed upon it by the
provisions of the Backup Servicing Agreement and shall have no duties or
obligations under any Transaction Document to which it is not a party.

                    (b)          Termination of Servicer; Cooperation. In the
event that the Servicer is terminated or resigns in accordance with the terms of
this Indenture, the Backup Servicer agrees to continue to perform it duties and
obligations hereunder and in the Backup Servicing Agreement without
interruption. The Backup Servicer agrees to cooperate in good faith with any
successor Servicer to effect a transition of the servicing obligations by the
Servicer to any successor Servicer. The Indenture Trustee agrees to provide such
information regarding the Trust Accounts as the Backup Servicer shall require to
produce the Monthly Servicer Report on and after the Assumption Date.

                    (c)          Backup Servicer Duties After Assumption Date.
In the event that the Servicer is terminated or resigns in accordance with this
Indenture, the Backup Servicer agrees that it shall undertake those servicing
duties and obligations as set forth in and subject to Section 2 and Schedule V
of the Backup Servicing Agreement. Notwithstanding Section 5.9 hereof, so long
as Concord Servicing Corporation is the Backup Servicer, the Indenture Trustee,
as successor Servicer, will not be obligated or liable for the servicing and
administration activities to the extent that the Backup Servicer is responsible
for such activities under the Backup Servicing Agreement.

                    (d)          Backup Servicing Fee. Prior to the Assumption
Date, the Backup Servicer should receive its Backup Servicing Fee in accordance
with Sections 3.4 or 6.6 hereof, as applicable. On and after the Assumption
Date, the Indenture Trustee, as successor Servicer, will be obligated to
distribute the Backup Servicing Fee to the Backup Servicer from amounts received
by the Indenture Trustee in respect of the Servicing Fee.

                    (e)          Termination of Backup Servicer. Notwithstanding
anything to the contrary herein, the Indenture Trustee shall have the right to
remove the Backup Servicer with or without cause at any time and replace the
Backup Servicer pursuant to the provisions of the Backup Servicing Agreement. In
the event that the Indenture Trustee shall exercise its rights to remove and
replace Concord Servicing Corporation as Backup Servicer or Concord Servicing
Corporation shall have terminated the Backup Servicing Agreement in accordance
with the terms thereof, Concord Servicing Corporation shall have no further
obligation to perform the duties of the Backup Servicer under this Indenture. In
the event of a termination of the Backup Servicing Agreement, the Indenture
Trustee shall appoint a successor Backup Servicer reasonably

36

--------------------------------------------------------------------------------




acceptable to the Indenture Trustee and with the approval of the Agent at the
written direction of the Required Purchasers. Upon the termination or
resignation of the Backup Servicer, the Indenture Trustee shall be deemed to
represent, warrant and covenant that it will service or engage a subservicer to
perform each of the servicing duties and responsibilities described in this
Indenture.

          SECTION 5.17.     Aruba Notices. Within 30 days of the related Funding
Date, the Servicer shall confirm that notices have been mailed out to each
Obligor under a Timeshare Loan with respect to any Resort in the country of
Aruba that such Timeshare Loan has been transferred and assigned to the Issuer
and that the Issuer has in turn, pledged such Timeshare Loan to the Indenture
Trustee, in trust, for the benefit of the Noteholders. Such notice may include
any notice or notices that the Aruba Originator’s predecessors in title to the
Timeshare Loan may give to the same Obligor with respect to any transfers and
assignments of the Timeshare Loan by such predecessors. Such notice shall be in
the form attached hereto as Exhibit H, as the same may be amended, revised or
substituted by the Indenture Trustee and the Servicer from time to time.

          SECTION 5.18.     Recordation. The Servicer agrees to cause all
evidences of recordation of the original Mortgage to be delivered to the
Custodian to be held as part of the Timeshare Loan Files. Upon the direction of
the Noteholders, the Indenture Trustee shall cause either the Custodian or a
third party appointed by the Indenture Trustee to complete the assignments of
mortgage and (at the Servicer’s expense) record such assignments of mortgage in
all appropriate jurisdictions.

ARTICLE VI.

EVENTS OF DEFAULT; REMEDIES

          SECTION 6.1.       [RESERVED].

          SECTION 6.2.       Acceleration of Maturity; Rescission and Annulment.

                    (a)          Upon the occurrence and continuance of an Event
of Default, if (i) such Event of Default of the kind specified in subparagraph
(d) or (e) of the definition of Event of Default occurs or (ii) an Event of
Default of the kind specified in subparagraph (a) of the definition of Event of
Default occurs and either (x) the Agent has, in its good faith judgment,
determined that the value of the assets comprising the Trust Estate is less than
the Aggregate Outstanding Note Balance or (y) such Event of Default continues
for two consecutive Payment Dates, then each Class of Notes shall automatically
become due and payable at its Outstanding Note Balance together with all accrued
and unpaid interest thereon.

                    (b)          Upon the occurrence and continuance of an Event
of Default, if such Event of Default is of the kind specified in subparagraph
(a) of the definition of Event of Default (other than as described in Section
6.2(a) hereof), the Indenture Trustee shall, upon notice from Noteholders
representing a majority of the Outstanding Note Balance of the most senior Class
of Notes then Outstanding (and, if payment of interest and principal on the most
senior Class of Notes then Outstanding is current, the consent of the
Noteholders representing a majority of the

37

--------------------------------------------------------------------------------




Outstanding Note Balance of the most senior Class of Notes which has failed to
receive one or more payments of interest or principal), declare each Class of
Notes to be immediately due and payable at its Outstanding Note Balance plus all
accrued and unpaid interest thereon.

                    (c)          Upon the occurrence and continuance of an Event
of Default, if such Event of Default (other than an Event of Default of the kind
described in Sections 6.2(a) or (b) hereof) shall occur and is continuing, the
Indenture Trustee shall, upon notice from Noteholders representing a majority of
the Outstanding Note Balance of the most senior Class of Notes then Outstanding,
declare each Class of Notes to be immediately due and payable at its Outstanding
Note Balance plus all accrued and unpaid interest thereon.

                    (d)          Upon any such declaration or automatic
acceleration, the Outstanding Note Balance of each Class of Notes together with
all accrued and unpaid interest thereon shall become immediately due and payable
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Issuer. The Indenture Trustee shall promptly send a
notice of any declaration or automatic acceleration to the Agent.

                    (e)          At any time after such a declaration of
acceleration has been made but before a judgment or decree for payment of the
money due has been obtained by the Indenture Trustee as hereinafter in this
Article VI provided, the Noteholders representing a majority of the Outstanding
Note Balance of the most senior Class Outstanding (and, if the consent of
another Class shall have been required for such declaration, Noteholders
representing a majority of the Outstanding Note Balance of such Class) by
written notice to the Issuer and the Indenture Trustee, may rescind and annul
such declaration and its consequences if:

 

 

 

 

 

        (i)      the Issuer has paid or deposited with the Indenture Trustee a
sum sufficient to pay:

 

 

 

 

 

 

(1)

all principal due on any Class of Notes which has become due otherwise than by
such declaration of acceleration and interest thereon from the date when the
same first became due until the date of payment or deposit,

 

 

 

 

 

 

(2)

all interest due with respect to any Class of Notes and, to the extent that
payment of such interest is lawful, interest upon overdue interest from the date
when the same first became due until the date of payment or deposit at a rate
per annum equal to the applicable Note Rate, and

 

 

 

 

 

 

(3)

all sums paid or advanced by the Indenture Trustee hereunder and the reasonable
compensation, expenses, disbursements, and advances of each of the Indenture
Trustee and the Servicer, its agents and counsel;

 

 

 

 

 

   and

 

 

 

 

 

        (ii)     all Events of Default with respect to the Notes, other than the
non-payment of the Outstanding Note Balance of each Class of Notes which became

38

--------------------------------------------------------------------------------




 

 

 

due solely by such declaration of acceleration, have been cured or waived as
provided in Section 6.13 hereof.

                    (f)          An automatic acceleration under Section 6.2(a)
hereof may only be rescinded and annulled by Noteholders representing a majority
of the Outstanding Note Balance of each Class of Notes then Outstanding.

                    (g)          Notwithstanding Section 6.2(d) and (e) hereof,
(i) if the Indenture Trustee shall have commenced making payments as described
in Section 6.6 hereof, no acceleration may be rescinded or annulled and (ii) no
rescission shall affect any subsequent Events of Default or impair any rights
consequent thereon.

          SECTION 6.3.     Remedies.

                    (a)          If an Event of Default with respect to the
Notes occurs and is continuing of which a Responsible Officer of the Indenture
Trustee has Knowledge, the Indenture Trustee shall immediately give notice to
each Noteholder as set forth in Section 7.2 hereof and shall solicit such
Noteholders for advice. The Indenture Trustee shall then take such action as so
directed by the Noteholders representing a majority of the Outstanding Note
Balance of each Class of Notes then Outstanding subject to the provisions of
this Indenture.

                    (b)          Following any acceleration of the Notes, the
Indenture Trustee shall have all of the rights, powers and remedies with respect
to the Trust Estate as are available to secured parties under the UCC or other
applicable law, subject to the limitations set forth in subsection (d) below and
provided such action is not inconsistent with any other provision of this
Indenture. Such rights, powers and remedies may be exercised by the Indenture
Trustee in its own name as trustee of an express trust.

                    (c)          If an Event of Default specified in
subparagraph (a) of the definition of Event of Default occurs and is continuing,
the Indenture Trustee is authorized to recover judgment in its own name and as
trustee of an express trust against the Issuer for the Aggregate Outstanding
Note Balance and interest remaining unpaid with respect to the Notes.

                    (d)          Subject to the provisions set forth herein, if
an Event of Default occurs and is continuing, the Indenture Trustee may, in its
discretion, and at the instruction of the Noteholders representing a majority of
the Outstanding Note Balance of each Class of Notes shall, proceed to protect
and enforce its rights and the rights of the Noteholders by such appropriate
judicial or other proceedings as the Indenture Trustee shall deem most effectual
to protect and enforce any such rights, whether for the specific enforcement of
any covenant or agreement in this Indenture or in aid of the exercise of any
power granted herein, or to enforce any other proper remedy. The Indenture
Trustee shall notify the Issuer, the Agent, the Servicer and the Noteholders of
any such action.

                    (e)          If the Indenture Trustee shall have received
instructions, within 45 days from the date notice pursuant to Section 6.3(a)
hereof is first given, from Noteholders representing at least 66-2/3% of the
Outstanding Note Balance of each Class of Notes that such Persons approve of or
request the liquidation of the Trust Estate, the Indenture Trustee shall to the
extent lawful, promptly sell, dispose of or otherwise liquidate all of the Trust
Estate in a

39

--------------------------------------------------------------------------------




commercially reasonable manner and on commercially reasonable terms, which shall
include the solicitation of competitive bids from third parties including any
Noteholder (other than Bluegreen or any Affiliates thereof), such bids to be
approved by the Noteholders representing a majority of the Outstanding Note
Balance of each Class of Notes. The Indenture Trustee may obtain a prior
determination from any conservator, receiver or liquidator of the Issuer that
the terms and manner of any proposed sale, disposition or liquidation are
commercially reasonable. Notwithstanding anything to the contrary herein, unless
such bidding has been approved in advance by a majority of the Noteholders,
neither Bluegreen nor any of its Affiliates may make a bid in connection with
the disposition of the Timeshare Loans in accordance with this Section 6.3(e).

          SECTION 6.4.     Indenture Trustee May File Proofs of Claim.

                    (a)          In case of the pendency of any receivership,
insolvency, liquidation, bankruptcy, reorganization, arrangement, adjustment,
composition or other judicial proceeding related to the Issuer, or any other
obligor in respect of the Notes, or the property of the Issuer, or such other
obligor or their creditors, the Indenture Trustee (irrespective of whether the
principal of the Notes shall then be due and payable as therein expressed or by
declaration or otherwise and irrespective of whether the Indenture Trustee shall
have made any demand on the Issuer for the payment of overdue principal or
interest) shall be entitled and empowered, by intervention in such proceeding or
otherwise:

 

 

 

          (i)          to file and prove a claim for the whole amount of
principal and interest owing and unpaid in respect of the Notes and to file such
other papers or documents as may be necessary or advisable in order to have the
claims of the Indenture Trustee and any predecessor Indenture Trustee (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Indenture Trustee and any predecessor Indenture Trustee, their agents and
counsel) and of the Noteholders allowed in such judicial proceeding;

 

 

 

          (ii)         to collect and receive any moneys or other property
payable or deliverable on any such claims and to distribute the same; and

 

 

 

          (iii)        to participate as a member, voting or otherwise, of any
official committee of creditors appointed in such matter;

and any custodian, receiver, liquidator, assignee, trustee, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Noteholder to make such payments to the Indenture Trustee and to pay to the
Indenture Trustee any amount due it for the reasonable compensation, expenses,
disbursements and advances of the Indenture Trustee and any predecessor
Indenture Trustee, their agents and counsel, and any other amounts due the
Indenture Trustee and any predecessor Indenture Trustee under Section 7.6
hereof.

                    (b)          Nothing herein contained shall be deemed to
authorize the Indenture Trustee to authorize, consent to, accept or adopt on
behalf of any Noteholder any plan of reorganization, agreement, adjustment or
composition affecting the Notes or the rights of any Noteholder thereof or
affecting the Timeshare Loans or the other assets constituting the Trust

40

--------------------------------------------------------------------------------




Estate or to authorize the Indenture Trustee to vote in respect of the claim of
any Noteholder in any such proceeding.

          SECTION 6.5.     Indenture Trustee May Enforce Claims Without
Possession of Notes.

                    All rights of action and claims under this Indenture, the
Notes, the Timeshare Loans or the other assets constituting the Trust Estate may
be prosecuted and enforced by the Indenture Trustee without the possession of
any of the Notes or the production thereof in any proceeding relating thereto,
and any such proceeding instituted by the Indenture Trustee shall be brought in
its own name as trustee of an express trust, and any recovery of judgment shall,
after provisions for the payment of reasonable compensation, expenses,
disbursements and advances of the Indenture Trustee and any predecessor
Indenture Trustee, their agents and counsel, be for the benefit of the
Noteholders in respect of which such judgment has been recovered, and
distributed pursuant to the priorities contemplated by Section 3.4 and Section
6.6 hereof, as applicable.

          SECTION 6.6.     Application of Money Collected.

                    (a)     If a Payment Default Event shall have occurred and
the Indenture Trustee has not yet effected the remedies under Section 6.3(d) and
Section 6.16 hereof, any money collected by the Indenture Trustee in respect of
the Trust Estate and any other money that may be held thereafter by the
Indenture Trustee as security for the Notes, including, without limitation, the
amounts on deposit in the General Reserve Account, shall be applied in the
following order on each Payment Date:

 

 

 

          (i)        to the Indenture Trustee, any unpaid Indenture Trustee Fees
and any extraordinary out-of-pocket expenses of the Indenture Trustee related to
a servicing transfer (up to $10,000 per Payment Date, and no more than a
cumulative total of $100,000) incurred and not reimbursed as of such date;

 

 

 

          (ii)        to the Owner Trustee, any accrued and unpaid Owner Trustee
Fees;

 

 

 

          (iii)       to the Administrator, any accrued and unpaid Administrator
Fees;

 

 

 

          (iv)       to the Custodian, any accrued and unpaid Custodian Fees;

 

 

 

          (v)        to the Lockbox Bank, any accrued and unpaid Lockbox Fees;

 

 

 

          (vi)       to the Trust Owner, any accrued and unpaid Trust Owner
Fees;

 

 

 

          (vii)      to the Servicer, any accrued and unpaid Servicing Fees;

 

 

 

          (viii)     to the Backup Servicer, any accrued and unpaid Backup
Servicing Fees;

 

 

 

          (ix)       to the Agent and the Placement Agent, any accrued and
unpaid Fees;

41

--------------------------------------------------------------------------------




 

 

 

          (x)          on a pari passu basis, to the Class A Noteholders holding
LIBOR Notes and CP Notes, the Class A LIBOR Interest Distribution Amount and
Class A CP Interest Distribution Amount, respectively;

 

 

 

          (xi)         on a pari passu basis, to the Class B Noteholders holding
LIBOR Notes and CP Notes, the Class B LIBOR Interest Distribution Amount and
Class B CP Interest Distribution Amount, respectively;

 

 

 

          (xii)        on a pari passu basis, to the Class C Noteholders holding
LIBOR Notes and CP Notes, the Class C LIBOR Interest Distribution Amount and
Class C CP Interest Distribution Amount, respectively;

 

 

 

          (xiii)       on a pari passu basis, to the Class D Noteholders holding
LIBOR Notes and CP Notes, the Class D LIBOR Interest Distribution Amount and
Class D CP Interest Distribution Amount, respectively;

 

 

 

          (xiv)       on a pari passu basis, to the Class E Noteholders holding
LIBOR Notes and CP Notes, the Class E LIBOR Interest Distribution Amount and
Class E CP Interest Distribution Amount, respectively;

 

 

 

          (xv)        to the Class A Noteholders, all remaining amounts until
the Outstanding Note Balance of the Class A Notes is reduced to zero;

 

 

 

          (xvi)       to the Class B Noteholders, all remaining amounts until
the Outstanding Note Balance of the Class B Notes is reduced to zero;

 

 

 

          (xvii)      to the Class C Noteholders, all remaining amounts until
the Outstanding Note Balance of the Class C Notes is reduced to zero;

 

 

 

          (xviii)     to the Class D Noteholders, all remaining amounts until
the Outstanding Note Balance of the Class D Notes is reduced to zero;

 

 

 

          (xix)       to the Class E Noteholders, all remaining amounts until
the Outstanding Note Balance of the Class E Notes is reduced to zero;

 

 

 

          (xx)        to the Indenture Trustee, any extraordinary out-of-pocket
expenses of the Indenture Trustee not paid in accordance with clause (i) above;

 

 

 

          (xxi)       to the Class A Noteholders, the Class B Noteholders, the
Class C Noteholders, the Class D Noteholders and the Class E Noteholders, to the
extent applicable, amounts specified by the Agent and the Servicer as payable to
such Noteholders pursuant to Sections 6.1, 6.2 and 6.3 of the Note Funding
Agreement;

 

 

 

          (xxii)      any amounts due and payable by the Issuer under the
Transaction Documents, but not paid above (including, but not limited to,
amounts owed by the Issuer in respect of its indemnification obligations); and

42

--------------------------------------------------------------------------------




 

 

 

               (xxiii)     any remaining Available Funds to the Certificate
Distribution Account for distribution pursuant to the Trust Agreement.

                    (b)     If (i) (A) a Payment Default Event shall have
occurred or (B) each Class of Notes shall otherwise have been declared due and
payable following an Event of Default and (ii) the Indenture Trustee shall have
effected a sale of the Trust Estate under Section 6.3(d) and Section 6.16 hereof
((i) and (ii), a “Trust Estate Liquidation Event”), any money collected by the
Indenture Trustee in respect of the Trust Estate and any other money that may be
held thereafter by the Indenture Trustee as security for the Notes, including
without limitation the amounts on deposit in the General Reserve Account, shall
be applied in the following order on each Payment Date:

 

 

 

               (i)        to the Indenture Trustee, any accrued and unpaid
Indenture Trustee Fees and certain expenses incurred and charged and unpaid as
of such date;

 

 

 

               (ii)       to the Owner Trustee, any accrued and unpaid Owner
Trustee Fees;

 

 

 

               (iii)      to the Administrator, any accrued and unpaid
Administrator Fees;

 

 

 

               (iv)      to the Custodian, any accrued and unpaid Custodian
Fees;

 

 

 

               (v)       to the Lockbox Bank, any accrued and unpaid Lockbox
Fees;

 

 

 

               (vi)      to the Trust Owner, any accrued and unpaid Trust Owner
Fees;

 

 

 

               (vii)     to the Servicer, any accrued and unpaid Servicing Fees;

 

 

 

               (viii)    to the Backup Servicer, any accrued and unpaid Backup
Servicing Fees;

 

 

 

               (ix)      to the Agent, any accrued and unpaid Fees;

 

 

 

               (x)       on a pari passu basis, to the Class A Noteholders
holding LIBOR Notes and CP Notes, the Class A LIBOR Interest Distribution Amount
and the Class A CP Interest Distribution Amount, respectively;

 

 

 

               (xi)      to the Class A Noteholders, all remaining amounts until
the Outstanding Note Balance of the Class A Notes is reduced to zero;

 

 

 

               (xii)     on a pari passu basis, to the Class B Noteholders
holding LIBOR Notes and CP Notes, the Class B LIBOR Interest Distribution Amount
and the Class B CP Interest Distribution Amount, respectively;

 

 

 

               (xiii)    to the Class B Noteholders, all remaining amounts until
the Outstanding Note Balance of the Class B Notes is reduced to zero;

43

--------------------------------------------------------------------------------




 

 

 

               (xiv)       on a pari passu basis, to the Class C Noteholders
holding LIBOR Notes and CP Notes, the Class C LIBOR Interest Distribution Amount
and the Class C CP Interest Distribution Amount, respectively;

 

 

 

               (xv)        to the Class C Noteholders, all remaining amounts
until the Outstanding Note Balance of the Class C Notes is reduced to zero;

 

 

 

               (xvi)       on a pari passu basis, to the Class D Noteholders
holding LIBOR Notes and CP Notes, the Class D LIBOR Interest Distribution Amount
and the Class D CP Interest Distribution Amount, respectively;

 

 

 

               (xvii)      to the Class D Noteholders, all remaining amounts
until the Outstanding Note Balance of the Class D Notes is reduced to zero;

 

 

 

               (xviii)     on a pari passu basis, to the Class E Noteholders
holding LIBOR Notes and CP Notes, the Class E LIBOR Interest Distribution Amount
and the Class E CP Interest Distribution Amount, respectively;

 

 

 

               (xix)        to the Class E Noteholders, all remaining amounts
until the Outstanding Note Balance of the Class E Notes is reduced to zero;

 

 

 

               (xx)         to the Class A Noteholders, the Class B Noteholders,
the Class C Noteholders, the Class D Noteholders and the Class E Noteholders, to
the extent applicable, amounts specified by the Agent and the Servicer as
payable to such Noteholders pursuant to Sections 6.1, 6.2 and 6.3 of the Note
Funding Agreement;

 

 

 

               (xxi)        any amounts due and payable by the Issuer under the
Transaction Documents, but not paid above (including, but not limited to,
amounts owed by the Issuer in respect of its indemnification obligations); and

 

 

 

               (xxii)       any remaining Available Funds to the Certificate
Distribution Account for distribution pursuant to the Trust Agreement.

          SECTION 6.7.     Limitation on Suits.

                    No Noteholder shall have any right to institute any
proceeding, judicial or otherwise, with respect to this Indenture or for any
other remedy hereunder, unless:

                    (a)     there is a continuing Event of Default and such
Noteholder has previously given written notice to the Indenture Trustee of a
continuing Event of Default;

                    (b)     such Noteholder or Noteholders have offered to the
Indenture Trustee reasonable indemnity (which may be in the form of written
assurances) against the costs, expenses and liabilities to be incurred in
compliance with such request;

                    (c)     the Indenture Trustee, for 30 days after its receipt
of such notice, request and offer of indemnity, has failed to institute any such
proceeding; and

44

--------------------------------------------------------------------------------




                    (d)     no direction inconsistent with such written request
has been given to the Indenture Trustee during such 30-day period by the
Noteholders representing a majority of the Outstanding Note Balance of each
Class of Notes Outstanding;

it being understood and intended that no one or more of such Noteholders shall
have any right in any manner whatever by virtue of, or by availing of, any
provision of this Indenture to affect, disturb or prejudice the rights of any
other Noteholders, or to obtain or to seek to obtain priority or preference over
any other Noteholders or to enforce any right under this Indenture, except in
the manner herein provided and for the ratable benefit of all such Noteholders.
It is further understood and intended that so long as any portion of the Notes
remains Outstanding, the Servicer shall not have any right to institute any
proceeding, judicial or otherwise, with respect to this Indenture (other than
for the enforcement of Section 3.4 hereof) or for the appointment of a receiver
or trustee (including without limitation a proceeding under the Bankruptcy
Code), or for any other remedy hereunder. Nothing in this Section 6.7 shall be
construed as limiting the rights of otherwise qualified Noteholders to petition
a court for the removal of a Indenture Trustee pursuant to Section 7.8 hereof.

          SECTION 6.8.     Unconditional Right of Noteholders to Receive
Principal and Interest.

                    Notwithstanding any other provision in this Indenture, other
than the provisions hereof limiting the right to recover amounts due on the
Notes to recoveries from the property comprising the Trust Estate, the
Noteholder of any Note shall have the absolute and unconditional right to
receive payment of the principal of, and interest on, such Note as such payments
of principal and interest become due, including on the Stated Maturity, and such
right shall not be impaired without the consent of such Noteholder.

          SECTION 6.9.     Restoration of Rights and Remedies.

                    If the Indenture Trustee or any Noteholder has instituted
any proceeding to enforce any right or remedy under this Indenture and such
proceeding has been discontinued or abandoned for any reason, or has been
determined adversely to the Indenture Trustee or to such Noteholder, then and,
in every such case, subject to any determination in such proceeding, the Issuer,
the Indenture Trustee and the Noteholders shall be restored severally and
respectively to their former positions hereunder and thereafter all rights and
remedies of the Indenture Trustee and the Noteholders continue as though no such
proceeding had been instituted.

          SECTION 6.10.     Rights and Remedies Cumulative.

                    Except as otherwise provided with respect to the replacement
or payment of mutilated, destroyed, lost, or stolen Notes in the last paragraph
of Section 2.5 hereof, no right or remedy herein conferred upon or reserved to
the Indenture Trustee or to the Noteholders is intended to be exclusive of any
other right or remedy, and every right and remedy shall, to the extent permitted
by law, be cumulative and in addition to every other right and remedy given
hereunder or now or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy hereunder, or otherwise, shall
not prevent the concurrent assertion or employment of any other appropriate
right or remedy.

45

--------------------------------------------------------------------------------




          SECTION 6.11.     Delay or Omission Not Waiver.

                    No delay or omission of the Indenture Trustee or of any
Noteholder of any Note to exercise any right or remedy accruing upon any Event
of Default shall impair any such right or remedy or constitute a waiver of any
such Event of Default or an acquiescence therein. Every right and remedy given
by this Article VI or by law to the Indenture Trustee or to the Noteholders may
be exercised from time to time, and as often as may be deemed expedient, by the
Indenture Trustee or by the Noteholders, as the case may be.

          SECTION 6.12.     Control by Agent.

                    Until such time as the conditions specified in Sections
11.1(a)(i) and (ii) hereof have been satisfied in full, the Agent shall have the
right to either direct the time, method and place of conducting any proceeding
for any remedy available to the Indenture Trustee, or directly exercise any
trust or power conferred on the Indenture Trustee, with respect to the Notes.
The parties to this Indenture acknowledge and agree to the foregoing.
Notwithstanding the foregoing, if the Agent shall elect to direct the Indenture
Trustee rather than directly exercising such rights:

 

 

 

          (i)      no such direction shall be in conflict with any rule of law
or with this Indenture;

 

 

 

          (ii)     the Indenture Trustee shall not be required to follow any
such direction which the Indenture Trustee reasonably believes might result in
any personal liability on the part of the Indenture Trustee for which the
Indenture Trustee is not adequately indemnified; and

 

 

 

          (iii)    the Indenture Trustee may take any other action deemed proper
by the Indenture Trustee which is not inconsistent with any such direction;
provided that the Indenture Trustee shall give notice of any such action to the
Agent.

          SECTION 6.13.     Waiver of Events of Default.

                     (a)     Unless a Sequential Pay Event shall have occurred,
the Noteholders representing a majority of the Outstanding Note Balance of each
Class of Notes may, by one or more instruments in writing, waive any Event of
Default hereunder and its consequences, except a continuing Event of Default:

 

 

 

          (i)      in respect of the payment of the principal of or interest on
any Note (which may only be waived by the Noteholder of such Note), or

 

 

 

          (ii)     in respect of a covenant or provision hereof which under
Article IX hereof cannot be modified or amended without the consent of the
Noteholder of each Outstanding Note affected (which only may be waived by the
Noteholders of all Outstanding Notes affected).

                     (b)     A copy of each waiver pursuant to Section 6.13(a)
hereof shall be furnished by the Issuer to the Indenture Trustee and each
Noteholder. Upon any such waiver,

46

--------------------------------------------------------------------------------




such Event of Default shall cease to exist and shall be deemed to have been
cured, for every purpose of this Indenture; but no such waiver shall extend to
any subsequent or other Event of Default or impair any right consequent thereon.

          SECTION 6.14.     Undertaking for Costs.

                    All parties to this Indenture agree (and each Noteholder of
any Note by its acceptance thereof shall be deemed to have agreed) that any
court may in its discretion require, in any suit for the enforcement of any
right or remedy under this Indenture, or in any suit against the Indenture
Trustee for any action taken, suffered or omitted by it as Indenture Trustee,
the filing by any party litigant in such suit of an undertaking to pay the costs
of such suit, and that such court may in its discretion assess reasonable costs,
including reasonable attorneys’ fees, against any party litigant in such suit,
having due regard to the merits and good faith of the claims or defenses made by
such party litigant; but the provisions of this Section 6.14 shall not apply to
(i) any suit instituted by the Indenture Trustee, (ii) to any suit instituted by
any Noteholder, or group of Noteholders representing a majority of the
Outstanding Note Balance of each Class of Notes Outstanding, or (iii) to any
suit instituted by any Noteholder for the enforcement of the payment of the
principal of or interest on any Note on or after the maturities for such
payments, including the Stated Maturity, as applicable.

          SECTION 6.15.     Waiver of Stay or Extension Laws.

                    The Issuer covenants (to the extent that it may lawfully do
so) that it will not at any time insist upon, or plead, or in any manner
whatsoever claim or take the benefit or advantage of, any stay or extension law
wherever enacted, now or at any time hereafter in force, which may affect the
covenants or the performance of this Indenture; and the Issuer (to the extent
that it may lawfully do so) hereby expressly waives all benefit or advantage of
any such law and covenants that it will not hinder, delay or impede the
execution of any power herein granted to the Indenture Trustee, but will suffer
and permit the execution of every such power as though no such law had been
enacted.

          SECTION 6.16.     Sale of Trust Estate.

                    (a)     The power to effect the sale of the Trust Estate
pursuant to Section 6.3 hereof shall continue unimpaired until the entire Trust
Estate shall have been sold or all amounts payable on the Notes shall have been
paid or losses allocated thereto and borne thereby. The Indenture Trustee may
from time to time, upon directions in accordance with Section 6.12 hereof,
postpone any public sale by public announcement made at the time and place of
such sale.

                    (b)     Unless required by applicable law, the Indenture
Trustee shall not sell to a third party the Trust Estate, or any portion thereof
except as permitted under Section 6.3(d) hereof.

                    (c)     In connection with a sale of the Trust Estate:

 

 

 

            (i)     any one or more Noteholders (other than Bluegreen or any
Affiliates thereof unless consented to by a majority of the Noteholders) may bid
for and

47

--------------------------------------------------------------------------------




 

 

 

purchase the property offered for sale, and upon compliance with the terms of
sale may hold, retain, and possess and dispose of such property, without further
accountability, and any Noteholder (other than Bluegreen or any Affiliates
thereof) may, in paying the purchase money therefor, deliver in lieu of cash any
Outstanding Notes or claims for interest thereon for credit in the amount that
shall, upon distribution of the net proceeds of such sale, be payable thereon,
and the Notes, in case the amounts so payable thereon shall be less than the
amount due thereon, shall be returned to the Noteholders after being
appropriately stamped to show such partial payment;

 

 

 

          (ii)     the Indenture Trustee shall execute and deliver an
appropriate instrument of conveyance prepared by the Servicer transferring the
Indenture Trustee’s interest in the Trust Estate without recourse,
representation or warranty in any portion of the Trust Estate in connection with
a sale thereof;

 

 

 

          (iii)     the Indenture Trustee is hereby irrevocably appointed the
agent and attorney-in-fact of the Issuer to transfer and convey the Issuer’s
interest in any portion of the Trust Estate in connection with a sale thereof,
and to take all action necessary to effect such sale;

 

 

 

          (iv)     no purchaser or transferee at such a sale shall be bound to
ascertain the Indenture Trustee’s authority, inquire into the satisfaction of
any conditions precedent or see to the application of any moneys; and

 

 

 

          (v)      the method, manner, time, place and terms of any sale of the
Trust Estate shall be commercially reasonable.

 

 

 

          (vi)     none of Bluegreen or its Affiliates may bid for and purchase
the Timeshare Loans offered for sale by the Indenture Trustee in Section
6.16(c)(i) hereof, unless consented to by a majority of the Noteholders.

          SECTION 6.17.     Action on Notes.

                    The Indenture Trustee’s right to seek and recover judgment
on the Notes or under this Indenture or any other Transaction Document shall not
be affected by the seeking, obtaining or application of any other relief under
or with respect to this Indenture or any other Transaction Document. Neither the
Lien of this Indenture nor any rights or remedies of the Indenture Trustee or
the Noteholders shall be impaired by the recovery of any judgment by the
Indenture Trustee against the Issuer or by the levy of any execution under such
judgment upon any portion of the Trust Estate or upon any of the assets of the
Issuer. Any money or property collected by the Indenture Trustee shall be
applied in accordance with the provisions of this Indenture.

          SECTION 6.18.     Performance and Enforcement of Certain Obligations.

                    Promptly following a request from the Indenture Trustee, the
Issuer shall take all such lawful action as the Indenture Trustee may request to
compel or secure the performance and observance by the Depositor, the Club
Originator and the Servicer, as applicable, of each of their respective
obligations to the Issuer under or in connection with the Sale Agreement and any

48

--------------------------------------------------------------------------------




other Transaction Document and to exercise any and all rights, remedies, powers
and privileges lawfully available to the Issuer under or in connection with the
Sale Agreement or any other Transaction Document to the extent and in the manner
directed by the Indenture Trustee, including the transmission of notices of
default on the part of the Depositor, the Club Originator or the Servicer
thereunder and the institution of legal or administrative actions or proceedings
to compel or secure performance by the Depositor, the Club Originator or the
Servicer of each of their obligations under the Sale Agreement and the other
Transaction Documents.

ARTICLE VII.

THE INDENTURE TRUSTEE

          SECTION 7.1.     Certain Duties.

                    (a)     The Indenture Trustee undertakes to perform such
duties and only such duties as are specifically set forth in this Indenture, and
no implied covenants or obligations shall be read into this Indenture against
the Indenture Trustee; except as expressly set forth herein, the Indenture
Trustee shall have no obligation to monitor the performance of the Servicer
under the Transaction Documents.

                    (b)     In the absence of bad faith on its part, the
Indenture Trustee may conclusively rely, as to the truth of the statements and
the correctness of the opinions expressed therein, upon certificates or opinions
furnished to the Indenture Trustee and conforming to the requirements of this
Indenture; but in the case of any such certificates or opinions which by any
provision hereof are specifically required to be furnished to the Indenture
Trustee, the Indenture Trustee shall be under a duty to examine the same to
determine whether or not they conform to the requirements of this Indenture;
provided, however, the Indenture Trustee shall not be required to verify or
recalculate the contents thereof.

                    (c)     In case an Event of Default or a Servicer Event of
Default (resulting in the appointment of the Indenture Trustee as successor
Servicer) has occurred and is continuing, the Indenture Trustee shall exercise
such of the rights and powers vested in it by this Indenture, and use the same
degree of care and skill in their exercise, as a prudent Person would exercise
or use under the circumstances in the conduct of such Person’s own affairs;
provided, however, that no provision in this Indenture shall be construed to
limit the obligations of the Indenture Trustee to provide notices under Section
7.2 hereof.

                    (d)     The Indenture Trustee shall be under no obligation
to exercise any of the rights or powers vested in it by this Indenture at the
request or direction of any of the Noteholders pursuant to this Indenture,
unless such Noteholders shall have offered to the Indenture Trustee reasonable
security or indemnity acceptable to the Indenture Trustee (which may be in the
form of written assurances) against the costs, expenses and liabilities which
might be incurred by it in compliance with such request or direction.

                    (e)     No provision of this Indenture shall be construed to
relieve the Indenture Trustee from liability for its own negligent action, its
own negligent failure to act, or its own willful misconduct, except that:

49

--------------------------------------------------------------------------------




 

 

 

          (i)     this Section 7.1(e) shall not be construed to limit the effect
of Section 7.1(a) and (b) hereof;

 

 

 

          (ii)     the Indenture Trustee shall not be liable for any error of
judgment made in good faith by a Responsible Officer unless it shall be proved
that the Indenture Trustee shall have been negligent in ascertaining the
pertinent facts; and

 

 

 

          (iii)     the Indenture Trustee shall not be liable with respect to
any action taken or omitted to be taken by it in good faith in accordance with
the written direction of the holders of the requisite principal amount of the
outstanding Notes, or in accordance with any written direction delivered to it
under Sections 6.2(a), (b) or (c) hereof relating to the time, method and place
of conducting any proceeding for any remedy available to the Indenture Trustee,
or exercising any trust or power conferred upon the Indenture Trustee, under
this Indenture.

                    (f)     Whether or not therein expressly so provided, every
provision of this Indenture relating to the conduct or affecting the liability
of or affording protection to the Indenture Trustee shall be subject to the
provisions of this Section 7.1.

                    (g)     The Indenture Trustee makes no representations or
warranties with respect to the Timeshare Loans or the Notes or the validity or
sufficiency of any assignment of the Timeshare Loans to the Issuer or to the
Trust Estate.

                    (h)     Notwithstanding anything to the contrary herein, the
Indenture Trustee is not required to expend or risk its own funds or otherwise
incur financial liability in the performance of any of its duties hereunder or
in the exercise of any of its rights or powers, if it shall have reasonable
grounds to believe that repayment of such funds or adequate indemnity against
such risk or liability is not reasonably assured to it.

          SECTION 7.2.     Notice of Events of Default.

                    The Indenture Trustee shall promptly (but, in any event,
within three Business Days) notify the Issuer, the Servicer, the Agent and the
Noteholders upon a Responsible Officer obtaining actual knowledge of any event
which constitutes an Event of Default or a Servicer Event of Default or would
constitute an Event of Default or a Servicer Event of Default but for the
requirement that notice be given or time elapse or both.

          SECTION 7.3.     Certain Matters Affecting the Indenture Trustee.

                    Subject to the provisions of Section 7.1 hereof:

                    (a)     The Indenture Trustee may rely and shall be
protected in acting or refraining from acting upon any resolution, certificate,
statement, instrument, opinion, report, notice, request, direction, consent,
order, bond, debenture, note, other evidence of indebtedness or other paper or
document believed by it to be genuine and to have been signed or presented by
the proper party or parties;

50

--------------------------------------------------------------------------------




                    (b)     Any request or direction of any Noteholders, the
Issuer, or the Servicer mentioned herein shall be in writing;

                    (c)     Whenever in the performance of its duties hereunder
the Indenture Trustee shall deem it desirable that a matter be proved or
established prior to taking, suffering or omitting any action hereunder, the
Indenture Trustee (unless other evidence be herein specifically prescribed) may,
in the absence of bad faith on its part, rely upon an Officer’s Certificate or
an opinion of counsel;

                    (d)     The Indenture Trustee may consult with counsel, and
the advice of such counsel or any Opinion of Counsel shall be deemed
authorization in respect of any action taken, suffered, or omitted by it
hereunder in good faith and in reliance thereon;

                    (e)     Prior to the occurrence of an Event of Default or
after the curing of all Events of Default which may have occurred, the Indenture
Trustee shall not be bound to make any investigation into the facts or matters
stated in any resolution, certificate, statement, instrument, opinion, report,
notice, request, consent, order, approval, bond or other paper document, unless
requested in writing so to do by Noteholders representing a majority of the
Outstanding Note Balance of each Class of Notes; provided, however, that if the
payment within a reasonable time to the Indenture Trustee of the costs, expenses
or liabilities likely to be incurred by it in the making of such investigation
is, in the reasonable opinion of the Indenture Trustee, not reasonably assured
to the Indenture Trustee by the security afforded to it by the terms of this
Indenture, the Indenture Trustee may require reasonable indemnity against such
cost, expense or liability as a condition to so proceeding. The reasonable
expense of every such examination shall be paid by the Servicer or, if paid by
the Indenture Trustee, shall be reimbursed by the Servicer upon demand;

                    (f)     The Indenture Trustee may execute any of the trusts
or powers hereunder or perform any duties hereunder either directly or by or
through agents or attorneys or a custodian (which may be an Affiliate of the
Indenture Trustee), and the Indenture Trustee shall not be liable for any acts
or omissions of such agents, attorneys or custodians appointed with due care by
it hereunder; and

                    (g)     Delivery of any reports, information and documents
to the Indenture Trustee provided for herein or any other Transaction Document
is for informational purposes only (unless otherwise expressly stated), and the
Indenture Trustee’s receipt of such shall not constitute constructive knowledge
of any information contained therein or determinable from information contained
therein, including the Servicer’s or Issuer’s compliance with any of its
representations, warranties or covenants hereunder (as to which the Indenture
Trustee is entitled to rely exclusively on Officer’s Certificates).

          SECTION 7.4.     Indenture Trustee Not Liable for Notes or Timeshare
Loans.

                    (a)     The Indenture Trustee makes no representations as to
the validity or sufficiency of this Indenture or any Transaction Document, the
Notes (other than the authentication thereof) or of any Timeshare Loan. The
Indenture Trustee shall not be

51

--------------------------------------------------------------------------------




accountable for the use or application by the Issuer of funds paid to the Issuer
in consideration of conveyance of the Timeshare Loans and related assets to the
Trust Estate.

                    (b)           The Indenture Trustee (in its capacity as
Indenture Trustee) shall have no responsibility or liability for or with respect
to the validity of any security interest in any property securing a Timeshare
Loan; the existence or validity of any Timeshare Loan, the validity of the
assignment of any Timeshare Loan to the Trust Estate or of any intervening
assignment; the review of any Timeshare Loan, any Timeshare Loan File, the
completeness of any Timeshare Loan File, the receipt by the Custodian of any
Timeshare Loan or Timeshare Loan File (it being understood that the Indenture
Trustee has not reviewed and does not intend to review such matters); the
performance or enforcement of any Timeshare Loan; the compliance by the Servicer
or the Issuer with any covenant or the breach by the Servicer or the Issuer of
any warranty or representation made hereunder or in any Transaction Document or
the accuracy of any such warranty or representation; the acts or omissions of
the Servicer, the Issuer or any Obligor; or any action of the Servicer or the
Issuer taken in the name of the Indenture Trustee.

          SECTION 7.5.      Indenture Trustee May Own Notes.

                    The Indenture Trustee in its individual or any other
capacity may become the owner or pledgee of Notes with the same rights as it
would have if it were not the Indenture Trustee. Any Paying Agent, Note
Registrar, co-registrar or co-paying agent may become the owner or pledgee of
Notes with the same rights as it would have if it were not the Paying Agent,
Note Registrar, co-registrar or co-paying agent.

          SECTION 7.6.      Indenture Trustee’s Fees and Expenses.

                    On each Payment Date, the Indenture Trustee shall be
entitled to the Indenture Trustee Fee and reimbursement of out-of-pocket
expenses incurred by it in connection with its responsibilities hereunder in the
priorities provided in Sections 3.4 or 6.6 hereof, as applicable.

          SECTION 7.7.      Eligibility Requirements for Indenture Trustee.

                    Other than the initial Indenture Trustee, the Indenture
Trustee hereunder shall at all times (a) be a corporation, depository
institution, or trust company organized and doing business under the laws of the
United States of America or any state thereof authorized under such laws to
exercise corporate trust powers, having a combined capital and surplus of at
least $100,000,000, (b) be subject to supervision or examination by federal or
state authority, (c) be capable of maintaining an Eligible Bank Account, (d)
have a long-term unsecured debt rating of not less than “Baa2” from Moody’s and
“BBB” from S&P, and (e) shall be acceptable to Noteholders representing a
majority of the Outstanding Note Balance of the each Class of Notes. If such
institution publishes reports of condition at least annually, pursuant to or to
the requirements of the aforesaid supervising or examining authority, then for
the purpose of this Section 7.7, the combined capital and surplus of such
institution shall be deemed to be its combined capital and surplus as set forth
in its most recent report of condition so published. In case at any time the
Indenture Trustee shall cease to be eligible in accordance with the provisions
of this Section 7.7, the Indenture Trustee shall resign in the manner and with
the effect specified in Section 7.8 below.

52

--------------------------------------------------------------------------------




          SECTION 7.8.      Resignation or Removal of Indenture Trustee.

                    (a)           The Indenture Trustee may at any time resign
and be discharged with respect to the Notes by giving 60 days’ written notice
thereof to the Servicer and the Issuer. Upon receiving such notice of
resignation, the Issuer shall promptly appoint a successor Indenture Trustee not
objected to by Noteholders representing a majority of the Outstanding Note
Balance of each Class of Notes within 30 days after prior written notice, by
written instrument, in sextuplicate, one counterpart of which instrument shall
be delivered to each of the Issuer, the Servicer, the Agent, the Noteholders,
the successor Indenture Trustee and the predecessor Indenture Trustee. If no
successor Indenture Trustee shall have been so appointed and have accepted
appointment within 60 days after the giving of such notice of resignation, the
resigning Indenture Trustee may petition any court of competent jurisdiction for
the appointment of a successor Indenture Trustee.

                    (b)           If at any time the Indenture Trustee shall
cease to be eligible in accordance with the provisions of Section 7.7 hereof and
shall fail to resign after written request therefor by the Issuer, or if at any
time the Indenture Trustee shall be legally unable to act, fails to perform in
any material respect its obligations under this Indenture, or shall be adjudged
a bankrupt or insolvent, or a receiver of the Indenture Trustee or of its
property shall be appointed, or any public officer shall take charge or control
of the Indenture Trustee or of its property or affairs for the purpose of
rehabilitation, conservation or liquidation, then the Issuer or Noteholders
representing a majority of the Outstanding Note Balance of each Class of Notes
may direct the Issuer to remove the Indenture Trustee. If it removes the
Indenture Trustee under the authority of the immediately preceding sentence, the
Issuer shall promptly appoint a successor Indenture Trustee not objected to by
Noteholders representing a majority of the Outstanding Note Balance of each
Class of Notes, within 30 days after prior written notice, by written
instrument, in sextuplicate, one counterpart of which instrument shall be
delivered to each of the Issuer, the Servicer, the Noteholders, the Agent, the
successor Indenture Trustee and the predecessor Indenture Trustee.

                    (c)           Any resignation or removal of the Indenture
Trustee and appointment of a successor Indenture Trustee pursuant to any of the
provisions of this Section 7.8 shall not become effective until acceptance of
appointment by the successor Indenture Trustee as provided in Section 7.9
hereof.

          SECTION 7.9.      Successor Indenture Trustee.

                    (a)           Any successor Indenture Trustee appointed as
provided in Section 7.8 hereof shall execute, acknowledge and deliver to each of
the Servicer, the Issuer, the Agent, the Noteholders and to its predecessor
Indenture Trustee an instrument accepting such appointment hereunder, and
thereupon the resignation or removal of the predecessor Indenture Trustee shall
become effective and such successor Indenture Trustee, without any further act,
deed or conveyance, shall become fully vested with all the rights, powers,
duties and obligations of its predecessor Indenture Trustee hereunder with like
effect as if originally named a Indenture Trustee. The predecessor Indenture
Trustee shall deliver or cause to be delivered to the successor Indenture
Trustee or its custodian any Transaction Documents and statements held by it or
its custodian hereunder; and the Servicer and the Issuer and the predecessor
Indenture

53

--------------------------------------------------------------------------------




Trustee shall execute and deliver such instruments and do such other things as
may reasonably be required for the full and certain vesting and confirmation in
the successor Indenture Trustee of all such rights, powers, duties and
obligations.

                    (b)           In case of the appointment hereunder of a
successor Indenture Trustee with respect to the Notes, the Issuer, the retiring
Indenture Trustee and each successor Indenture Trustee with respect to the Notes
shall execute and deliver an indenture supplemental hereto wherein each
successor Indenture Trustee shall accept such appointment and which (i) shall
contain such provisions as shall be necessary or desirable to transfer and
confirm to, and to vest in, each successor Indenture Trustee all the rights,
powers, trusts and duties of the retiring Indenture Trustee with respect to the
Notes to which the appointment of such successor Indenture Trustee relates, (ii)
if the retiring Indenture Trustee is not retiring with respect to all Notes,
shall contain such provisions as shall be deemed necessary or desirable to
confirm that all the rights, powers, trusts and duties of the retiring Indenture
Trustee with respect to the Notes as to which the retiring Indenture Trustee is
not retiring shall continue to be vested in the retiring Indenture Trustee, and
(iii) shall add to or change any of the provisions of this Indenture as shall be
necessary to provide for or facilitate the administration of the Trust Estate
hereunder by more than one Indenture Trustee, it being understood that nothing
herein or in such supplemental indenture shall constitute such Indenture
Trustees co-trustees of the same allocated trust and that each such Indenture
Trustee shall be trustee of a trust or trusts hereunder separate and apart from
any trust or trusts hereunder administered by any other such Indenture Trustee;
and upon the execution and delivery of such supplemental indenture the
resignation or removal of the retiring Indenture Trustee shall become effective
to the extent provided therein and each such successor Indenture Trustee,
without any further act, deed or conveyance, shall become vested with all the
rights, powers, trusts and duties of the retiring Indenture Trustee with respect
to the Notes to which the appointment of such successor Indenture Trustee
relates; but, on request of the Issuer or any successor Indenture Trustee, such
retiring Indenture Trustee shall duly assign, transfer and deliver to such
successor Indenture Trustee all property and money held by such retiring
Indenture Trustee hereunder with respect to the Notes of that or those to which
the appointment of such successor Indenture Trustee relates.

                    Upon request of any such successor Indenture Trustee, the
Issuer shall execute any and all instruments for more fully and certainly
vesting in and confirming to such successor indenture trustee all such rights,
powers and trusts referred to in the preceding paragraph.

                    (c)           No successor Indenture Trustee shall accept
appointment as provided in this Section 7.9 unless at the time of such
acceptance such successor Indenture Trustee shall be eligible under the
provisions of Section 7.7 hereof.

                    (d)           Upon acceptance of appointment by a successor
Indenture Trustee as provided in this Section 7.9, the Servicer shall mail
notice of the succession of such Indenture Trustee hereunder to each Noteholder
at its address as shown in the Note Register. If the Servicer fails to mail such
notice within ten days after acceptance of appointment by the successor
Indenture Trustee, the successor Indenture Trustee shall cause such notice to be
mailed at the expense of the Issuer and the Servicer.

54

--------------------------------------------------------------------------------




          SECTION 7.10.      Merger or Consolidation of Indenture Trustee.

                    Any corporation into which the Indenture Trustee may be
merged or converted or with which it may be consolidated, or any corporation
resulting from any merger, conversion or consolidation to which the Indenture
Trustee shall be a party, or any corporation succeeding to the corporate trust
business of the Indenture Trustee, shall be the successor of the Indenture
Trustee hereunder, provided such corporation shall be eligible under the
provisions of Section 7.7 hereof, without the execution or filing of any paper
or any further act on the part of any of the parties hereto, anything herein to
the contrary notwithstanding.

          SECTION 7.11.      Appointment of Co-Indenture Trustee or Separate
Indenture Trustee.

                    (a)           At any time or times for the purpose of
meeting any legal requirement of any jurisdiction in which any part of the Trust
Estate may at the time be located or in which any action of the Indenture
Trustee may be required to be performed or taken, the Indenture Trustee, the
Servicer or the Noteholders representing a majority of the Outstanding Note
Balance of each Class of Notes, by an instrument in writing signed by it or
them, may appoint, at the reasonable expense of the Issuer and the Servicer, one
or more individuals or corporations to act as separate trustee or separate
trustees or co-trustee, acting jointly with the Indenture Trustee, of all or any
part of the Trust Estate, to the full extent that local law makes it necessary
for such separate trustee or separate trustees or co-trustee acting jointly with
the Indenture Trustee to act. Notwithstanding the appointment of any separate or
co-trustee, the Indenture Trustee shall remain obligated and liable for the
obligations of the Indenture Trustee under this Indenture.

                    (b)           The Indenture Trustee and, at the request of
the Indenture Trustee, the Issuer shall execute, acknowledge and deliver all
such instruments as may be required by the legal requirements of any
jurisdiction or by any such separate trustee or separate trustees or co-trustee
for the purpose of more fully confirming such title, rights, or duties to such
separate trustee or separate trustees or co-trustee. Upon the acceptance in
writing of such appointment by any such separate trustee or separate trustees or
co-trustee, it, he, she or they shall be vested with such title to the Trust
Estate or any part thereof, and with such rights, powers, duties and obligations
as shall be specified in the instrument of appointment, and such rights, powers,
duties and obligations shall be conferred or imposed upon and exercised or
performed by the Indenture Trustee, or the Indenture Trustee and such separate
trustee or separate trustees or co-trustees jointly with the Indenture Trustee
subject to all the terms of this Indenture, except to the extent that under any
law of any jurisdiction in which any particular act or acts are to be performed
the Indenture Trustee shall be incompetent or unqualified to perform such act or
acts, in which event such rights, powers, duties and obligations shall be
exercised and performed by such separate trustee or separate trustees or
co-trustee, as the case may be. Any separate trustee or separate trustees or
co-trustee may, at any time by an instrument in writing, constitute the
Indenture Trustee its attorney-in-fact and agent with full power and authority
to do all acts and things and to exercise all discretion on its behalf and in
its name. In any case any such separate trustee or co-trustee shall die, become
incapable of acting, resign or be removed, the title to the Trust Estate and all
assets, property, rights, power duties and obligations and duties of such
separate trustee or co-trustee shall, so far as permitted by law, vest in and be
exercised by the Indenture Trustee, without the appointment of a successor to
such separate trustee or co-trustee unless and until a successor is appointed.

55

--------------------------------------------------------------------------------




                    (c)           All provisions of this Indenture which are for
the benefit of the Indenture Trustee shall extend to and apply to each separate
trustee or co-trustee appointed pursuant to the foregoing provisions of this
Section 7.11.

                    (d)           Every additional trustee and separate trustee
hereunder shall, to the extent permitted by law, be appointed and act and the
Indenture Trustee shall act, subject to the following provisions and conditions:
(i) all powers, duties and obligations and rights conferred upon the Indenture
Trustee in respect of the receipt, custody, investment and payment of monies
shall be exercised solely by the Indenture Trustee; (ii) all other rights,
powers, duties and obligations conferred or imposed upon the Indenture Trustee
shall be conferred or imposed and exercised or performed by the Indenture
Trustee and such additional trustee or trustees and separate trustee or trustees
jointly except to the extent that under any law of any jurisdiction in which any
particular act or acts are to be performed, the Indenture Trustee shall be
incompetent or unqualified to perform such act or acts, in which event such
rights, powers, duties and obligations (including the holding of title to the
Timeshare Properties in any such jurisdiction) shall be exercised and performed
by such additional trustee or trustees or separate trustee or trustees; (iii) no
power hereby given to, or exercisable by, any such additional trustee or
separate trustee shall be exercised hereunder by such trustee except jointly
with, or with the consent of, the Indenture Trustee; and (iv) no trustee
hereunder shall be personally liable by reason of any act or omission of any
other trustee hereunder.

                    If at any time, the Indenture Trustee shall deem it no
longer necessary or prudent in order to conform to such law, the Indenture
Trustee shall execute and deliver all instruments and agreements necessary or
proper to remove any additional trustee or separate trustee.

                    (e)           Any request, approval or consent in writing by
the Indenture Trustee to any additional trustee or separate trustee shall be
sufficient warrant to such additional trustee or separate trustee, as the case
may be, to take such action as may be so requested, approved or consented to.

                    (f)           Notwithstanding any other provision of this
Section 7.11, the powers of any additional trustee or separate trustee shall not
exceed those of the Indenture Trustee hereunder.

          SECTION 7.12.      Paying Agent and Note Registrar Rights.

                    So long as the Indenture Trustee is the Paying Agent and
Note Registrar, the Paying Agent and Note Registrar shall be entitled to the
rights, benefits and immunities of the Indenture Trustee as set forth in this
Article VII to the same extent and as fully as though named in place of the
Indenture Trustee herein. The Paying Agent shall be compensated out of the
Indenture Trustee Fee.

          SECTION 7.13.      Authorization.

                    (a)           The Issuer has authorized and directed the
Indenture Trustee to enter into the Lockbox Agreement. Pursuant to the Lockbox
Agreement, the Indenture Trustee agrees to cause to be established and
maintained an account (the “Lockbox Account”) for the benefit of the
Noteholders. The Lockbox Account is titled as follows “U.S. Bank National
Association, as

56

--------------------------------------------------------------------------------




Indenture Trustee of BXG Timeshare Trust I–Blocked Account”, Timeshare
Loan-Backed Notes, Series I”. The Indenture Trustee has been authorized and
directed to act as titleholder of the Lockbox Account in accordance with the
terms of the Lockbox Agreement for the benefit of the Noteholders with interests
in the funds on deposit in such accounts. In addition, the Indenture Trustee has
been authorized to enter into, execute, deliver and perform under, each of the
applicable Transaction Documents executed on the Closing Date and is hereby
authorized to enter into, execute, deliver and perform under, each of the
applicable Transaction Documents executed on the Amendment Date. The Lockbox
Bank will be required to transfer and will be permitted to withdraw funds from
the Lockbox Account in accordance with the Lockbox Agreement.

                    (b)           The Indenture Trustee is authorized and
directed to act as titleholder of the Credit Card Account for the benefit of the
Noteholders with interests in the funds on deposit in such account.

          SECTION 7.14.      Maintenance of Office or Agency.

                    The Indenture Trustee will maintain in the Borough of
Manhattan, the City of New York, an office or agency where Notes may be
surrendered for registration of transfer or exchange, and where notices and
demands to or upon the Indenture Trustee in respect of the Notes and this
Indenture may be served. The Indenture Trustee will give prompt written notice
to the Issuer, the Servicer and the Noteholders of the location, and of any
change in the location, of any such office or agency or shall fail to furnish
the Issuer or the Servicer with the address thereof, such surrenders, notices
and demands may be made or served at the Corporate Trust Office, and the Issuer
hereby appoints the Indenture Trustee as its agent to receive all such
surrenders, notices and demands.

ARTICLE VIII.

COVENANTS OF THE ISSUER

          SECTION 8.1.      Payment of Principal, Interest and Other Amounts.

                    The Issuer will cause the due and punctual payment of the
principal of, and interest on, the Notes in accordance with the terms of the
Notes and this Indenture.

          SECTION 8.2.      Eligible Timeshare Loan.

                    On each Transfer Date, each Subsequent Timeshare Loan or
Qualified Substitute Timeshare Loan, as the case may be, shall be an Eligible
Timeshare Loan.

          SECTION 8.3.      Money for Payments to Noteholders to Be Held in
Trust.

                    (a)           All payments of amounts due and payable with
respect to any Notes that are to be made from amounts withdrawn from the Trust
Accounts pursuant to Sections 3.4 or 6.6 hereof shall be made on behalf of the
Issuer by the Indenture Trustee, and no amounts so withdrawn from the Collection
Account for payments of Notes shall be paid over to the Issuer

57

--------------------------------------------------------------------------------




under any circumstances, except as provided in this Section 8.3, in Section 3.4
or Section 6.6 hereof, as the case may be.

                    (b)           In making payments hereunder, the Indenture
Trustee will hold all sums held by it for the payment of amounts due with
respect to the Notes in trust for the benefit of the Persons entitled thereto
until such sums shall be paid to such Persons or otherwise disposed of as herein
provided and pay such sums to such Persons as herein provided.

                    (c)           Except as required by applicable law, any
money held by the Indenture Trustee or the Paying Agent in trust for the payment
of any amount due with respect to any Note shall not bear interest and if
remaining unclaimed for two years after such amount has become due and payable
to the Noteholder shall be discharged from such trust and, subject to applicable
escheat laws, and so long as no Event of Default has occurred and is continuing,
paid to the Issuer upon request; otherwise, such amounts shall be redeposited in
the Collection Account as Available Funds, and such Noteholder shall thereafter,
as an unsecured general creditor, look only to the Issuer for payment thereof
(but only to the extent of the amounts so paid to the Issuer), and all liability
of the Indenture Trustee or the Paying Agent with respect to such trust money
shall thereupon cease; provided, however, that the Indenture Trustee or the
Paying Agent, before being required to make any such repayment, shall cause to
be published once, at the expense and direction of the Issuer, in a newspaper
published in the English language, customarily published on each Business Day
and of general circulation in the City of New York, notice that such money
remains unclaimed and that, after a date specified therein, which shall not be
less than 30 days from the date of such publication, any unclaimed balance of
such money then remaining will be repaid to the Issuer. The Indenture Trustee or
the Paying Agent shall also adopt and employ, at the expense and direction of
the Issuer, any other reasonable means of notification of such repayment
(including, but not limited to, mailing notice of such repayment to Noteholders
whose Notes have been called but have not been surrendered for redemption or
whose right to or interest in moneys due and payable but not claimed is
determinable) from the records of the Indenture Trustee or of any Paying Agent,
at the last address of record for each such Noteholder.

                    (d)           The Issuer will cause each Paying Agent to
execute and deliver to the Indenture Trustee an instrument in which such Paying
Agent shall agree with the Indenture Trustee (and if the Indenture Trustee is
the Paying Agent, it hereby so agrees), subject to the provisions of this
Section 8.3, that such Paying Agent will:

 

 

 

 

 

          (i)           give the Indenture Trustee notice of any occurrence that
is, or with notice or with the lapse of time or both would become, an Event of
Default by the Issuer of which it has actual knowledge in the making of any
payment required to be made with respect to the Notes;

 

 

 

 

 

          (ii)           at any time during the continuance of any such
occurrence described in clause (i) above, upon the written request of the
Indenture Trustee, pay to the Indenture Trustee all sums so held in trust by
such Paying Agent;

 

 

 

 

 

          (iii)           immediately resign as a Paying Agent and forthwith pay
to the Indenture Trustee all sums held by it in trust for the payment of Notes
if at any time

58

--------------------------------------------------------------------------------




 

 

 

 

 

it ceases to meet the standards required to be met by a Paying Agent at the time
of its appointment; and

 

 

 

 

 

          (iv)           comply with all requirements of the Code or any
applicable state law with respect to the withholding from any payments made by
it on any Notes of any applicable withholding taxes imposed thereon and with
respect to any applicable reporting requirements in connection therewith.

          The Issuer may at any time, for the purpose of obtaining the
satisfaction and discharge of this Indenture or for any other purpose, by Issuer
Order direct any Paying Agent to pay to the Indenture Trustee all sums held in
trust by such Paying Agent, such sums to be held by the Indenture Trustee upon
the same trusts as those upon which the sums were held by such Paying Agent; and
upon such payment by any Paying Agent to the Indenture Trustee, such Paying
Agent shall be released from all further liability with respect to such monies.

          SECTION 8.4.      Existence; Merger; Consolidation, etc.

                    (a)           The Issuer will keep in full effect its
existence, rights and franchises as a statutory trust under the laws of the
State of Delaware, and will obtain and preserve its qualification to do business
as a foreign business trust in each jurisdiction in which such qualification is
or shall be necessary to protect the validity and enforceability of this
Indenture, the Notes or any of the Timeshare Loans.

                    (b)           The Issuer shall at all times observe and
comply in all material respects with (i) all laws applicable to it, (ii) all
requirements of law in the declaration and payment of distributions, and (iii)
all requisite and appropriate formalities in the management of its business and
affairs and the conduct of the transactions contemplated hereby.

                    (c)           The Issuer shall not (i) consolidate or merge
with or into any other Person or convey or transfer its properties and assets
substantially as an entirety to any other Person or (ii) commingle its assets
with those of any other Person.

                    (d)           The Issuer shall not become an “investment
company” or under the “control” of an “investment company” as such terms are
defined in the Investment Company Act of 1940, as amended (or any successor or
amendatory statute), and the rules and regulations thereunder (taking into
account not only the general definition of the term “investment company” but
also any available exceptions to such general definition); provided, however,
that the Issuer shall be in compliance with this Section 8.4 if it shall have
obtained an order exempting it from regulation as an “investment company” so
long as it is in compliance with the conditions imposed in such order.

          SECTION 8.5.      Protection of Trust Estate; Further Assurances.

                    (a)           The Issuer will from time to time execute and
deliver all such supplements and amendments hereto and all such financing
statements, continuation statements, instruments of further assurance, and other
instruments, and will take such other action as may be necessary or advisable
to:

59

--------------------------------------------------------------------------------




 

 

 

 

 

          (i)             Grant more effectively the assets comprising all or
any portion of the Trust Estate;

 

 

 

 

 

          (ii)           maintain or preserve the Lien of this Indenture or
carry out more effectively the purposes hereof;

 

 

 

 

 

          (iii)           publish notice of, or protect the validity of, any
Grant made or to be made by this Indenture and perfect the security interest
contemplated hereby in favor of the Indenture Trustee in each of the Timeshare
Loans and all other property included in the Trust Estate; provided, that the
Issuer shall not be required to cause the recordation of the Indenture Trustee’s
name as Lien holder on the related title documents for the Timeshare Properties
so long as no Event of Default has occurred and is continuing;

 

 

 

 

 

          (iv)           enforce or cause the Servicer to enforce any of the
Timeshare Loans in accordance with the Servicing Standard, provided, however,
the Issuer will not cause the Servicer to obtain on behalf of the Indenture
Trustee or the Noteholders, any Timeshare Property or to take any actions with
respect to any property the result of which would adversely affect the interests
of the Indenture Trustee or the Noteholders (including, but not limited to,
actions which would cause the Indenture Trustee or the related Noteholders to be
considered a holder of title, mortgagee-in-possession, or otherwise, or an
“owner” or “operator” of Property not in compliance with applicable
environmental statutes); and

 

 

 

 

 

          (v)           preserve and defend title to the Timeshare Loans
(including the right to receive all payments due or to become due thereunder),
the interests in the Timeshare Properties, or other property included in the
Trust Estate and preserve and defend the rights of the Indenture Trustee in the
Trust Estate (including the right to receive all payments due or to become due
thereunder) against the claims of all Persons and parties other than as
permitted hereunder.

                    (b)           The Issuer will not take any action and will
use its commercially reasonable efforts not to permit any action to be taken by
others that would release any Person from any of such Person’s material
covenants or obligations under any instrument or agreement included in the Trust
Estate or that would result in the amendment, hypothecation, subordination,
termination or discharge of, or impair the validity or effectiveness of, any
such instrument or agreement, except as expressly provided in this Indenture or
the Custodial Agreement or such other instrument or agreement.

                    (c)           The Issuer may contract with or otherwise
obtain the assistance of other Persons to assist it in performing its duties
under this Indenture, and any performance of such duties by a Person identified
to the Indenture Trustee in an Officer’s Certificate of the Issuer shall be
deemed to be action taken by the Issuer, provided, however, that no appointment
of such Person shall relieve the Issuer of its duties and obligations hereunder.
Initially, the Issuer has contracted with the Servicer, the Indenture Trustee
and the Custodian pursuant to this Indenture to assist the Issuer in performing
its duties under this Indenture and the other Transaction Documents.

60

--------------------------------------------------------------------------------




                    (d)           The Issuer will punctually perform and observe
all of its obligations and agreements contained in this Indenture, the
Transaction Documents and in the instruments and agreements included in the
Trust Estate.

                    (e)           Without derogating from the absolute nature of
the assignment granted to the Indenture Trustee under this Indenture or the
rights of the Indenture Trustee hereunder, the Issuer agrees (i) that it will
not, without the prior written consent of the Indenture Trustee and the
Noteholders representing a majority of the Outstanding Note Balance of each
Class of Notes, amend, modify, waive, supplement, terminate or surrender, or
agree to any amendment, modification, supplement, termination, waiver or
surrender of, the terms of any Timeshare Loan (except to the extent otherwise
provided in this Indenture or in the Timeshare Loan Documents) or the
Transaction Documents, or waive timely performance or observance by the
Servicer, the Indenture Trustee, the Custodian, the Paying Agent or the
Depositor under this Indenture; and (ii) that any such amendment shall not (A)
reduce in any manner the amount of, or accelerate or delay the timing of,
distributions that are required to be made for the benefit of the Noteholders or
(B) reduce the aforesaid percentage of the Notes that is required to consent to
any such amendment, without the consent of the Noteholders of all the
Outstanding Notes. If any such amendment, modification, supplement or waiver
shall be so consented to by the Indenture Trustee and the Noteholders, the
Issuer agrees, promptly following a request by the Indenture Trustee, to execute
and deliver, at its own expense, such agreements, instruments, consents and
other documents as the Indenture Trustee may deem necessary or appropriate in
the circumstances.

                    The Issuer, upon the Issuer’s failure to do so, hereby
irrevocably designates the Indenture Trustee and the Servicer, severally, its
agents and attorneys-in-fact to execute any financing statement or continuation
statement or Assignment of Mortgage required pursuant to this Section 8.5;
provided, however, that such designation shall not be deemed to create a duty in
the Indenture Trustee to monitor the compliance of the Issuer with the foregoing
covenants, and provided, further, that the duty of the Indenture Trustee or the
Servicer to execute any instrument required pursuant to this Section 8.5 shall
arise only if a Responsible Officer of the Indenture Trustee or the Servicer, as
applicable, has Knowledge of any failure of the Issuer to comply with the
provisions of this Section 8.5.

          SECTION 8.6.      Additional Covenants.

                    (a)           The Issuer will not:

 

 

 

 

 

          (i)            sell, transfer, exchange or otherwise dispose of any
portion of the Trust Estate except as expressly permitted by this Indenture;

 

 

 

 

 

          (ii)           claim any credit on, or make any deduction from, the
principal of, or interest on, any of the Notes (other than amounts properly
withheld from such payments under the Code or any applicable state law) or
assert any claim against any present or former Noteholder by reason of the
payment of any taxes levied or assessed upon any portion of the Trust Estate;

61

--------------------------------------------------------------------------------




 

 

 

 

 

          (iii)           engage in any business or activity other than as
permitted by this Indenture, the Trust Agreement and the other Transaction
Documents and any activities incidental thereto, or amend the Trust Agreement as
in effect on the Closing Date other than in accordance with Article XI thereof;

 

 

 

 

 

          (iv)           issue debt of obligations under any indenture other
than this Indenture;

 

 

 

 

 

          (v)           incur or assume, directly or indirectly, any
indebtedness, except for such indebtedness as may be incurred by the Issuer
pursuant to this Indenture, or guaranty any indebtedness or other obligations of
any Person (other than the Timeshare Loans), or own, purchase, repurchase or
acquire (or agree contingently to do so) any stock, obligations, assets or
securities of, or any other interest in, or make any capital contribution to,
any other Person (other than the Timeshare Loans);

 

 

 

 

 

          (vi)           dissolve or liquidate in whole or in part or merge or
consolidate with any other Person;

 

 

 

 

 

          (vii)           (A) permit the validity or effectiveness of this
Indenture or any Grant hereby to be impaired, or permit the Lien of this
Indenture to be amended, hypothecated, subordinated, terminated or discharged,
or permit any Person to be released from any covenants or obligations under this
Indenture, except as may be expressly permitted hereby, (B) permit any lien,
charge, security interest, mortgage or other encumbrance to be created on or to
extend to or otherwise arise upon or burden the Trust Estate or any part thereof
or any interest therein or the proceeds thereof (other than tax liens,
mechanics; liens and other liens that arise by operation of law, in each case on
any of the Resort Interests and arising solely as a result of an act or omission
of the related Obligor) other than the Lien of this Indenture or (C) except as
otherwise contemplated in this Indenture, permit the Lien of this Indenture
(other than with respect to any Permitted Liens or such tax, mechanic’s or other
lien) not to constitute a valid first priority security interest in the Trust
Estate;

 

 

 

 

 

          (viii)           take any other action or fail to take any actions
which may cause the Issuer to be taxable as an association pursuant to Section
7701 of the Code and the corresponding regulations, (b) a publicly traded
partnership taxable as a corporation pursuant to Section 7704 of the Code and
the corresponding regulations or (c) a taxable mortgage pool pursuant to Section
7701(i) of the Code and the corresponding regulations; or

 

 

 

 

 

          (ix)           change the location of its principal place of business
without the prior notice to the Indenture Trustee, the Agent and the
Noteholders.

                    (b)           Notice of Events of Default. Immediately upon
the Issuer having Knowledge of the existence of any condition or event which
constitutes a Default or an Event of Default or a Servicer Event of Default, the
Issuer shall deliver to the Indenture Trustee and the Agent a written notice
describing its nature and period of existence and what action the Issuer is
taking or proposes to take with respect thereto.

62

--------------------------------------------------------------------------------




                    (c)           Report on Proceedings. Promptly upon the
Issuer’s becoming aware of (i) any proposed or pending investigation of it by
any governmental authority or agency; or (ii) any pending or proposed court or
administrative proceeding which involves or is reasonably likely to involve the
possibility of materially and adversely affecting the properties, business,
prospects, profits or condition (financial or otherwise) of the Issuer, the
Issuer shall deliver to the Indenture Trustee and the Agent a written notice
specifying the nature of such investigation or proceeding and what action the
Issuer is taking or proposes to take with respect thereto and evaluating its
merits.

          SECTION 8.7. Taxes.

                    The Issuer shall pay all taxes when due and payable or
levied against its assets, properties or income, including any property that is
part of the Trust Estate, except to the extent the Issuer is contesting the same
in good faith and has set aside adequate reserves in accordance with GAAP for
the payment thereof.

          SECTION 8.8. Restricted Payments.

                    The Issuer shall not, directly or indirectly, (i) pay any
dividend or make any distribution (by reduction of capital or otherwise),
whether in cash, property, securities or a combination thereof, to the Owner
Trustee or any owner of a beneficial interest in the Issuer or otherwise with
respect to any ownership or equity interest to security in or of the Issuer, the
Club Originator, the Depositor or to the Servicer, (ii) redeem, purchase, retire
or otherwise acquire for value any such ownership or equity interest or security
or (iii) set aside or otherwise segregate any amounts for any such purpose;
provided, however, that the Issuer may make, or cause to be made, payments and
distributions to or on behalf of the Servicer, the Club Originator, the
Depositor, the Indenture Trustee, the Owner Trustee, the Noteholders and the
Certificateholders as contemplated by, and to the extent funds are available for
such purpose under, this Indenture, the Sale Agreement, the Trust Agreement or
the other Transaction Documents. The Issuer will not, directly or indirectly,
make or cause to be made payments to or distributions from the Collection
Account except in accordance with this Indenture and the other Transaction
Documents.

          SECTION 8.9. Treatment of Notes as Debt for Tax Purposes.

                    The Issuer shall treat the Notes as indebtedness for all
federal, state and local income and franchise tax purposes.

          SECTION 8.10. Further Instruments and Acts.

                    Upon request of the Indenture Trustee, the Issuer will
execute and deliver such further instruments and do such further acts as may be
reasonably necessary or proper to carry out more effectively the purpose of this
Indenture.

ARTICLE IX.

SUPPLEMENTAL INDENTURES

63

--------------------------------------------------------------------------------




          SECTION 9.1. Supplemental Indentures.

                    (a)           The Issuer and the Indenture Trustee, when
authorized by an Issuer Order, at any time and from time to time, may enter into
one or more indentures supplemental hereto, in form satisfactory to the
Indenture Trustee, for any of the following purposes:

 

 

 

 

 

       (i)            without the consent of any Noteholder; (x) to correct or
amplify the description of any property at any time subject to the Lien of this
Indenture, or to better assure, convey and confirm unto the Indenture Trustee
any property subject or required to be subjected to the Lien of this Indenture;
provided, such action pursuant to this clause (i) shall not adversely affect the
interests of the Noteholders in any respect; or

 

 

 

 

 

(1)

to evidence and provide for the acceptance of appointment hereunder by a
successor Indenture Trustee with respect to the Notes and to add to or change
any of the provisions of this Indenture as shall be necessary to provide for or
facilitate the administration of the trusts hereunder by more than one Indenture
Trustee, pursuant to the requirements of Section 7.9 hereof; or

 

 

 

 

 

 

(2)

to cure any ambiguity, to correct or supplement any provision herein which may
be defective or inconsistent with any other provision herein, or to make any
other provisions with respect to matters or questions arising under this
Indenture; provided that such action pursuant to this clause (2) shall not
adversely affect the interests of any of the Noteholders of Notes.

                    (b)           The Indenture Trustee shall promptly deliver,
at least five Business Days prior to the effectiveness thereof, to each
Noteholder and the Agent, a copy of any supplemental indenture entered into
pursuant to this Section 9.1.

          SECTION 9.2. Supplemental Indentures with Consent of Noteholders.

                    (a)           With the consent of Noteholders representing a
majority of the Outstanding Note Balance of each Class of Notes then Outstanding
and by Act of said Noteholders delivered to the Issuer and the Indenture
Trustee, the Issuer and the Indenture Trustee may, pursuant to an Issuer Order,
enter into an indenture or indentures supplemental hereto for the purpose of
adding any provisions to or changing in any manner or eliminating any of the
provisions of this Indenture or of modifying in any manner the rights of the
Noteholders under this Indenture; provided, that no supplemental indenture
(including any supplemental indenture to be entered into pursuant to Section 9.1
hereof) shall, without the consent of the Noteholder of each Outstanding Note
affected thereby,

 

 

 

       (i)           change the Stated Maturity or Payment Date of any Note or
the amount of principal payments or interest payments or any other amount due or
to become due on any Payment Date with respect to any Note, or change the
priority of payment thereof as set forth herein, or reduce the principal amount
thereof or the Note Rate thereon, or change the place of payment where, or the
coin or currency in

64

--------------------------------------------------------------------------------




 

 

 

which, any Note or the interest thereon is payable, or impair the right to
institute suit for the enforcement of any such payment on or after the Stated
Maturity;

 

 

 

       (ii)           reduce the percentage of the Outstanding Note Balance, the
consent of the Noteholders of which is required for any supplemental indenture,
for any waiver of compliance with provisions of this Indenture or Events of
Default and their consequences;

 

 

 

       (iii)           modify any of the provisions of this Section 9.2 or
Section 6.13 hereof except to increase any percentage of Noteholders required
for any modification or waiver or to provide that certain other provisions of
this Indenture cannot be modified or waived without the consent of the
Noteholder of each Outstanding Note affected thereby;

 

 

 

       (iv)          modify or alter the provisions of the proviso to the
definition of the term “Outstanding”;

 

 

 

       (v)           permit the creation of any lien ranking prior to or on a
parity with the Lien of this Indenture with respect to any part of the Trust
Estate or terminate the Lien of this Indenture on any property at any time
subject hereto or deprive any Noteholder of the security afforded by the Lien of
this Indenture; or

 

 

 

       (vi)           modify or change Section 2.4 or Article XV hereof;

provided, no such supplemental indenture may modify or change any terms
whatsoever of this Indenture that could be construed as increasing the Issuer’s
or the Servicer’s discretion hereunder.

                    (b)           The Indenture Trustee shall promptly deliver,
at least five Business Days prior to the effectiveness thereof to each
Noteholder and the Agent, a copy of any supplemental indenture entered into
pursuant to Section 9.2(a) hereof.

          SECTION 9.3.     Execution of Supplemental Indentures.

                    In executing, or accepting the additional trusts created by,
any supplemental indenture (a) pursuant to Section 9.1 hereof or (b) pursuant to
Section 9.2 hereof without the consent of each Noteholder of the Notes to the
execution of the same, or the modifications thereby of the trusts created by
this Indenture, the Indenture Trustee shall be entitled to receive, and (subject
to Section 7.1 hereof) shall be, fully protected in relying upon, an Opinion of
Counsel stating that the execution of such supplemental indenture is authorized
or permitted by this Indenture. The Indenture Trustee may, but shall not be
obligated to, enter into any supplemental indenture which affects the Indenture
Trustee’s own rights, duties, obligations, or immunities under this Indenture or
otherwise.

          SECTION 9.4.     Effect of Supplemental Indentures.

                    Upon the execution of any supplemental indenture under this
Article IX, this Indenture shall be modified in accordance therewith, and such
supplemental indenture shall form

65

--------------------------------------------------------------------------------




a part of this Indenture for all purposes; and every Noteholder of Notes
theretofore or thereafter authenticated and delivered hereunder shall be bound
thereby.

          SECTION 9.5.     Reference in Notes to Supplemental Indentures.

                    Notes authenticated and delivered after the execution of any
supplemental indenture pursuant to this Article may, and shall if required by
the Indenture Trustee, bear a notation in form approved by the Indenture Trustee
as to any matter provided for in such supplemental indenture. New Notes so
modified as to conform, in the opinion of the Indenture Trustee and the Issuer,
to any such supplemental indenture may be prepared and executed by the Issuer
and authenticated and delivered by the Indenture Trustee in exchange for
Outstanding Notes.

ARTICLE X.

BORROWINGS

          SECTION 10.1.     Optional Borrowings. (a) On any Business Day prior
to the Facility Termination Date (each a “Funding Date”), and subject to
satisfaction of the following conditions, additional amounts may be borrowed or
reborrowed by the Issuer under the Notes (a “Borrowing”) and from the Committed
Purchasers under the Note Funding Agreement:

 

 

 

          (i)           the Custodian shall have delivered to the Indenture
Trustee and the Agent the Custodian’s Certification pursuant to the Custodial
Agreement with respect to the Timeshare Loan Documents related to the Timeshare
Loans being purchased by the Depositor and the Issuer on such Funding Date;

 

 

 

          (ii)           no Event of Default has occurred and is continuing and
no such event would result from the conveyance of such Timeshare Loans under the
Purchase Agreement and the Sale Agreement or hereunder;

 

 

 

          (iii)          after giving effect to the purchase and transfer of
Timeshare Loans by the Depositor and the Issuer on such Funding Date, the
Outstanding Note Balance shall not exceed the Maximum Facility Balance and there
shall not be a Borrowing Base Deficiency;

 

 

 

          (iv)           after giving effect to the purchase and transfer of
Timeshare Loans by the Depositor and the Issuer on such Funding Date, each Hedge
Agreement with Qualified Hedge Counterparties shall be in full force and effect;

 

 

 

          (v)           no Authorized Officer of the Indenture Trustee has
actual knowledge or has received notice on or prior to such Funding Date that
any conditions to such transfer have not been fulfilled and the Indenture
Trustee shall have received such other documents, opinions, certificates and
instruments as the Indenture Trustee may request;

 

 

 

          (vi)          the Servicer shall deliver to the Agent and the
Indenture Trustee, a Borrowing Notice; and

66

--------------------------------------------------------------------------------




 

 

 

          (vii)           each of the conditions set forth in the Note Funding
Agreement shall have been satisfied.

                    (b)           Funding Dates shall not occur more frequently
than once every calendar month unless otherwise approved by the Agent. Notice of
any Borrowing shall be given by the Issuer to the Agent as provided for in the
Note Funding Agreement.

ARTICLE XI.

SATISFACTION AND DISCHARGE

          SECTION 11.1.     Satisfaction and Discharge of Indenture.

                    (a)           This Indenture shall cease to be of further
effect (except as to any surviving rights of registration of transfer or
exchange of Notes herein expressly provided for), and the Indenture Trustee, on
demand of, and at the expense of, the Issuer, shall execute proper instruments
acknowledging satisfaction and discharge of this Indenture, when:

                          (i)        either:

 

 

 

 

 

 

(1)

all Notes theretofore authenticated and delivered (other than (A) Notes which
have been destroyed, lost or stolen and which have been replaced or paid as
provided in Section 2.5 hereof and (B) Notes for whose payment money has
theretofore been deposited in trust or segregated and held in trust by the
Issuer and thereafter repaid to the Issuer or discharged from such trust, as
provided in Section 8.3(c) hereof) have been delivered to the Indenture Trustee
for cancellation; or

 

 

 

 

 

 

(2)

the final installments of principal on all such Notes not theretofore delivered
to the Indenture Trustee for cancellation (x) have become due and payable, or
(y) will become due and payable at their Stated Maturity, as applicable within
one year, and the Issuer has irrevocably deposited or caused to be deposited
with the Indenture Trustee in trust an amount sufficient to pay and discharge
the entire indebtedness on such Notes not theretofore delivered to the Indenture
Trustee for cancellation, for principal and interest to the date of such deposit
(in the case of Notes which have become due and payable) or to the Stated
Maturity thereof;

 

 

 

 

 

      (ii)            the Issuer and the Servicer have paid or caused to be paid
(out of Available Funds or amounts received pursuant to Article XIV hereof) all
other sums payable hereunder by the Issuer and the Servicer for the benefit of
the Noteholders and the Indenture Trustee; and

 

 

 

 

 

      (iii)          the Issuer has delivered to the Indenture Trustee an
Officer’s Certificate and an Opinion of Counsel, each stating that all
conditions precedent

67

--------------------------------------------------------------------------------




 

 

 

herein provided for relating to the satisfaction and discharge of this Indenture
have been complied with.

At such time, the Indenture Trustee shall deliver to the Issuer all cash,
securities and other property held by it as part of the Trust Estate other than
funds deposited with the Indenture Trustee pursuant to Section 11.1(a)(i)
hereof, for the payment and discharge of the Notes.

                    (b)           Notwithstanding the satisfaction and discharge
of this Indenture, the obligations of the Issuer to the Indenture Trustee under
Section 7.6 hereof and, if money shall have been deposited with the Indenture
Trustee pursuant to Section 11.1(a)(i) hereof, the obligations of the Indenture
Trustee under Sections 11.2 and 8.3(c) hereof shall survive.

          SECTION 11.2.     Application of Trust Money; Repayment of Money Held
by Paying Agent.

                    Subject to the provisions of Section 8.3(c) hereof, all
money deposited with the Indenture Trustee pursuant to Sections 11.1 and 8.3
hereof shall be held in trust and applied by the Indenture Trustee in accordance
with the provisions of the Notes, this Indenture and the Trust Agreement, to the
payment, either directly or through a Paying Agent, as the Indenture Trustee may
determine, to the Persons entitled thereto, of the principal and interest for
whose payment such money has been deposited with the Indenture Trustee.

                    In connection with the satisfaction and discharge of this
Indenture, all moneys then held by any Paying Agent other than the Indenture
Trustee under the provisions of this Indenture with respect to the Notes shall,
upon demand of the Issuer, be paid to the Indenture Trustee to be held and
applied according to Section 3.4 hereof and thereupon such Paying Agent shall be
released from all further liability with respect to such moneys.

          SECTION 11.3.     Trust Termination Date.

                    Upon the full application of (a) moneys deposited pursuant
to this Article XI or (b) proceeds of the Timeshare Loans pursuant to Sections
3.4 or 6.6 hereof, the Trust Estate created by this Indenture shall be deemed to
have terminated and all Liens granted hereunder shall be released.

ARTICLE XII.

REPRESENTATIONS AND WARRANTIES AND COVENANTS

          SECTION 12.1.     Representations and Warranties of the Issuer.

                    The Issuer represents and warrants to the Indenture Trustee,
the Servicer, the Backup Servicer and the Noteholders as of the Amendment Date
and each Funding Date, as follows:

                    (a)           Organization and Good Standing. The Issuer has
been duly formed and is validly existing and in good standing under the laws of
the State of Delaware, with power and authority to own its properties and to
conduct its business as presently conducted and has the

68

--------------------------------------------------------------------------------




power and authority to own and convey all of its properties and to execute and
deliver this Indenture and the Transaction Documents and to perform the
transactions contemplated hereby and thereby;

                    (b)           Binding Obligation. This Indenture and the
Transaction Documents to which it is a party have each been duly executed and
delivered on behalf of the Issuer and this Indenture and each Transaction
Document to which it is a party constitutes a legal, valid and binding
obligation of the Issuer enforceable in accordance with its terms except as may
be limited by bankruptcy, insolvency, moratorium or other similar laws affecting
creditors’ rights and by general principles of equity;

                    (c)           No Consents Required. No consent of, or other
action by, and no notice to or filing with, any Governmental Authority or any
other party, is required for the due execution, delivery and performance by the
Issuer of this Indenture or any of the Transaction Documents or for the
perfection of or the exercise by the Indenture Trustee or the Noteholders of any
of their rights or remedies thereunder which have not been duly obtained;

                    (d)           No Violation. The consummation of the
transaction contemplated by this Indenture and the fulfillment of the terms
hereof shall not conflict with, result in any material breach of any of the
terms and provisions of, nor constitute (with or without notice or lapse of
time) a default under, the organizational documents of the Issuer, or any
indenture, agreement or other instrument to which the Issuer is a party or by
which it is bound; nor result in the creation or imposition of any Lien upon any
of its properties pursuant to the terms of any such indenture, agreement or
other instrument (other than this Indenture);

                    (e)           No Proceedings. There is no pending or, to the
Issuer’s Knowledge, threatened action, suit or proceeding, nor any injunction,
writ, restraining order or other order of any nature against or affecting the
Issuer, its officers or directors, or the property of the Issuer, in any court
or tribunal, or before any arbitrator of any kind or before or by any
Governmental Authority (i) asserting the invalidity of this Indenture or any of
the Transaction Documents, (ii) seeking to prevent the sale and assignment of
any Timeshare Loan or the consummation of any of the transactions contemplated
thereby, (iii) seeking any determination or ruling that might materially and
adversely affect (A) the performance by the Issuer of this Indenture or any of
the Transaction Documents or the interests of the Noteholders, (B) the validity
or enforceability of this Indenture or any of the Transaction Documents, (C) any
Timeshare Loan, or (D) the Intended Tax Characterization, or (iv) asserting a
claim for payment of money adverse to the Issuer or the conduct of its business
or which is inconsistent with the due consummation of the transactions
contemplated by this Indenture or any of the Transaction Documents;

                    (f)           Issuer Not Insolvent. The Issuer is solvent
and will not become insolvent after giving effect to the transactions
contemplated by this Indenture and each of the Transaction Documents;

                    (g)           Name. The legal name of the Issuer is as set
forth in the signature page of this Indenture and the Issuer does not have any
tradenames, fictitious names, assumed names or “doing business as” names.

69

--------------------------------------------------------------------------------




                    (h)          Eligible Timeshare Loans. Each Timeshare Loan
subject to the Lien of this Indenture is an Eligible Timeshare Loan.

          SECTION 12.2.     Representations and Warranties of the Servicer.

                    The Servicer hereby represents and warrants to the Indenture
Trustee, the Issuer, the Backup Servicer and the Noteholders, as of the
Amendment Date and each Funding Date, the following:

                    (a)          Organization and Authority. The Servicer:

 

 

 

          (i)          is a corporation duly organized, validly existing and in
good standing under the laws of the Commonwealth of Massachusetts;

 

 

 

          (ii)         has all requisite power and authority to own and operate
its properties and to conduct its business as currently conducted and as
proposed to be conducted as contemplated by the Transaction Documents to which
it is a party, to enter into the Transaction Documents to which it is a party
and to perform its obligations under the Transaction Documents to which it is a
party; and

 

 

 

          (iii)         has made all filings and holds all material franchises,
licenses, permits and registrations which are required under the laws of each
jurisdiction in which the properties owned (or held under lease) by it or the
nature of its activities makes such filings, franchises, licenses, permits or
registrations necessary, except where the failure to make such filing will not
have a material adverse effect on the Servicer, activities or its ability to
perform its obligations under the Transaction Documents.

                    (b)          Place of Business. The address of the principal
place of business and chief executive office of the Servicer is 4960 Conference
Way North, Suite 100, Boca Raton, Florida 33431 and there have been no other
such locations during the immediately preceding four months.

                    (c)          Compliance with Other Instruments, etc. The
Servicer is not in violation of any term of its certificate of incorporation and
by-laws. The execution, delivery and performance by the Servicer of the
Transaction Documents to which it is a party do not and will not (i) conflict
with or violate the organizational documents of the Servicer, (ii) conflict with
or result in a breach of any of the terms, conditions or provisions of, or
constitute a default under, or result in the creation of any Lien on any of the
properties or assets of the Servicer pursuant to the terms of any instrument or
agreement to which the Servicer is a party or by which it is bound where such
conflict would have a material adverse effect on the Servicer’s activities or
its ability to perform its obligations under the Transaction Documents or (iii)
require any consent of or other action by any trustee or any creditor of, any
lessor to or any investor in the Servicer.

                    (d)          Compliance with Law. The Servicer is in
material compliance with all statutes, laws and ordinances and all governmental
rules and regulations to which it is subject, the violation of which, either
individually or in the aggregate, could materially adversely affect its
business, earnings, properties or condition (financial or other). The internal
policies and

70

--------------------------------------------------------------------------------




procedures employed by the Servicer are in material compliance with all
applicable statutes, laws and ordinances and all governmental rules and
regulations. The execution, delivery and performance of the Transaction
Documents to which it is a party do not and will not cause the Servicer to be in
violation of any law or ordinance, or any order, rule or regulation, of any
federal, state, municipal or other governmental or public authority or agency
where such violation would, either individually or in the aggregate, materially
adversely affect its business, earnings, properties or condition (financial or
other).

                    (e)          Pending Litigation or Other Proceedings. Other
than as disclosed on Schedule 12.2(e) hereto, there is no pending or, to the
best of the Servicer’s Knowledge, threatened action, suit, proceeding or
investigation before any court, administrative agency, arbitrator or
governmental body against or affecting the Servicer which, if decided adversely,
would materially and adversely affect (i) the condition (financial or
otherwise), business or operations of the Servicer, (ii) the ability of the
Servicer to perform its obligations under, or the validity or enforceability of
this Indenture or any other documents or transactions contemplated under this
Indenture, (iii) any property or title of any Obligor to any Timeshare Property
or (iv) the Indenture Trustee’s ability to foreclose or otherwise enforce the
Liens of the Timeshare Loans.

                    (f)          Taxes. Other than as disclosed on Schedule
12.2(e), the Servicer has filed all tax returns (federal, state and local) which
are required to be filed and has paid all taxes related thereto, other than
those which are being contested in good faith or where the failure to file or
pay would not have a material adverse effect on the Servicer’s activities or its
ability to perform its obligations under the Transaction Documents.

                    (g)          Transactions in Ordinary Course. The
transactions contemplated by this Indenture are in the ordinary course of
business of the Servicer.

                    (h)          Securities Laws. The Servicer is not an
“investment company” or a company “controlled” by an “investment company” within
the meaning of the Investment Company Act of 1940, as amended.

                    (i)          Proceedings. The Servicer has taken all action
necessary to authorize the execution and delivery by it of the Transaction
Documents to which it is a party and the performance of all obligations to be
performed by it under the Transaction Documents.

                    (j)          Defaults. The Servicer is not in default under
any material agreement, contract, instrument or indenture to which it is a party
or by which it or its properties is or are bound, or with respect to any order
of any court, administrative agency, arbitrator or governmental body, which
default would have a material adverse effect on the transactions contemplated
hereunder; and to the Servicer’s Knowledge, no event has occurred which with
notice or lapse of time or both would constitute such a default with respect to
any such agreement, contract, instrument or indenture, or with respect to any
such order of any court, administrative agency, arbitrator or governmental body.

                    (k)          Insolvency. The Servicer is solvent. Prior to
the date hereof, the Servicer did not, and is not about to, engage in any
business or transaction for which any property

71

--------------------------------------------------------------------------------




remaining with the Servicer would constitute an unreasonably small amount of
capital. In addition, the Servicer has not incurred debts that would be beyond
the Servicer’s ability to pay as such debts matured.

                    (l)          No Consents. No prior consent, approval or
authorization of, registration, qualification, designation, declaration or
filing with, or notice to any federal, state or local governmental or public
authority or agency, is, was or will be required for the valid execution,
delivery and performance by the Servicer of the Transaction Documents to which
it is a party. The Servicer has obtained all consents, approvals or
authorizations of, made all declarations or filings with, or given all notices
to, all federal, state or local governmental or public authorities or agencies
which are necessary for the continued conduct by the Servicer of its respective
businesses as now conducted, other than such consents, approvals,
authorizations, declarations, filings and notices which, neither individually
nor in the aggregate, materially and adversely affect, or in the future will
materially and adversely affect, the business, earnings, prospects, properties
or condition (financial or other) of the Servicer.

                    (m)          Name. The legal name of the Servicer is as set
forth in the signature page of this Indenture and the Servicer does not have any
tradenames, fictitious names, assumed names or “doing business as” names other
than “Bluegreen Patten Corporation” in North Carolina and “Bluegreen Corporation
of Massachusetts” in Louisiana.

                    (n)          Information. No document, certificate or report
furnished by the Servicer, in writing, pursuant to this Indenture or in
connection with the transactions contemplated hereby, contains or will contain
when furnished any untrue statement of a material fact or fails or will fail to
state a material fact necessary in order to make the statements contained
therein, in light of the circumstances under which they were made, not
misleading. Other than as disclosed on Schedule 12.2(e) hereto, there are no
facts relating to the Servicer as of the Amendment Date which when taken as a
whole, materially adversely affect the financial condition or assets or business
of the Servicer, or which may impair the ability of the Servicer to perform its
obligations under this Indenture, which have not been disclosed herein or in the
certificates and other documents furnished by or on behalf of the Servicer
pursuant hereto or thereto specifically for use in connection with the
transactions contemplated hereby or thereby.

                    (o)          Ratings. Each of the Resorts specified in
Exhibit I hereto have, as of the Amendment Date, ratings at least equal to the
ratings specified therein.

                    (p)          ACH Form. The Servicer has delivered a form of
the ACH Form attached to the Sale Agreement to the Backup Servicer for its
review.

                    (q)          Credit Policy and Collection Policy. Each of
the Credit Policy and the Collection Policy attached hereto as Exhibit J and
Exhibit K, respectively, fairly represent the policies of the Servicer and, to
the best knowledge of the Servicer, each is materially consistent with the
customary standard of prudent servicers of loans secured by timeshare interests
(it being understood that the Servicer does not review credit bureau reports or
credit scores issued by Fair Isaacs & Company prior to loan origination).

72

--------------------------------------------------------------------------------




          SECTION 12.3.     Representations and Warranties of the Indenture
Trustee.

                    The Indenture Trustee hereby represents and warrants to the
Servicer, the Issuer, the Backup Servicer and the Noteholders as of the
Amendment Date and each Funding Date, the following:

                    (a)          The Indenture Trustee is a national banking
association duly organized, validly existing and in good standing under the laws
of the United States.

                    (b)          The execution and delivery of this Indenture
and the other Transaction Documents to which the Indenture Trustee is a party,
and the performance and compliance with the terms of this Indenture and the
other Transaction Documents to which the Indenture Trustee is a party by the
Indenture Trustee, will not violate the Indenture Trustee’s organizational
documents or constitute a default (or an event which, with notice or lapse of
time, or both, would constitute a default) under, or result in a breach of, any
material agreement or other material instrument to which it is a party or by
which it is bound.

                    (c)           Except to the extent that the laws of certain
jurisdictions in which any part of the Trust Estate may be located require that
a co-trustee or separate trustee be appointed to act with respect to such
property as contemplated herein, the Indenture Trustee has the full power and
authority to carry on its business as now being conducted and to enter into and
consummate all transactions contemplated by this Indenture and the other
Transaction Documents, has duly authorized the execution, delivery and
performance of this Indenture and the other Transaction Documents to which it is
a party, and has duly executed and delivered this Indenture and the other
Transaction Documents to which it is a party.

                    (d)          This Indenture, assuming due authorization,
execution and delivery by the other parties hereto, constitutes a valid and
binding obligation of the Indenture Trustee, enforceable against the Indenture
Trustee in accordance with the terms hereof, subject to (i) applicable
bankruptcy, insolvency, reorganization, moratorium and other laws affecting the
enforcement of creditors’ rights generally and the rights of creditors of banks
and (ii) general principles of equity, regardless of whether such enforcement is
considered in a proceeding in equity or at law.

                    (e)          The Indenture Trustee is not in violation of,
and its execution and delivery of this Indenture and the other Transaction
Documents to which it is a party and its performance and compliance with the
terms of this Indenture and the other Transaction Documents to which it is a
party will not constitute a violation of, any law, any order or decree of any
court or arbiter, or any order, regulation or demand of any federal, state or
local governmental or regulatory authority, which violation, in the Indenture
Trustee’s good faith and reasonable judgment, is likely to affect materially and
adversely the ability of the Indenture Trustee to perform its obligations under
any Transaction Document to which it is a party.

                    (f)          No litigation is pending or, to the best of the
Indenture Trustee’s knowledge, threatened against the Indenture Trustee that, if
determined adversely to the Indenture Trustee, would prohibit the Indenture
Trustee from entering into any Transaction Document to which it is a party or,
in the Indenture Trustee’s good faith and reasonable

73

--------------------------------------------------------------------------------




judgment, is likely to materially and adversely affect the ability of the
Indenture Trustee to perform its obligations under any Transaction Document to
which it is a party.

                    (g)          Any consent, approval, authorization or order
of any court or governmental agency or body required for the execution, delivery
and performance by the Indenture Trustee of or compliance by the Indenture
Trustee with the Transaction Documents to which it is a party or the
consummation of the transactions contemplated by the Transaction Documents has
been obtained and is effective.

          SECTION 12.4.     Multiple Roles.

                    The parties expressly acknowledge and consent to U.S. Bank
National Association, acting in the multiple roles of Indenture Trustee, the
Paying Agent, the successor Servicer (in the event the Backup Servicer shall not
serve as the successor Servicer) and the Custodian. U.S. Bank National
Association may, in such capacities, discharge its separate functions fully,
without hindrance or regard to conflict of interest principles, duty of loyalty
principles or other breach of fiduciary duties to the extent that any such
conflict or breach arises from the performance by U.S. Bank National Association
of express duties set forth in this Indenture in any of such capacities, all of
which defenses, claims or assertions are hereby expressly waived by the other
parties hereto, except in the case of negligence (other than errors in judgment)
and willful misconduct by U.S. Bank National Association.

          SECTION 12.5.     [Reserved].

          SECTION 12.6.     Covenants of the Club Trustee.

                    Until the date on which each Class of Notes has been paid in
full, the Club Trustee hereby covenants that:

                    (a)          No Conveyance. The Club Trustee agrees not to
convey any Resort Interest (as defined in the Club Trust Agreement) in the Club
relating to a Timeshare Loan unless the Indenture Trustee shall have issued an
instruction to the Club Trustee pursuant to Section 8.07(c) of the Club Trust
Agreement in connection with its exercise of its rights as an Interest Holder
Beneficiary (as defined in the Club Trust Agreement) under Section 7.02 of the
Club Trust Agreement.

                    (b)          Separate Corporate Existence. The Club Trustee
shall:

 

 

 

          (i)          Maintain its own deposit account or accounts, separate
from those of any Affiliate, with commercial banking institutions. The funds of
the Club Trustee will not be diverted to any other Person or for other than
trust or corporate uses of the Club Trustee, as applicable.

 

 

 

          (ii)         Ensure that, to the extent that it shares the same
officers or other employees as any of its stockholders, beneficiaries or
Affiliates, the salaries of and the expenses related to providing benefits to
such officers and other employees shall be fairly allocated among such entities,
and each

74

--------------------------------------------------------------------------------




 

 

 

such entity shall bear its fair share of the salary and benefit costs associated
with all such common officers and employees.

 

 

 

          (iii)         Ensure that, to the extent that the Club Trustee and the
Servicer (together with their respective stockholders or Affiliates) jointly do
business with vendors or service providers or share overhead expenses, the costs
incurred in so doing shall be allocated fairly among such entities, and each
such entity shall bear its fair share of such costs. To the extent that the Club
Trustee and the Servicer (together with their respective stockholders or
Affiliates) do business with vendors or service providers when the goods and
services provided are partially for the benefit of any other Person, the costs
incurred in so doing shall be fairly allocated to or among such entities for
whose benefit the goods and services are provided, and each such entity shall
bear its fair share of such costs. All material transactions between Club
Trustee and any of its Affiliates shall be only on an arms’ length basis.

 

 

 

          (iv)         To the extent that the Club Trustee and any of its
stockholders, beneficiaries or Affiliates have offices in the same location,
there shall be a fair and appropriate allocation of overhead costs among them,
and each such entity shall bear its fair share of such expenses.

 

 

 

          (v)          Conduct its affairs strictly in accordance with the Club
Trust Agreement or its amended and restated articles of incorporation, as
applicable, and observe all necessary, appropriate and customary corporate
formalities, including, but not limited to, holding all regular and special
stockholders’, trustees’ and directors’ meetings appropriate to authorize all
trust and corporate action, keeping separate and accurate minutes of its
meetings, passing all resolutions or consents necessary to authorize actions
taken or to be taken, and maintaining accurate and separate books, records and
accounts, including, but not limited to, payroll and intercompany transaction
accounts.

                    (c)          Merger or Consolidation. The Club Trustee shall
not consolidate with or merge into any other corporation or convey, transfer or
lease substantially all of its assets as an entirety to any Person unless the
corporation formed by such consolidation or into which the Club Trustee, as the
case may be, has merged or the Person which acquires by conveyance, transfer or
lease substantially all the assets of the Club Trustee, as the case may be, as
an entirety, can lawfully perform the obligations of the Club Trustee hereunder
and executes and delivers to the Indenture Trustee an agreement in form and
substance reasonably satisfactory to the Indenture Trustee which contains an
assumption by such successor entity of the due and punctual performance and
observance of each covenant and condition to be performed or observed by the
Club Trustee under this Indenture.

                    (d)          Corporate Matters. Notwithstanding any other
provision of this Section 12.6 and any provision of law, the Club Trustee shall
not do any of the following:

75

--------------------------------------------------------------------------------




 

 

 

          (i)          engage in any business or activity other than as set
forth herein or in or as contemplated by the Club Trust Agreement or its amended
and restated articles of incorporation, as applicable;

 

 

 

          (ii)         without the affirmative vote of a majority of the members
of the board of directors (or Persons performing similar functions) of the Club
Trustee (which must include the affirmative vote of at least one duly appointed
Independent Director (as defined in the Club Trust Agreement)), (A) dissolve or
liquidate, in whole or in part, or institute proceedings to be adjudicated
bankrupt or insolvent, (B) consent to the institution of bankruptcy or
insolvency proceedings against it, (C) file a petition seeking or consent to
reorganization or relief under any applicable federal or state law relating to
bankruptcy, (D) consent to the appointment of a receiver, liquidator, assignee,
trustee, sequestrator (or other similar official) of the corporation or a
substantial part of its property, (E) make a general assignment for the benefit
of creditors, (F) admit in writing its inability to pay its debts generally as
they become due, (G) terminate the Club Managing Entity as manager under the
Club Management Agreement or (H) take any corporate action in furtherance of the
actions set forth in clauses (A) through (G) above; provided, however, that no
director may be required by any shareholder or beneficiary of the Club Trustee
to consent to the institution of bankruptcy or insolvency proceedings against
the Club Trustee so long as it is solvent;

 

 

 

          (iii)        merge or consolidate with any other corporation, company
or entity or sell all or substantially all of its assets or acquire all or
substantially all of the assets or capital stock or other ownership interest of
any other corporation, company or entity; or

 

 

 

          (iv)         with respect to the Club Trustee, amend or otherwise
modify its amended and restated articles of incorporation or any definitions
contained therein in a manner adverse to the Indenture Trustee or any Noteholder
without the prior written consent of the Agent.

                    (e)          The Club Trustee shall not incur any
indebtedness other than (i) trade payables and operating expenses (including
taxes) incurred in the ordinary course of business or (ii) in connection with
servicing Resort Interests included in the Club’s trust estate in the ordinary
course of business consistent with past practices; provided, that in no event
shall the Club Trustee incur indebtedness for borrowed money.

          SECTION 12.7.     Representations and Warranties of the Backup
Servicer.

                    The Backup Servicer hereby represents and warrants to the
Indenture Trustee, the Issuer, the Servicer and the Noteholders, as of the
Amendment Date and each Funding Date, the following:

                    (a)          Corporate Representations.

76

--------------------------------------------------------------------------------




 

 

 

               (i)          is a corporation duly organized, validly existing
and in good standing under the laws of the State of Arizona;

 

 

 

               (ii)          has all requisite power and authority to own and
operate its properties and to conduct its business as currently conducted and as
proposed to be conducted as contemplated by the Transaction Documents to which
it is a party, to enter into the Transaction Documents to which it is a party
and to perform its obligations under the Transaction Documents to which it is a
party; and

 

 

 

               (iii)          has made all filings and holds all material
franchises, licenses, permits and registrations which are required under the
laws of each jurisdiction in which the properties owned (or held under lease) by
it or the nature of its activities makes such filings, franchises, licenses,
permits or registrations necessary, except where the failure to make such filing
will not have a material adverse effect on the Backup Servicer activities or its
ability to perform its obligations under the Transaction Documents.

                    (b)      Place of Business. The address of the principal
place of business and chief executive office of the Backup Servicer is as set
forth in Section 13.3 and there have been no other such locations during the
immediately preceding four months.

                    (c)      Compliance with Other Instruments, etc. The Backup
Servicer is not in violation of any term of its certificate of incorporation and
by-laws. The execution, delivery and performance by the Backup Servicer of the
Transaction Documents to which it is a party do not and will not (i) conflict
with or violate the organizational documents of the Backup Servicer, (ii)
conflict with or result in a breach of any of the terms, conditions or
provisions of, or constitute a default under, or result in the creation of any
Lien on any of the properties or assets of the Backup Servicer pursuant to the
terms of any instrument or agreement to which the Backup Servicer is a party or
by which it is bound where such conflict would have a material adverse effect on
the Backup Servicer’s activities or its ability to perform its obligations under
the Transaction Documents or (iii) require any consent of or other action by any
trustee or any creditor of, any lessor to or any investor in the Backup
Servicer.

                    (d)      Compliance with Law. The Backup Servicer is in
material compliance with all statutes, laws and ordinances and all governmental
rules and regulations to which it is subject, the violation of which, either
individually or in the aggregate, could materially adversely affect its
business, earnings, properties or condition (financial or other). The internal
policies and procedures employed by the Backup Servicer are in material
compliance with all applicable statutes, laws and ordinances and all
governmental rules and regulations. The execution, delivery and performance of
the Transaction Documents to which it is a party do not and will not cause the
Backup Servicer to be in violation of any law or ordinance, or any order, rule
or regulation, of any federal, state, municipal or other governmental or public
authority or agency where such violation would, either individually or in the
aggregate, materially adversely affect its business, earnings, properties or
condition (financial or other).

                    (e)      Pending Litigation or Other Proceedings. There is
no pending or, to the best of the Backup Servicer’s Knowledge, threatened
action, suit, proceeding or investigation

77

--------------------------------------------------------------------------------




before any court, administrative agency, arbitrator or governmental body against
or affecting the Backup Servicer which, if decided adversely, would materially
and adversely affect (i) the condition (financial or otherwise), business or
operations of the Backup Servicer, (ii) the ability of the Backup Servicer to
perform its obligations under, or the validity or enforceability of this
Indenture or any other documents or transactions contemplated under this
Indenture, (iii) any property or title of any Obligor to any Timeshare Property
or (iv) the Indenture Trustee’s ability to foreclose or otherwise enforce the
Liens of the Timeshare Loans.

                    (f)      Taxes. The Backup Servicer has filed all tax
returns (federal, state and local) which are required to be filed and has paid
all taxes related thereto, other than those which are being contested in good
faith or where the failure to file or pay would not have a material adverse
effect on the Backup Servicer’s activities or its ability to perform its
obligations under the Transaction Documents.

                    (g)      Transactions in Ordinary Course. The transactions
contemplated by this Indenture are in the ordinary course of business of the
Backup Servicer.

                    (h)      Securities Laws. The Backup Servicer is not an
“investment company” or a company “controlled” by an “investment company” within
the meaning of the Investment Company Act of 1940, as amended.

                    (i)      Proceedings. The Backup Servicer has taken all
action necessary to authorize the execution and delivery by it of the
Transaction Documents to which it is a party and the performance of all
obligations to be performed by it under the Transaction Documents.

                    (j)      Defaults. The Backup Servicer is not in default
under any material agreement, contract, instrument or indenture to which it is a
party or by which it or its properties is or are bound, or with respect to any
order of any court, administrative agency, arbitrator or governmental body,
which default would have a material adverse effect on the transactions
contemplated hereunder; and to the Backup Servicer’s Knowledge, no event has
occurred which with notice or lapse of time or both would constitute such a
default with respect to any such agreement, contract, instrument or indenture,
or with respect to any such order of any court, administrative agency,
arbitrator or governmental body.

                    (k)      Insolvency. The Backup Servicer is solvent. Prior
to the date hereof, the Backup Servicer did not, and is not about to, engage in
any business or transaction for which any property remaining with the Backup
Servicer would constitute an unreasonably small amount of capital. In addition,
the Backup Servicer has not incurred debts that would be beyond the Backup
Servicer’s ability to pay as such debts matured.

                    (l)      No Consents. No prior consent, approval or
authorization of, registration, qualification, designation, declaration or
filing with, or notice to any federal, state or local governmental or public
authority or agency, is, was or will be required for the valid execution,
delivery and performance by the Backup Servicer of the Transaction Documents to
which it is a party. The Backup Servicer has obtained all consents, approvals or
authorizations of, made all declarations or filings with, or given all notices
to, all federal, state or local governmental or public authorities or agencies
which are necessary for the continued conduct by the Backup

78

--------------------------------------------------------------------------------




Servicer of its respective businesses as now conducted, other than such
consents, approvals, authorizations, declarations, filings and notices which,
neither individually nor in the aggregate, materially and adversely affect, or
in the future will materially and adversely affect, the business, earnings,
prospects, properties or condition (financial or other) of the Backup Servicer.

                    (m)      Name. The legal name of the Backup Servicer is as
set forth in the signature page of this Indenture, and the Backup Servicer does
not have any tradenames, fictitious names, assumed names or “doing business as”
names.

                    (n)      Information. No document, certificate or report
furnished by the Backup Servicer, in writing, pursuant to this Indenture or in
connection with the transactions contemplated hereby, contains or will contain
when furnished any untrue statement of a material fact or fails or will fail to
state a material fact necessary in order to make the statements contained
therein, in light of the circumstances under which they were made, not
misleading. There are no facts relating to the Backup Servicer as of the
Amendment Date which when taken as a whole, materially adversely affect the
financial condition or assets or business of the Backup Servicer, or which may
impair the ability of the Backup Servicer to perform its obligations under this
Indenture or any other Transaction Document to which it is a party, which have
not been disclosed herein or in the certificates and other documents furnished
by or on behalf of the Servicer pursuant hereto or thereto specifically for use
in connection with the transactions contemplated hereby or thereby.

ARTICLE XIII.

MISCELLANEOUS

          SECTION 13.1.          Officer’s Certificate and Opinion of Counsel as
to Conditions Precedent.

                    Upon any request or application by the Issuer (or any other
obligor in respect of the Notes) to the Indenture Trustee to take any action
under this Indenture, the Issuer (or such other obligor) shall furnish to the
Indenture Trustee:

                    (a)      an Officer’s Certificate (which shall include the
statements set forth in Section 13.2 hereof) stating that all conditions
precedent and covenants, if any, provided for in this Indenture relating to the
proposed action have been complied with; and

                    (b)      at the request of the Indenture Trustee, an Opinion
of Counsel (which shall include the statements set forth in Section 13.2 hereof)
stating that, in the opinion of such counsel, all such conditions precedent and
covenants have been complied with.

          SECTION 13.2.     Statements Required in Certificate or Opinion.

                    Each certificate or opinion with respect to compliance with
a condition or covenant provided for in this Indenture shall include:

                    (a)     a statement that the Person making such certificate
or opinion has read such covenant or condition;

79

--------------------------------------------------------------------------------




                    (b)      a brief statement as to the nature and scope of the
examination or investigation upon which the statements or opinions contained in
such certificate or opinion are based;

                    (c)      a statement that, in the opinion of such Person, he
has made such examination or investigation as is necessary to enable him to
express an informed opinion as to whether or not such covenant or condition has
been complied with; and

                    (d)      a statement as to whether or not, in the opinion of
such Person, such condition or covenant has been complied with.

          SECTION 13.3.     Notices.

                    (a)      All communications, instructions, directions and
notices to the parties thereto shall be (i) in writing (which may be by
telecopy, followed by delivery of original documentation within one Business
Day), (ii) effective when received and (iii) delivered or mailed first class
mail, postage prepaid to it at the following address:

 

 

 

If to the Issuer:

 

 

 

BXG Timeshare Trust I

 

c/o Wilmington Trust Company

 

Rodney Square North

 

1100 North Market Street

 

Wilmington, Delaware 19890-0001

 

Attention: Corporate Trust Administration

 

Fax: (302) 636-4140

 

 

 

With a copy to:

 

 

 

Weinstock & Scavo P.C.

 

3405 Piedmont Road, N.E.

 

Suite 300

 

Atlanta, Georgia 30305

 

Attention: Mark I. Sanders, Esq.

 

Fax: (404) 231-1618

 

 

 

If to the Club Trustee:

 

 

 

Vacation Trust, Inc.

 

4950 Communication Avenue

 

Suite 900

 

Boca Raton, Florida 33431

 

Attention: James R. Martin, Esq.

 

Fax: (561) 912-8299

80

--------------------------------------------------------------------------------




 

 

 

If to the Servicer:

 

 

 

Bluegreen Corporation

 

4960 Conference Way North, Suite 100

 

Boca Raton, Florida 33431

 

Attention: Anthony M. Puleo, Senior Vice President, CFO and Treasurer

 

Fax: (561) 912-8123

 

 

 

With a copy to:

 

 

 

Weinstock & Scavo P.C.

 

3405 Piedmont Road, N.E.

 

Suite 300

 

Atlanta, Georgia 30305

 

Attention: Mark I. Sanders, Esq.

 

Fax: (404) 231-1618

 

 

 

If to the Backup Servicer:

 

 

 

Concord Servicing Corporation

 

4725 North Scottsdale Road

 

Suite 300

 

Scottsdale, Arizona 85251

 

Fax: (480) 281-3141

 

Attention: Frederick G. Pink, Esq.

 

 

 

If to the Indenture Trustee and Paying Agent:

 

 

 

U.S. Bank National Association

 

60 Livingston Avenue

 

EP-MN-WS3D

 

St. Paul, Minnesota 55107

 

Attention: Corporate Trust Services/Attn: BXG Timeshare Trust I

 

Fax: (651)495-8090

 

Telephone Number: (651) 495-3880

 

 

 

If to the Agent:

 

 

 

BB&T Capital Markets

 

1133 Avenue of the Americas, 27th Floor

 

New York, New York 10036

 

Attention: Paul Richardson

 

Fax : (646) 390-8844

81

--------------------------------------------------------------------------------




 

 

 

and

 

 

 

Branch Banking and Trust Company

 

200 West Second Street, 16th Floor

 

Winston-Salem, North Carolina 27101

 

Attention: Cory Boyte

 

Fax: (336) 733-2740

or at such other address as the party may designate by notice to the other
parties hereto, which shall be effective when received.

                    (b)      All communications and notices described hereunder
to a Noteholder shall be in writing and delivered or mailed first class mail,
postage prepaid or overnight courier at the address shown in the Note Register.
The Indenture Trustee agrees to deliver or mail to each Noteholder upon receipt,
all notices and reports that the Indenture Trustee may receive hereunder and
under any Transaction Documents. All notices to Noteholders (or any Class
thereof) shall be sent simultaneously. Expenses for such communications and
notices shall be borne by the Servicer.

          SECTION 13.4.      No Proceedings.

                    The Noteholders, the Servicer, the Indenture Trustee, the
Agent, the Club Trustee and the Backup Servicer each hereby agrees that it will
not, directly or indirectly institute, or cause to be instituted, against the
Issuer, the Trust Estate or the Depositor any proceeding of the type referred to
in Sections 6.1(d) and (e) hereof, so long as there shall not have elapsed one
year plus one day after payment in full of the Notes.

          SECTION 13.5.     Limitation of Liability of Owner Trustee.

                    Notwithstanding anything contained herein or in any other
Transaction Document to the contrary, it is expressly understood and agreed by
the parties hereto that (a) this Indenture is executed and delivered by
Wilmington Trust Company, not individually or personally, but solely as Owner
Trustee on behalf of the Issuer, in the exercise of the powers and authority
conferred and vested in it under the Trust Agreement, (b) each of the
representations, undertakings and agreements herein made on the part of the
Issuer is made and intended not as a personal representation, undertaking or
agreement by Wilmington Trust Company but is made and intended for the purpose
for binding only the Issuer and the Trust Estate, and (c) under no circumstances
shall Wilmington Trust Company be personally liable for the payment of any
indebtedness or expenses of the Issuer or be liable for the breach or failure of
any obligation, representation, warranty or covenant made or undertaken by the
Issuer under this Indenture or any other related documents.

82

--------------------------------------------------------------------------------




ARTICLE XIV.

REDEMPTION OF NOTES

          SECTION 14.1.     Clean-up Call; Optional Redemption; Election to
Redeem.

                    (a)     Clean-up Call. The Servicer shall have the option to
cause the Issuer to redeem not less than all of the Notes and thereby cause the
early repayment of the Notes on any date after the Clean-up Call Date by payment
of an amount equal to the Redemption Price and any amounts, fees and expenses
that are required to be paid pursuant to Section 6.6(b) hereof (unless amounts
in the Trust Accounts are sufficient to make such payments).

                    (b)     Optional Redemption. Notwithstanding anything to the
contrary herein or in any other Transaction Document, the Issuer shall have the
option to redeem not less than all of the Notes and thereby cause the early
repayment of the Notes at any time by payment of an amount equal to the
Redemption Price and any amounts, fees and expenses that are required to be paid
pursuant to Section 6.6(b) hereof (unless amounts in the Trust Accounts are
sufficient to make such payments) using cash from any source, including the
Depositor.

          SECTION 14.2.     Notice to Indenture Trustee.

                    The Servicer shall give written notice of its intention to
cause the Issuer to redeem the Notes to the Indenture Trustee at least 15 days
prior to the Redemption Date (unless a shorter period shall be satisfactory to
the Indenture Trustee).

          SECTION 14.3.     Notice of Redemption by the Servicer.

                    Notices of redemption shall be given by first class mail,
postage prepaid, mailed not less than for 15 days prior to the Redemption Date
to each Noteholder, at the address listed in the Note Register. All notices of
redemption shall state (a) the Redemption Date, (b) the Redemption Price, (c)
that on the Redemption Date, the Redemption Price will become due and payable in
respect of each Note, and that interest thereon shall cease to accrue if payment
is made on the Redemption Date and (d) the office of the Indenture Trustee where
the Notes are to be surrendered for payment of the Redemption Price. Failure to
give notice of redemption, or any defect therein, to any Noteholder shall not
impair or affect the validity of the redemption of any other Note.

          SECTION 14.4.     Deposit of Redemption Price.

                    On or before the Business Day immediately preceding the
Redemption Date, the Servicer (in the case of a Clean-up Call) or the Issuer (in
the case of an Optional Redemption) shall deposit with the Indenture Trustee an
amount equal to the Redemption Price and any amounts, fees and expenses that are
required to be paid hereunder (less any portion of such payment to be made from
funds held in any of the Trust Accounts (other than the Lockbox Account and the
Credit Card Account).

83

--------------------------------------------------------------------------------




          SECTION 14.5.     Notes Payable on Redemption Date.

                    Notice of redemption having been given as provided in
Section 14.3 hereof and deposit of the Redemption Price with the Indenture
Trustee having been made as provided in Section 14.4 hereof, the Notes shall on
the Redemption Date, become due and payable at the Redemption Price, and, on
such Redemption Date, such Notes shall cease to accrue interest. The Indenture
Trustee shall apply all available funds in accordance with Section 6.6(b) hereof
and the Noteholders shall be paid the Redemption Price by the Indenture Trustee
on behalf of the Servicer or the Issuer, as the case may be, upon presentment
and surrender of their Notes at the office of the Indenture Trustee. If the
Servicer or the Issuer, as the case may be, shall have failed to deposit the
Redemption Price with the Indenture Trustee, the principal and interest with
respect to each Class of Notes shall, until paid, continue to accrue interest at
their respective Note Rates. The Servicer’s or the Issuer’s, as the case may be,
failure to deposit the Redemption Price shall not constitute an Event of Default
hereunder.

ARTICLE XV.

NON-PETITION AND LIMITED RECOURSE

          SECTION 15.1.     Limited Recourse Against A Structured Purchaser.
Each party to this Indenture hereby acknowledges and agrees that all
transactions with a Structured Purchaser, if any, under the Transaction
Documents or in connection herewith shall be without recourse of any kind to
such Structured Purchaser. Each party hereto agrees that no liability or
obligation of a Structured Purchaser hereunder for fees, expenses or indemnities
shall constitute a claim (as defined in Section 101 of Title 11 of the United
States Bankruptcy Code) against such Structured Purchaser unless such Structured
Purchaser has received sufficient amounts pursuant to this Indenture to pay such
amounts, and such amounts are not necessary to pay outstanding commercial paper
issued by such Structured Purchaser. No recourse shall be had for any amount
owing hereunder or any other obligation of, or claim against a Structured
Purchaser arising out of or based upon this Indenture or any agreement or
document entered into in connection herewith or therewith against any equity
holder, member, employee, officer, agent, or manager of such Structured
Purchaser or any equity holder, member, employee, officer, director, or
affiliate thereof. The agreements set forth in this Section 15.1 and the
parties’ respective obligations under this Section 15.1 shall survive the
termination of this Indenture.

          SECTION 15.2.     No Bankruptcy Petition Against A Structured
Purchaser. Each of the parties to this Indenture hereby covenants and agrees
that, prior to the date which is one year and one day after the payment in full
of all outstanding indebtedness for borrowed money of a Structured Purchaser, it
will not institute against, or join any other Person in instituting against,
such Structured Purchaser any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings or other similar proceeding under the Laws
of the United States or any state of the United States. The agreements set forth
in this Section 15.2 and the parties’ respective obligations under this Section
15.2 shall survive the termination of this Indenture.

84

--------------------------------------------------------------------------------




                    IN WITNESS WHEREOF, the parties hereto have caused this
Indenture to be duly executed as of the day and year first above written.

 

 

 

 

 

 

 

BXG TIMESHARE TRUST I,



 

 

 

By:

Wilmington Trust Company, not in its individual capacity but solely as Owner
Trustee

 

 

 

 

 

By:

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Name:

 

 

 

 

 

Title:



 

 

 

BLUEGREEN CORPORATION, as Servicer

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Name: Anthony M. Puleo

 

 

 

 

Title: Senior Vice President, CFO and Treasurer

 

 

 

 

 

 

 

CONCORD SERVICING CORPORATION, as Backup Servicer

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

VACATION TRUST, INC., as Club Trustee

 

 

 

By:

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Name:

 

 

 

 

 

Title:



 

 

 

 

U.S. BANK NATIONAL ASSOCIATION, as Indenture Trustee and Custodian

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

BRANCH BANKING AND TRUST COMPANY, as Agent

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

[Signature Page to the Indenture]

85

--------------------------------------------------------------------------------